 

______________________________________________________________________

 

 

 

SALE-PURCHASE AGREEMENT

 

 

between

 

 

AG/WP FAIRLAWN OWNER, L.L.C.,

a Delaware limited liability company,

                                                                            
                   

                                                                                                 
Seller,

 

and

 

 

THE PHILLIPS EDISON GROUP LLC,

an Ohio limited liability company,

 

                                                        
                                        Purchaser. 

 

 

Premises:

 

Fairlawn Town Centre

Fairlawn, Ohio

_____________________________________________________________________

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

1

Sale-Purchase

1

2

Purchase Price

2

3

Assignment of Sanborn Contract

3

4

Closing Date

3

5

Violations

4

6

Apportionments

6

7

Closing Documents

11

8

Title Insurance and Survey Matters

13

9

Disposition of Downpayment

15

10

Purchaser’s Default

16

11

Representations

16

12

Fixtures and Personal Property

22

13

Brokers

22

14

Condemnation and Destruction

22

15

Escrow

24

16

Closing Costs

25

17

Seller’s Covenants

26

18

Approval of Leases, Contracts

27

19

Non-Liability

28

20

Seller’s Default

28

21

Condition of Premises

29

22

Notices

31

23

Entire Agreement

33

24

Amendments

33

25

No Waiver

33

26

Successors and Assigns

34

27

Partial Invalidity

35

28

Paragraph Headings

35

29

Governing Law

35

30

Binding Effect

35

31

No Recording or Lis Pendens

35

32

Prevailing Party to Receive Attorneys’ Fees

36

33

Tax-Deferred Exchange

36

34

Confidentiality

37

35

Due Diligence Period

37

36

Estoppel Certificates

38

37

Survival

41

38

Arbitration of Matters in Dispute

42

39

Submission To Jurisdiction

43

40

Waiver Of Jury Trial

43

41

Certain Definitions

43

42

Determination of Estimated Calculations

44

43

No Third Party Beneficiaries

44

44

Time of Performance

45

45

Counterpart Execution; Execution by Facsimile Transmission/ PDF Format

45

46

Ambiguities Not Construed Against Drafter

45

47

No Special Relationship Between Seller and Purchaser

45

48

No Financing Contingency

45

49

Assumed Loan

45

50

Acknowledgement

48

51

Books and Records

48

52

Giant Eagle Contingency

49

 

 

--------------------------------------------------------------------------------

 

 

 

Exhibits



Exhibit            Description 

 

A                     Description of the Land

B                     Existing Leases

C                     Existing Contracts

D                     Existing Violations

E                      Form of Deed

F                      Form of Bill of Sale

G                     Form of Assignment and Assumption of Leases

H                     Form of Assignment and Assumption of Contract

I                      Form of Assignment and Assumption of Intangible Property

J                      Form of FIRPTA Certification

K                     Form of Notice to Tenants

L                     Form of Notice to Contract Party

M                    Form of Assignment and Assumption of O&M Plan Documents

N                     Notice of O&M Plan Documents Transfer

O                     Owner’s Title Affidavit

P                      Existing Title/Survey Matters

Q                     Rent Roll

R                     List of Material Litigation

S                     Environmental Reports

T                     Existing Work Required Under Leases/Outstanding Leasing
Costs

U                     Reserved.

V                     O&M Plan Documents

W                    List of Required Estoppels

X                     Form of Seller Estoppel Certificate

Y                     Form of Tenant Estoppel Certificate

 

--------------------------------------------------------------------------------

 

 

SALE-PURCHASE AGREEMENT

 

          THIS SALE-PURCHASE AGREEMENT (this “Agreement”), is made as of this
13th day of December, 2012 (the “Effective Date”), between AG/WP FAIRLAWN OWNER,
L.L.C., a limited liability company organized under the laws of the State of
Delaware, having an office at c/o Angelo, Gordon & Co., L.P., 245 Park Avenue,
26th Floor, New York, New York 10167 (“Seller”), and THE PHILLIPS EDISON GROUP
LLC, a limited liability company organized under the laws of the State of Ohio,
having an office at 1150 North Lake Drive, Cincinnati, Ohio  45249
(“Purchaser”). 

 

W  I  T  N  E  S  S  E  T  H: 

 

            WHEREAS, Seller is the owner of the Premises (as hereinafter
defined); and

 

             WHEREAS, Seller desires to sell, and Purchaser desires to purchase,
the Premises, on the terms and conditions set forth herein.

 

             NOW, THEREFORE, in consideration of the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the mutual receipt and legal sufficiency of which are hereby acknowledged,
Seller and Purchaser hereby agree as follows:

 

1.                  Sale-Purchase. 

 

             1.1. Seller agrees to sell and convey to Purchaser, and Purchaser
agrees to purchase from Seller, upon the terms and conditions hereinafter set
forth, the following (collectively, the “Premises”): 

 

               (a) all that certain plot, piece and parcel of land located in
the City of Fairlawn, County of Summit and the State of Ohio, described in
Exhibit A attached hereto and made a part hereof, together with all easements,
rights of way, privileges, appurtenances and other rights, if any, pertaining
thereto (the “Land”);  

 

               (b) all buildings, structures and improvements located on the
Land and all of Seller’s right, title and interest in and to any and all
fixtures attached thereto (collectively, the “Improvements”); 

 

              (c) all equipment, machinery, apparatus, appliances, and other
articles of personal property located on and used in connection with the
operation of the Improvements (collectively, the “Personal Property”), to the
extent any of same are owned by Seller;

 

             (d)  all of Seller’s right, title and interest in and to the
Sanborn Contract (as such capitalized term is hereinafter defined);

 

            (e) to the extent assignable and subject to the terms hereof, all
licenses, franchises, permits, certificates of occupancy, authorizations and
approvals used in or relating to the ownership, occupancy or operation of any
part of the Improvements (the “Permits”); 

 

            (f)  all of Seller’s right, title and interest in and to the leases
and occupancy agreements described on Exhibit B attached hereto and made a part
hereof (as amended, modified, renewed or extended as of the Effective Date, the
“Existing Leases”), and all Approved Lease Amendments and Approved New Leases
(as such capitalized terms are hereinafter defined) (the Existing Leases, the
Approved Lease Amendments and the Approved New Leases are referred to herein,
collectively, as the “Leases”);  

 

--------------------------------------------------------------------------------

 

 

            (g)  to the extent assignable and subject to the terms hereof, all
of the interest of Seller in any and all rights, warranties and guaranties
pertaining to the Land, Improvements, Personal Property, the Sanborn Contract,
Permits and Leases (collectively the “Intangible Property”); and

 

           (h) all of Seller’s right, title and interest in and to the documents
and other materials listed in Exhibit V (collectively, the “O&M Plan
Documents”); 

 

(i)                 to the extent assignable, all of Seller’s right, title and
interest in and to the name “Fairlawn Town Centre” as it relates to the
Premises.

 

2.                    Purchase Price.

 

      Subject to the terms of this Agreement, including, without limitation,
Section 49 below, the purchase price for the Premises (the “Purchase Price”) is
Forty-Two Million and 00/100 Dollars ($42,000,000), payable as follows:

 

             2.1. Within one (1) Business Day after the Effective Date ,
Purchaser shall deliver the amount of Two Hundred Thousand and 00/100 Dollars
($200,000) (the “Initial Deposit”), by wire transfer of immediately available
federal funds to the order of [Land Services USA, Inc.] (in such capacity, the
“Escrow Agent”), which Initial Deposit shall be held by Escrow Agent in escrow
pursuant to the provisions of Section 15 of this Agreement. If the Initial
Deposit is not received by the Escrow Agent within such one (1) Business Day
period, this Agreement shall automatically terminate.

 

           2.2.  In the event Purchaser does not terminate this Agreement at the
expiration of the Due Diligence Period (as hereinafter defined) pursuant to
Section 35 of this Agreement, Purchaser shall, on or prior to one (1) Business
Day after the expiration of the Due Diligence Period, deliver the amount of Four
Hundred Thousand and 00/100 Dollars ($400,000) (the “Additional Deposit”) by
wire transfer of immediately available federal funds to the order of Escrow
Agent.  As used herein, (a) “Deposit” shall mean the Initial Deposit, together
with the Additional Deposit (to the extent same is deposited with Escrow Agent
pursuant to the provisions of Section 35 below) and (b) “Downpayment” shall mean
the Deposit together with all interest thereon.

 

          2.3   Purchaser acknowledges and agrees that time shall be of the
essence with respect to Purchaser’s obligation to deliver the Initial Deposit
and the Additional Deposit.  The Downpayment shall automatically become
nonrefundable upon the expiration of the Due Diligence Period, unless Purchaser
terminates (or is deemed to have terminated) this Agreement in accordance with
the express provisions of this Agreement and Purchaser is entitled to the return
of the Downpayment in accordance with the express provisions of Section 9 of
this Agreement or as otherwise expressly provided in this Agreement.

 

         2.4.   An amount equal to the Purchase Price less the Downpayment on
the Closing Date (as hereinafter defined), as adjusted for prorations and
apportionments as herein provided, by wire transfer of immediately available
federal funds to an account or accounts designated by Seller (such funds, the
“Closing Funds”); provided, however, solely in the event that Purchaser assumes
the Assumed Loan (as hereinafter defined) pursuant to Section 49 below, an
amount equal to the outstanding principal balance of the Assumed Loan (the
“Assumed Loan Balance”) on the Closing Date shall be subtracted from the
Purchase Price.  In the event that the Closing Funds are not received on or
before 3:00 P.M. (New York time) on the Closing Date, then Purchaser shall be
deemed to have defaulted under this Agreement.

 



2 

 

--------------------------------------------------------------------------------

 

 

3.                    Assignment of Sanborn Contract. 

 

             3.1.   Purchaser acknowledges that Seller has disclosed to it that
the Premises is subject to the contracts and agreements described on Exhibit C
attached hereto and made a part hereof (as amended, modified, renewed or
extended as of the Effective Date, the “Existing Contracts”).  Seller shall
terminate all Existing Contract at Closing at Seller’s expense, in which event
Seller shall indemnify Purchaser from any damage, cost or liability (including,
without limitation, reasonable attorneys’ fees and costs of enforcing the
foregoing indemnity) arising from such termination; provided, however, at
Closing, except as provided in Section 3.2 below, Seller shall assign to
Purchaser and Purchaser shall assume that certain Proposal for Continued
Operation, Maintenance, and Monitoring Services, Addendum #1 – from June 2012
through May 2013, dated as of June 27, 2012, by and between Sanborn, Head &
Associates, Inc., as consultant, and Seller, as client, which is subject to
those certain Terms and Conditions, dated as of May 4, 2010 (the “Sanborn
Contract”). 

 

           3.2.  If the Sanborn Contract is not assignable by its terms and the
required consent to the assignment thereof is not obtained by the Closing Date,
then the parties shall nevertheless proceed to Closing and Seller shall
terminate the Sanborn Contract at Closing at Seller’s expense, in which event
Seller shall indemnify Purchaser from any damage, cost or liability (including,
without limitation, reasonable attorneys’ fees and costs of enforcing the
foregoing indemnity) arising from such termination.  Purchaser agrees that the
failure of Seller to obtain any such consent to assignment of the Sanborn
Contract shall not constitute a default by Seller hereunder, constitute a
failure of condition precedent in favor of Purchaser or grant Purchaser any
right or remedy.

 

4.                  Closing Date.

 

4.1.  The consummation of the transactions contemplated hereby (the “Closing”),
shall take place through escrow at the offices of the Escrow Agent, on the date
that is fifteen (15) days after the expiration of the Due Diligence Period
(unless an earlier date is agreed to by Seller and Purchaser in writing) (the
“Initial Scheduled Closing Date”). 

 

4.2. Notwithstanding the foregoing provisions of this Section 4, (A) Purchaser
shall have the one-time right to cause the Initial Scheduled Closing Date to be
adjourned for a period of up to fifteen (15) days by delivering Seller written
notice of such election at least one (1) Business Day prior to the Initial
Scheduled Closing Date (such date, the “Purchaser Adjourned Closing Date”) in
order (i) to allow the Purchaser to satisfy the Loan Assumption Condition (as
hereinafter defined) (it being agreed that if Purchaser extends pursuant to this
clause (i) it shall use good faith efforts to cause the satisfaction of the Loan
Assumption Condition on or before the Purchaser Adjourned Closing Date) and/or
(ii) in the event that the Estoppel Condition (as such term is hereinafter
defined) has not been satisfied on or before five (5) days prior to the Initial
Scheduled Closing Date (but only to the extent Seller does not elect to extend
the Initial Scheduled Closing Date in accordance with its rights under this
Agreement in order to continue to cause the Estoppel Condition to be satisfied),
and (B) in the event the Purchaser reasonably determines that the Loan
Assumption Condition will not be satisfied by the Initial Scheduled Closing Date
(or, if the Purchaser has previously adjourned the Initial Closing Date to the
Purchaser Adjourned Closing Date, then by Purchaser Adjourned Closing Date),
then Purchaser shall have the one-time right to cause the Initial Scheduled
Closing Date or the Purchaser Adjourned Closing Date, as applicable, to be
adjourned for a period of up to fifteen (15) days by delivering Seller written
notice of such election at least one (1) Business Day prior to the Initial
Scheduled Closing Date or the Purchaser Adjourned Closing Date, as applicable
(such date, the “Purchaser Adjourned Closing Date II”).  For the avoidance of
doubt, (x) Purchaser shall not have the right to adjourn the Closing for any
reason other than for the specific reason set forth in this Section 4.2, and (y)
if Purchaser elects to exercise its rights to adjourn the Closing under Section
4.2(B) above, it shall be deemed to waive any rights to adjourn the Closing
under Section  

3 

 

--------------------------------------------------------------------------------

 

 

4.2(A)(i) above, but Purchaser shall continue to have its right to adjourn the
Closing under Section 4.2(A)(ii) above in event that the Estoppel Condition has
not been satisfied on or before five (5) days prior to the Purchaser Adjourned
Closing Date II (but only to the extent Seller does not elect to extend the
Purchaser Adjourned Closing Date II in accordance with its rights under this
Agreement in order to continue to cause the Estoppel Condition to be satisfied),
and (z) in no event shall Purchaser have the right to adjourn the Closing for
more than thirty (30) days in the aggregate (as expressly provided in this
Section 4.2). 

 

4.3.  Notwithstanding the foregoing provisions of this Section 4, Seller shall
have the right, by delivering notice to Purchaser on or before the then
scheduled Closing Date, to adjourn the Closing one or more times for any reason
specified in this Agreement (including, without limitation, to cure title
matters and/or to obtain consents and approvals of third parties as herein
specified) and for the time period specified in this Agreement (but in no event
for more than forty-five (45) days in aggregate) to a date specified by Seller
in such notice (any date to which Seller so adjourns the Closing pursuant to
this Section 4.3 being referred to herein as a “Seller Adjourned Closing Date”).
 

 

4.4.  As used herein, the term “Closing Date” shall mean the Initial Scheduled
Closing Date, the Purchaser Adjourned Closing Date, the Purchaser Adjourned
Closing Date II or, if the Closing is adjourned by Seller, any Seller Adjourned
Closing Date.  It is expressly agreed by Seller and Purchaser that time is of
the essence with respect to Purchaser’s and Seller’s obligation to close this
transaction on the Closing Date.  For the avoidance of doubt, Purchaser
acknowledges that if Seller adjourns the Closing Date pursuant to any right of
adjournment granted hereunder, then time shall be of the essence with respect to
Purchaser’s and Seller’s obligation to close this transaction on such adjourned
Closing Date.

 

5.                    Violations.   

 

          Purchaser shall accept title to the Premises subject to all violations
of law or municipal ordinances, orders or requirements issued by the departments
of buildings, fire, labor, health or other federal, state, county, municipal or
other departments and governmental agencies having jurisdiction against or
affecting the Premises, and any outstanding work orders, whether outstanding as
of the Effective Date or noticed at any time on or before the expiration of the
Due Diligence Period (each, an “Existing Violation”).  Any violation that is
noticed (i.e., issued by the applicable governmental authority) after the
expiration of the Due Diligence Period is referred to herein as a “New
Violation”.  The Existing Violations and the New Violations are referred to
herein, collectively, as the “Violations”.  To the extent that the Seller
receives written notice of any New Violation between the Effective Date and the
Closing Date, Seller shall deliver to Purchaser written notice of such New
Violation on or before the earlier of one (1) day prior to the Closing Date or
five (5) days after it becomes aware of the existence of any New Violation. 
Purchaser and Seller agree that the following shall apply in respect of any
Violation:

 

            (a)  In respect of Existing Violations, Seller shall have no
restoration, repair or other obligation or liability of any kind or nature with
respect thereto and Purchaser shall be required to take title to the Premises
without adjustment of the Purchase Price.  Without limiting the generality of
the foregoing, and notwithstanding anything to the contrary contained in this
Agreement, Seller shall have no obligation to obtain, update or modify any
certificate of occupancy for all or any portion of the Premises, nor shall it be
a condition to Purchaser’s obligation to close title hereunder that Seller
obtain, update or modify any such certificate of occupancy.

 

           (b) In respect of New Violations:

 

                       (i) Purchaser shall deliver notice to Seller
(“Purchaser’s Violations Notice”) on or before the earlier of one (1) day prior
to the Closing Date or five (5) days after it becomes aware of the existence

4 

 

--------------------------------------------------------------------------------

 

 

of any New Violation (it being acknowledged and agreed by Purchaser that
Purchaser’s failure to deliver Purchaser’s Violations Notice within such time
period shall be deemed to be (x) Purchaser’s waiver of any rights under this
Section 5(b) and (y) Purchaser’s agreement to take title to the Premises subject
to such New Violation(s) without adjustment of the Purchase Price).

 

              (ii)  Within five (5) Business Days after Seller receives
Purchaser’s Violations Notice (and if the expiration of such five (5) Business
Day period is after the Closing Date, then, at the option of Seller, the Closing
shall be adjourned to the date three (3) Business Days after the expiration of
such five (5) Business Day period), Seller shall deliver notice to Purchaser
(“Seller’s Violations Response Notice”) stating either (x) that Seller agrees,
at Seller’s sole option, to (A) cure such New Violation prior to the Closing,
(B) credit Purchaser at Closing against the Purchase Price in an amount equal to
the reasonably estimated cost of curing same (it being agreed that if there is a
dispute as to the amount of the credit under this clause (B) then the provisions
of Section 42 of this Agreement shall apply) or (C) credit Purchaser at Closing
against the Purchase Price an amount equal to the reasonably estimated
diminution in value to the Premises caused by such New Violation (it being
agreed that if there is a dispute as to the amount of the credit under this
clause (C) then the provisions of Section 42 of this Agreement shall apply), or
(y) that Seller does not elect to cure such New Violation or grant Purchaser
such credit against the Purchase Price.  Seller’s failure to deliver Seller’s
Violations Response Notice within such five (5) Business Day period shall be
deemed to be Seller’s election under clause (y) at 5:00 p.m. (New York time) on
the last day of such five (5) Business Day period.  In the event that Seller’s
reasonably estimated cost of curing any such New Violation (when aggregated with
any other New Violations properly noticed by Purchaser to Seller pursuant to the
terms of this Agreement) is less than $75,000, then Seller shall be required to
make Seller’s election under clause (x). 

 

              (iii) If, in Seller’s Violations Response Notice, Seller makes (or
is required to make) the election under clause (x) of Section 5(b)(ii) above,
then Seller shall, at Seller’s sole option, either cause the applicable New
Violation to be cured prior to the Closing (and Seller shall be entitled to
adjourn the Closing one or more times (but for not more than twenty (20) days in
the aggregate) to effectuate such cure) or grant Purchaser a credit against the
Purchase Price at Closing pursuant to either subclause (B) or (C)  of Section
5(b)(ii)(x) above (it being agreed that if there is a dispute as to the amount
of such credit under this Section 5(b)(iii), then the provisions of Section 42
of this Agreement shall apply).  If Seller agrees to cure a New Violation as
aforesaid and thereafter fails so to do within the above time period, then the
Closing shall take place and Seller shall grant Purchaser the foregoing credit
against the Purchase Price.  If, in Seller’s Violations Response Notice, Seller
makes (or is deemed to have made) the election under clause (y) of Section
5(b)(ii) above, then by the earlier of one (1) day prior to the Closing Date (as
it may have been adjourned by Seller pursuant to Section 5(b)(ii) above, or five
(5) days after Purchaser receives Seller’s Violations Response Notice making
such election, Purchaser shall deliver notice to Seller (“Purchaser’s Violations
Response Notice”) stating either (x) that Purchaser elects to accept title to
the Premises subject to the applicable New Violation without adjustment of the
Purchase Price, in which event the Closing hereunder shall occur without any
further obligation of Seller under this Section 5, or (y) that Purchaser elects
to terminate this Agreement, in which event the provisions of Section 9 of this
Agreement shall apply to such termination (and if Purchaser fails to deliver any
such notice on or before the expiration of such five (5) days period, Purchaser
shall be deemed to have elected to proceed under clause (y) above).

 

                   (iv)Without limiting the generality of the foregoing
provisions of this Section 5, in the event that Purchaser takes title to the
Premises without raising any objection to any New Violation in accordance with
the provisions of this Section 5, same shall constitute a complete waiver of any
right Purchaser may have to object to such New Violation or to make any claim
against Seller on account thereof and any such claim is hereby waived by
Purchaser.

 

5 

 

--------------------------------------------------------------------------------

 

                (c)  Purchaser shall not, without first obtaining the prior
written consent of Seller, request that any governmental authority inspect or
otherwise evaluate the condition of the Premises in respect of the existence of
Violations, provided that the foregoing shall not prohibit Purchaser from making
customary inquiries of governmental authorities as to whether Violations have
been noticed by any such governmental authorities (it being agreed that such
customary inquiries shall expressly permit Purchaser to request a zoning
compliance letter from the applicable governmental authorities).

 

              (d) Purchaser (i) acknowledges that Seller has disclosed to
Purchaser and/or Purchaser is otherwise aware of the existence of the matters
listed on Exhibit D attached hereto and made a part hereof, (ii) agrees that
same constitute Existing Violations for purposes of this Section 5, and (iii)
acknowledges that, except as set forth in Section 11.1, Seller has not made any
representation regarding such Existing Violations nor made any representation
that such matters constitute all Existing Violations.

 

6.                    Apportionments. 

 

                        6.1.  The following are to be apportioned as of the
Closing Date:

 

                                (i) Real property taxes and assessments
(including, without limitation, any assessments relating to Permitted
Title/Survey Exceptions (as hereinafter defined), business improvement district
assessments or similar charges), water rates and charges, and sewer taxes, in
each case, not otherwise payable directly to the taxing authority by any tenant
under a Lease.  Seller and Purchaser each agree to deliver to the other, as
appropriate, the required portion of any funds received by Seller or Purchaser,
as the case may be, in order to effectuate the foregoing.

 

                                  (ii) Fixed, escalation, additional and
percentage rent, parking charges and all other charges under the Leases
(including, without limitation, electricity and utility surcharges,
administrative fees in connection with security deposits held by Seller under
the Leases), if, as and when collected in accordance with Section 6.6 of this
Agreement (all of the foregoing being collectively referred to as “Rents”). 

 

                               (iii) Charges under the Sanborn Contract.

 

                                 (iv) To the extent that Purchaser assumes the
Assumed Loan, interest payable under the Assumed Loan.

 

                               (v) All other items customarily apportioned in
connection with the sale of similar properties similarly located.

 

The parties acknowledge agree that to the extent that any deposits made by
Seller on account with utility companies servicing the Premises are returned to
Seller on or before the Closing Date, Purchaser shall provide Purchaser’s own
utility deposits directly to the applicable utility companies; provided,
however, in the event that that Seller is not able to obtain such refunds on or
before the Closing Date, then Seller shall receive a credit at Closing in the
amounts of such unreturned deposits (and Seller and Purchaser each agrees to
cooperate to effectuate the transfer of any such unreturned deposits); provided,
further, however, if after the Closing Date the Seller actually receives any
portion of such unreturned deposit for which Seller was given a credit at
Closing, then Seller shall promptly remit such portion to Purchaser.

 

                        6.2. If the real property taxes and assessments
(including, without limitation, any assessments relating to Permitted
Title/Survey Matters, business improvement district assessments or similar
charges), water rates and charges, and sewer taxes, in each case, not otherwise
payable directly to the taxing authority by any tenant under a Lease are not
finally fixed before the Closing Date, the

--------------------------------------------------------------------------------

 

 

apportionments thereof made at the Closing shall be based on the real property
taxes and assessments assessed and reflected in the most recently issued tax
duplicate, or on estimated water and sewer charges (and the parties acknowledge 
and agree that notwithstanding anything to the contrary contained in this
Agreement, including, without limitation, Section 6.11 below, or any Seller
Document, such prorations made at the Closing shall be final and shall not be
subject to any recalculation after the Closing Date regardless of the final
fixed amounts of the real property taxes, assessments and/or water and sewer
charges obtained after the Closing Date).

 

                      6.3.       (i) If the Premises or any part thereof shall
be or shall have been affected by any bond or special assessment prior to the
Closing Date, such bond or special assessment due and relating to the period of
time prior to the Closing Date shall be paid by Seller and such bond or special
assessment due or relating to the period of time from and after the Closing Date
shall be paid by Purchaser.  If any bond or special assessment on the Premises
is payable in installments, then the installment for the current period shall be
prorated (with Purchaser assuming the obligation to pay any installments due
from and after the Closing Date) (it being agreed that if there is a dispute as
to the obligations of the parties under this Section 6.3(i), then the provisions
of Section 42 of this Agreement shall apply).

 

                                    (ii)  If the Premises or any part thereof
shall be or shall have been affected by any bond or special assessment on or
subsequent to the Closing Date, whether or not payable in annual installments,
the entire amount of such assessment shall be paid by Purchaser.

 

                      6.4.       If there are any water meters on the Premises
(other than meters measuring water consumption costs which are the obligation of
tenants to pay under Leases), Seller shall furnish readings, and the unfixed
water rates and charges and sewer taxes and rents, if any, based thereon for the
intervening time, shall be apportioned on the basis of such last readings.  If
there is any fuel on hand, Seller shall furnish a reading, and the unfixed
charges for such fuel, for the period from the date of such reading until the
Closing Date shall be apportioned based upon such reading.

 

                    6.5.       The amount of any unpaid taxes, assessments,
water charges, sewer taxes and rents and vault charges and taxes for which
Seller is obligated to pay and discharge under Section 6.2, with interest and
penalties thereon through and including the Closing Date may, at the option of
Seller, be satisfied at Closing out of the Purchase Price, provided that
official bills therefor with interest and penalties thereon are furnished by
Seller at the Closing.  In addition, at the Closing, Seller shall receive a
credit against the amount of any unpaid taxes Seller is obligated to pay and
discharge under Section 6.2 in an amount equal to the amount that will become
due and owing by the tenants that pay such taxes in lump sum payments.  If there
are any other liens or encumbrances which Seller is paying and discharging
pursuant to Section 8 of this Agreement, Seller may use any portion of the
Purchase Price to satisfy the same, provided that the Title Company (as
hereinafter defined) shall be willing to insure Purchaser against collection of
such liens and/or encumbrances, including interest and penalties, in which event
such liens and encumbrances shall not be objections to title.

 

                6.6. (i)  To the extent that Purchaser receives Rents under
Leases (including monthly payments of escalation and percentage rents and “pass
throughs”) after the Closing Date, the amount of such Rents shall be applied in
the following order of priority: (x) first, to the calendar month in which the
Closing occurs, (y) second, to any calendar month or months following the
calendar month in which the Closing occurred until such tenant is current on
post-Closing Rents, and (z) third, to the calendar months preceding the Closing
Date until such tenant is current on pre-Closing Rents.  Purchaser shall render
an accounting to Seller with respect to any Rents received from each tenant that
owes Rent to Seller as of the Closing Date until, as a result of the application
of Rents pursuant to this Section 6.6, such tenant has paid all Rents owed to
Seller for that period of time prior to the Closing Date. The obligation to
render such accounting to Seller shall terminate upon the earlier to occur of
(A) Seller having been paid all Rents

7 

 

--------------------------------------------------------------------------------

 

 

owed to Seller for that period of time prior to the Closing Date, and (B) the
first (1st) anniversary of the Closing Date.

 

              (ii) Notwithstanding the foregoing provisions of this Section 6.6,
Purchaser and Seller acknowledge that Rents in the nature of percentage rents
(“Percentage Rents”) under certain Leases for each calendar year may be
collected in advance monthly based upon estimated gross sales under the
applicable Lease by Seller and may subsequently be subject to adjustment, on an
annualized basis, after the expiration of the calendar year for which such
Percentage Rents are due based upon the reconciliation of annualized gross sales
under the applicable Lease by Seller.  In furtherance of the foregoing,
Purchaser and Seller agree that in the event any tenant is obligated to pay any
such Percentage Rents to Seller, then solely with respect to such Percentage
Rents for the calendar year in which the Closing Date occurs, Purchaser shall
render an accounting to Seller with respect thereto within thirty (30) days
after the date on which Purchaser, as landlord under the applicable Lease, has
reconciled the annualized gross sales under such Lease, and, in the event the
applicable tenant is obligated to render a payment on account of the Percentage
Rents payable under its Lease to the landlord thereunder for the calendar year
in which the Closing Date occurs, then such payment shall be prorated on a
“straight-line” basis between Purchaser and Seller, based upon the number of
days in such calendar year that Purchaser and Seller were the owner of the
Premises, and in the event the applicable tenant is entitled to a reimbursement
on account of the Percentage Rents payable under its Lease to the landlord
thereunder for the calendar year in which the Closing Date occurs, then such
reimbursement shall be prorated on a “straight-line” basis between Purchaser and
Seller based upon the number of days in such calendar year that Purchaser and
Seller were the owner of the Premises.  In connection with the foregoing,
Percentage Rents shall be pro-rated at Closing based on amounts billed by
Seller, and any reconciliation shall be completed on a post-Closing basis (and
each party shall provide to the other all reasonably requested information with
respect to the Percentage Rents in order to complete such reconciliation).

 

             (iii)  Notwithstanding the foregoing provisions of this Section
6.6, Purchaser and Seller acknowledge that Rents in the nature of so called
“CAM” charges (collectively, “CAM Charges”) under certain Leases for each
calendar year may be collected in advance monthly based upon estimated operating
expenses under the applicable Lease by Seller and may subsequently be subject to
adjustment, on an annualized basis, after the expiration of the calendar year
for which such CAM Charges are due based upon the reconciliation of annualized
operating expenses under the applicable Lease by Seller.  In furtherance of the
foregoing, Purchaser and Seller agree that in the event any tenant is obligated
to pay any such CAM Charges to Seller, then solely with respect to such CAM
Charges for the calendar year in which the Closing Date occurs, Purchaser shall
render an accounting to Seller with respect thereto within thirty (30) days
after the date on which Purchaser, as landlord under the applicable Lease, has
reconciled the annualized so called “CAM” charges under such Lease, and, in the
event the applicable tenant is obligated to render a payment on account of the
CAM Charges payable under its Lease to the landlord thereunder for the calendar
year in which the Closing Date occurs, then such payment shall be prorated on a
“straight-line” basis between Purchaser and Seller, based upon the number of
days in such calendar year that Purchaser and Seller were the owner of the
Premises, and in the event the applicable tenant is entitled to a reimbursement
on account of the CAM Charges payable under its Lease to the landlord thereunder
for the calendar year in which the Closing Date occurs, then such reimbursement
shall be prorated on a “straight-line” basis between Purchaser and Seller based
upon the number of days in such calendar year that Purchaser and Seller were the
owner of the Premises.  In connection with the foregoing, CAM Charges shall be
pro-rated at Closing based on amounts billed by Seller, and any reconciliation
shall be completed on a post-Closing basis (and each party shall provide to the
other all reasonably requested information with respect to the CAM Charges in
order to complete such reconciliation).

 

                      (iv) Purchaser shall have no obligation to collect any and
all Rents due pursuant to the Leases that would otherwise be payable to Seller
pursuant to the terms and conditions of this Agreement. 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, if Purchaser shall commence any legal action to
collect any amounts due from a tenant under a Lease and such tenant shall also
owe amounts which Seller shall be entitled to receive pursuant to the provisions
of this Agreement, then, at Seller’s option, Purchaser shall include in
Purchaser’s legal action the claim for amounts due to Seller, and Seller shall
reimburse Purchaser for a portion of the reasonable and actual out-of-pocket
legal fees and disbursements incurred by Purchaser in prosecuting such action in
an amount equal to the total amount of such fees and disbursements multiplied by
a fraction, the numerator of which is the total amount realized by Seller in
such action and the denominator of which is the total amount realized by Seller
and Purchaser in such action.  If Seller is entitled, in accordance with the
provisions of this Agreement, to all or any portion of any Rents owed by any
tenant under a Lease and such tenant shall be in default of such tenant’s
obligation to pay such Rents, Seller reserves the right to commence any and all
appropriate legal proceedings to collect such amounts (but Seller shall not
commence any action against a tenant to dispossess such tenant from possession
of space in the Premises), and Purchaser agrees to cooperate with Seller, at
Seller’s sole cost and expense, in connection with such proceedings; provided,
however, that Purchaser, at Seller’s request and without cost to Purchaser,
shall (1) assign to Seller all rights to all amounts owed Seller from tenants
prior to and as of Closing including, without limitation, all rights to collect
from such tenants for all such amounts owed; and (2) execute and deliver to
Seller any and all documents Seller shall reasonably request in order to
effectuate such assignment (clause (1) and (2) collectively, the “Retained
Rights”).  The Retained Rights shall survive the Closing.

 

(v) Without limiting the foregoing provisions of the Section 6.6, Seller shall
reasonably cooperate with Purchaser and otherwise exercise commercially
reasonable efforts prior to and subsequent to the Closing Date (if same has not
been completed prior to the Closing) in order to obtain a Certificate of
Transfer of Title to Leased Property and Lease Assignment and Assumption (or
similar instrument) (the “USPS Documents”) from the United States Postal Service
(“USPS”).  If USPS does not enter into the USPS Documents prior to the Closing,
then anything in this Agreement to the contrary notwithstanding, if, by virtue
thereof, USPS pays its rent or additional rent to Seller in lieu of Purchaser
for any period from and after the Closing Date, the same shall be held in trust
by Seller (on Purchaser’s behalf) and paid in accordance with this Section 6.6. 

 

                     6.7.   Prior to the Closing, Purchaser and Seller shall
cooperate to arrange for utility services to the Premises to be discontinued in
Seller’s name, as of the day immediately prior to the Closing Date, and to be
reinstated in Purchaser’s name, as of the Closing Date.  In the event that the
foregoing cannot be effectuated, then Seller shall furnish readings of the
applicable utility meters to a date not more than thirty (30) days prior to the
Closing Date, and the unfixed charges, if any, based thereon for the intervening
time, shall be apportioned on the basis of such last readings.

 

                     6.8.  (a) Seller agrees that it shall be responsible for
the payment of the commissions payable to brokers, including, without
limitation, commissions payable to the Exclusive Leasing Agent referred to in
Section 6.8(c) below under the Exclusive Leasing Agreement referred to in
Section 6.8(c) below (collectively, “Leasing Commissions”), the costs incurred
or to be incurred for tenant improvements (“Tenant Improvement Costs”), and all
other out-of-pocket costs and expenses, including, without limitation, legal
fees, costs and disbursements and tenant relocation costs (collectively, “Other
Leasing Costs”; together with any Leasing Commissions and Tenant Improvement
Costs, “Leasing Costs”) arising out of Leases that were executed before the
Effective Date.

 

                          (b)  Notwithstanding the provisions of Section 6.8(a)
above, Purchaser agrees that if the Closing occurs, it shall be responsible for
the payment of all Leasing Costs arising out of, under or in connection with any
Approved Lease Amendments and Approved New Leases (and a future renewal of,
extension of, or expansion under any Approved Lease Amendments and Approved New
Leases).  In connection with the foregoing, Purchaser hereby (x) assumes,
effective as of the Closing Date, the

9 

 

--------------------------------------------------------------------------------

 

 

obligation to pay all Leasing Costs with respect to the leasing matters
described in in this clause (b), (y) indemnifies Seller against any liability
arising therefrom, and (z) agrees that if Seller pays any such amount in respect
of any such leasing matters described in this clause (b) prior to the Closing
Date, then at Closing Purchaser shall reimburse Seller for same.

 

               (c) Seller has informed Purchaser that Seller is party to a
certain Exclusive Leasing Agreement, dated as of June 3, 2012 (as amended, the
“Exclusive Leasing Agreement”) with Charter Realty and Development Corp., a
Delaware corporation (the “Exclusive Leasing Agent”), as agent. Seller agrees to
terminate the Exclusive Leasing Agreement as of the Closing Date.

 

              (d)     Purchaser hereby indemnifies Seller and holds Seller
harmless from and against any and all liabilities (including, without
limitation, reasonable attorneys’ fees, costs and disbursements and costs
incurred in the enforcement of the foregoing indemnity) arising out of
Purchaser’s failure to comply with Purchaser’s obligations under this Section
6.8.  The foregoing indemnification by Purchaser shall survive the Closing
indefinitely.  Seller hereby indemnifies Purchaser and holds Purchaser harmless
from and against any and all liabilities (including, without limitation,
reasonable attorneys’ fees, costs and disbursements and costs incurred in the
enforcement of the foregoing indemnity) arising out of Seller’s failure to
comply with Seller’s obligations under this Section 6.8.  The foregoing
indemnification by Seller shall survive the Closing for a period of one (1)
year.

 

                6.9. It is the intention of the parties for Seller to transfer
to Purchaser concurrently with the Closing as a credit against the Purchase
Price all security deposits of tenants under the Leases, together with any
interest accrued on such security deposits; provided, however, prior to the
expiration of the Due Diligence Period, upon written notice to Purchaser, Seller
shall have the right, subject to and in accordance with the terms of the Leases,
to deduct from any security deposit any amount due from a tenant of the Premises
as a result of a default (after the expiration of any expressly provided notice
and grace periods) by such tenant under such tenant’s Lease; provided, further,
however, Seller shall use commercially reasonable efforts to pursue its rights
under the Leases to require the applicable tenants to replenish such security
deposits in accordance with the terms of the Leases (it being acknowledged and
agreed that the failure of the tenants to replenish such security deposits shall
not (i) be a condition to any of Purchaser’s obligations under this Agreement,
including, without limitation, Closing (b) give Purchase any right to terminate
this Agreement, and (c) give rise to any remedy of any kind against Seller).

 

                 6.10. At Closing, to the extent that Purchaser assumes the
Assumed Loan, Seller shall be credited with the amounts of any escrows and/or
holdbacks held by or on the Lender’s (as hereinafter defined) behalf in
connection with the Assumed Loan and such escrows and holdbacks shall be
assigned by Seller to Purchaser at Closing pursuant to the Loan Assumption
Documents (as hereinafter defined).

 

                6.11. Subject to the provisions of Section 37 of this Agreement,
in the event the Closing occurs, the provisions of this Section 6 shall survive
the Closing Date for one (1) year and either party shall have the right prior to
expiration of such one (1) year period to require that errors and adjustments
related to computations and calculations under this Section 6 be corrected and
the parties agree that any errors and adjustments not raised prior to the
expiration of such one (1) year period shall be deemed to be waived.  For the
avoidance of doubt, the parties acknowledge that after the expiration of such
one (1) year period, the indemnification obligations of Seller, if any,
contained in this Section 6, shall expire, and that the indemnification
obligations of Purchaser, if any, contained in this Section 6 shall survive the
Closing Date for a period of one (1) year (except as otherwise expressly
provided in this Section 6).    

 



10 

 

--------------------------------------------------------------------------------

 

 

7.                    Closing Documents.

 

                         7.1.  At the Closing, Seller shall deliver (or caused
to be delivered) to Purchaser the following:

                              (a)  a limited warranty deed, executed by Seller,
in the form attached hereto as Exhibit E and made a part hereof (the “Deed”),
duly executed by Seller and acknowledged on behalf of Seller;

 

                           (b)a quitclaim bill of sale, in the form attached
hereto as Exhibit F and made a part hereof (the “Bill of Sale”), executed by
Seller;

 

                              (c) an assignment and assumption of Leases, in the
form attached hereto as Exhibit G and made a part hereof (the “Assignment and
Assumption of Leases”), executed by Seller;

 

                              (d)  an assignment and assumption of the Sanborn
Contract, in the form attached hereto as Exhibit H and made a part hereof (the
“Assignment and Assumption of Contract”), executed by Seller;

 

                              (e)  an assignment and assumption of Intangible
Property, in the form attached hereto as Exhibit I and made a part hereof (the
“Assignment and Assumption of Intangible Property”), executed by Seller;

 

                            (f) a “non-foreign person certification” that meets
the requirements of Section 1445(b)(2) of the Internal Revenue Code of 1986, as
amended, or any successor statute thereto (“Code”), in the form attached hereto
as Exhibit J and made a part hereof, executed by (or on behalf of) Seller;

 

                              (g)   a signed notice to the tenants of the
Premises, substantially in the form attached hereto as Exhibit K and made a part
hereof (the “Notice to Tenants”), executed by Seller;

 

                              (h)  a signed notice to the service provider under
the Sanborn Contract, substantially in the form attached hereto as Exhibit L and
made a part hereof (the “Notice to Contract Party”), executed by Seller;

 

                             (i)  all forms, affidavits and certificates
required to be filed in connection with the imposition and/or payment of any and
all applicable federal, state, county, municipal and other transfer taxes with
respect to the transactions set forth herein (collectively, the “Conveyance Tax
Documents”), in proper form for submission, prepared, executed and acknowledged
by Seller;

 

                            (j) the Tenant Estoppel Certificates (as hereinafter
defined) and/or Seller Estoppel Certificates (as hereinafter defined) to the
extent required to be delivered by Seller pursuant to Section 36 of this
Agreement;

 

                            (k)   such documents (such as limited liability
company resolutions, corporate resolutions or partnership authorizations and
certified limited liability company, corporate or partnership organizational
documents) as are reasonably required by the Title Company to evidence the
authorization of the transactions contemplated by this Agreement;

 

                              (l) on or before five (5) Business Days after
Closing, Seller shall deliver to Purchaser’s offices at 11501 Northlake Drive,
Cincinnati, Ohio 45249, Attention Director of Lease Administration, (i) all
original Leases (or copies if Seller and/or its property and/or asset manager do
not have possession of originals), lease files, all plans and specifications
with respect to the Premises correspondence files and other books and records,
keys to all leased premises, security codes, if any, and maintenance agreements
(e.g., HVAC maintenance agreement) relating solely to the Premises and to the
extent in Seller’s and/or

--------------------------------------------------------------------------------

 

 

its property and/or asset manager’s possession, and (ii) all original Assumed
Loan Documents (or copies if Seller and/or its property and/or asset manager do
not have possession of originals), loan files, correspondence files and other
books and records related solely to the Assumed Loan and to the extent in
Seller’s and/or its property and/or asset manager’s possession;

 

                 (m) to the extent the same are in the possession of Seller and
are transferable to Purchaser, all original licenses, certificates and permits
pertaining to the Premises and required for the use or occupancy thereof;

 

                 (n) an assignment and assumption of the O&M Plan Documents, in
the form attached hereto as Exhibit M and made a part hereof (the “Assignment
and Assumption of O&M Plan Documents”), executed by Seller;

 

                (o) a notice of the Assignment and Assumption of O&M Plan
Documents to the Ohio Environmental Protection Agency, substantially in the form
attached hereto as Exhibit N and made a part hereof (the “Notice of O&M Plan
Documents Transfer”)(it being agreed that any requested changes to such form
shall neither increase Seller’s obligations hereunder nor decrease any of
Seller’s rights and protections hereunder), which Notice of O&M Plan Documents
Transfer shall include evidence of Purchaser’s compliance with Section 10 of
that certain Operation and Maintenance Agreement, dated October 29, 2002 (the
“O&M Agreement”) with respect to the provision of reasonable and adequate funds
in the amount of at least $8,500 to comply with the O&M Agreement, executed by
Seller;

 

                (p) the USPS Documents, executed by Seller;

 

                (q) an owner’s title affidavit in the form of Exhibit O attached
hereto, executed by Seller;

 

                (r) subject to terms and conditions of Section 11 below, a
certificate executed by Seller indicating that the representations and
warranties of Seller set forth in Section 11.1 are true and correct on the
Closing Date in all material respects, which certificate shall describe any
changes to such representations and warranties as to which Seller has actual
knowledge as of the Closing Date;  

 

                (s) to the extent that Purchaser assumes the Assumed Loan, any
Loan Assumption Documents required to be executed by Seller to satisfy the
condition in Section 49.2(c) and (d); 

                 

                (t) exclusive possession of the Premises, subject to the rights
of all tenants of the Premises, the Permitted Title/Survey Exceptions, any
obligations expressly assumed by the Purchaser pursuant to this Agreement and
Seller Document and applicable laws;

 

               (u) such other documents, instruments and/or deliveries as are
required to be delivered by Seller pursuant to the terms of this Agreement.

 

               7.2. At the Closing, Purchaser shall deliver to Seller the
following:

 

                (a) the Closing Funds;

 

                (b) the Assignment and Assumption of Leases, executed by
Purchaser;

 

                (c) the Assignment and Assumption of Contract, executed by
Purchaser;

 

                (d) the Assignment and Assumption of Intangible Property,
executed by Purchaser;

 

12 

 

--------------------------------------------------------------------------------

 

 

                (e) reserved;

 

                (f) the Notice to Contract Party, executed by Purchaser;

 

                (g) the Conveyance Tax Documents, executed and acknowledged by
Purchaser, if required by applicable law, each in proper form for submission;

 

                (h) such documents (such as limited liability company
resolutions, corporate resolutions or partnership authorizations and certified
limited liability company, corporate or partnership organizational documents) as
are reasonably required by Title Company evidencing the authorization of the
purchase of the Premises by Purchaser and the delivery by Purchaser of all of
the Closing documents required by this Agreement;

 

 

                (j) the Assignment and Assumption of O&M Plan Documents,
executed by Purchaser;

 

                (k) the Notice of O&M Plan Documents Transfer, executed by
Purchaser;

 

                 (l) the USPS Documents, executed by Purchaser;

 

                 (m) to the extent that Purchaser assumes the Assumed Loan, the
Loan Assumption Documents; and

 

                (n) such other documents, instruments and/or deliveries as are
required to be delivered by Purchaser pursuant to the terms of this Agreement
(including, without limitation, documents, agreements and opinions to be
delivered in connection with the assumption of the Assumed Loan pursuant to
Section 49 hereof).

 

                7.3. The acceptance of transfer of title to the Premises by
Purchaser shall be deemed to be full performance and discharge of any and all
obligations on the part of Seller to be performed pursuant to the provisions of
this Agreement, except where such agreements and obligations are specifically
stated to survive the Closing.

 

                8. Title Insurance and Survey Matters.

 

                  8.1. Prior to the Effective Date Seller delivered to Purchaser
Seller’s existing survey of the Premises (the “Existing Survey”).  Purchaser
shall obtain and deliver to Seller (i) an update of the Existing Survey or a new
survey (any such update or new survey being referred to as the “Updated Survey”)
and (ii) a commitment for title insurance (the “Title Commitment”) from First
American Title Insurance Company (the “Title Company”) with respect to the
Premises upon the earlier to occur of Purchaser’s receipt of same and the
expiration of the Due Diligence Period.  The Existing Survey or the Updated
Survey, as applicable, are referred to herein individually or collectively as
the “Survey”.  If the Title Commitment or Survey discloses exceptions to title
which are both (A) not included within the list of permitted title matters
listed on Exhibit P attached hereto and made a part hereof (the “Existing
Title/Survey Matters”) and (B) material and adverse to Purchaser in Purchaser’s
reasonable judgment (any such exception being referred to herein as an
“Unpermitted Title/Survey Matters”), then Purchaser shall have the right to give
Seller notice of any such Unpermitted Title/Survey Matters on or prior to the
earlier of (X) ten (10) days after Purchaser’s receipt of the Title Commitment
and Survey and (Y) the expiration of the Due Diligence Period (such earlier
date, the “Title/Survey Objection Out Date”).  Any matters revealed by the Title
Commitment and/or Survey that are not objected to by Purchaser on or prior to
the Title/Survey Objection Out Date shall be deemed “Permitted Title/Survey
Exceptions”.  In

13 

 

--------------------------------------------------------------------------------

 

 

addition, any matters revealed by the Title Commitment and/or Survey that do not
constitute Unpermitted Title/Survey Matters, regardless of whether Purchaser
objects thereto, shall constitute Permitted Title/Survey Exceptions.  Seller
shall have ten (10) Business Days following the receipt of any such notice in
which to give Purchaser notice that Seller will either (a) cause such
Unpermitted Title/Survey Matter(s) to be deleted from the Title Commitment or
Survey or insured against by the Title Company or (b) not cause such Unpermitted
Title/Survey Matter(s) to be deleted from the Title Commitment or Survey or
insured against by the Title Company.  If Seller gives notice pursuant to clause
(a) above, then Seller will cause such Unpermitted Title/Survey Matter(s) to be
deleted from the Title Commitment or Survey, or cause such Unpermitted
Title/Survey Matter(s) to be insured against by the Title Company, prior to the
Closing Date (and Seller shall have the right to adjourn the Closing Date one or
more times (but for not more than thirty (30) days in the aggregate) in order to
effectuate same); provided, however, if at Closing Seller has failed to cause
any such Unpermitted Title/Survey Matter(s) to be deleted from the Title
Commitment or Survey, or insured against by the Title Company, then Purchaser’s
sole and absolute remedy shall be to terminate this Agreement at Closing (in
which event the provisions of Section 9 of this Agreement shall apply to such
termination).  If Seller (i) fails to give any such notice within said ten (10)
Business Day period, or (ii) gives notice pursuant to clause (b) above, then
Purchaser shall give written notice to Seller within three (3) Business Days
following the earlier of the expiration of such ten (10) Business Day period or
the giving of such notice by Seller either (x) terminating this Agreement (in
which event the provisions of Section 9 of this Agreement shall apply to such
termination) or (y) waiving the right to terminate this Agreement as a result of
any such Unpermitted Title/Survey Matter(s).  If Purchaser fails to deliver such
notice terminating this Agreement pursuant to clause (x) above within said three
(3) Business Day period, then Purchaser shall be deemed to have elected under
clause (x) above.  If Purchaser elects under clause (y) above in accordance with
the foregoing, then any Unpermitted Title/Survey Matters previously objected to
by Purchaser shall become Permitted Title/Survey Exceptions.  Purchaser
acknowledges that Seller shall be entitled to deliver Seller’s notice under
clause (a) or clause (b) above in Seller’s sole and absolute discretion subject
to the provisions of Section 8.3 of this Agreement and that Purchaser shall be
required to accept title to the Premises subject to all Permitted Title/Survey
Exceptions.  Notwithstanding anything to contrary contained herein, in the event
that Purchaser fails to obtain (I) the Title Commitment in the time period set
forth in this Section 8.1 and submit any objections thereto within such time
period set forth above, then Purchaser will be deemed to have waived its right
to object to matters appearing on the Title Commitment (or update thereto)
pursuant to Section 8.1 or Section 8.2, and (II) an Updated Survey in the time
period set forth in this Section 8.1 and submit any objections thereto within
such time period set forth above, then Purchaser will be deemed to have waived
its right to object to matters appearing on any Updated Survey (or update
thereto) pursuant to Section 8.1 or Section 8.2.  

 

              8.2. Except as provided in Section 8.1 above, in the event that
any update of the Title Commitment or the Survey shows any new matters or
conditions which are both (A) not included within the list of Existing
Title/Survey Matters, and (B) material and adverse to Purchaser in Purchaser’s
reasonable judgment, Purchaser shall deliver notice (each such notice, a
“Purchaser’s Title/Survey Update Notice”) thereof to Seller prior to the date
that is the earlier of (X) the Closing Date or (Y) the date that is five (5)
Business Days after Purchaser receives such update of the Title Commitment or
the Survey (and if Purchaser fails to deliver such notice within such five (5)
Business Day (or shorter) period, then Purchaser shall be deemed to have
accepted such matters or conditions as Permitted Title/Survey Exceptions). 
Seller shall have ten (10) Business Days following the receipt of any
Purchaser’s Title/Survey Update Notice (and if the expiration of such ten (10)
Business Day period is after the Closing Date, then, at the option of Seller,
the Closing shall be adjourned to the date three (3) Business Days after the
expiration of such ten (10) Business Day period) in which to give Purchaser
notice (each such notice, a “Seller’s Title/Survey Update Response”) that Seller
will either (a) cause such new matter or condition to be deleted from the Title
Commitment or Survey or insured against by the Title Company, or (b) not cause
such new matter or condition to be deleted from the Title Commitment or Survey
or

14 

 

--------------------------------------------------------------------------------

 

insured against by the Title Company.  If Seller gives a Seller’s Title/Survey
Update Response pursuant to clause (a), then Seller will cause such new matter
or condition to be deleted from the Title Commitment or Survey or insured
against by the Title Company, to occur on or prior to the Closing Date, as same
may be adjourned pursuant to the foregoing provisions of this Section 8.2 (and
Seller shall have the further right to adjourn the Closing Date one or more
times (but for not more than fifteen (15) days in the aggregate) in order to
effectuate same); provided, however, if at Closing Seller has failed to cause
any such new matter or condition to be deleted from the Title Commitment or
Survey, or insured against by the Title Company, then Purchaser’s sole and
absolute remedy shall be to terminate this Agreement at Closing (in which event
the provisions of Section 9 of this Agreement shall apply to such termination). 
If Seller (i) fails to give any Seller’s Title/Survey Update Response within
said ten (10) Business Day period, or (ii) gives notice pursuant to clause (b),
then Purchaser will deliver written notice to Seller on or before the earlier of
(I) one (1) Business Day prior to the Closing Date (as same may be adjourned
pursuant to the foregoing provisions of this Section 8.2) or (II) the date that
is three (3) Business Days following the earlier of the expiration of such ten
(10) Business Day period or the delivery of the Seller’s Title/Survey Update
Response either (x) terminating this Agreement (in which event the provisions of
Section 9 of this Agreement shall apply to such termination) or (y) waiving the
right to terminate this Agreement as a result of any such new matter or
condition.  If Purchaser fails to deliver such notice terminating this Agreement
pursuant to clause (x) within said three (3) Business Day (or shorter) period,
then Purchaser shall be deemed to have elected under clause (x) above.  If
Purchaser elects to waive the right to terminate this Agreement pursuant to
clause (y) above, then any new matter or condition previously objected to by
Purchaser shall become Permitted Title/Survey Exceptions.  Purchaser
acknowledges that Seller shall be entitled to deliver Seller’s notice under
clause (a) or clause (b) above in Seller’s sole and absolute discretion subject
to the provisions of Section 8.3 of this Agreement and that Purchaser shall be
required to accept title to the Premises subject to all Permitted Title/Survey
Exceptions.

 

              8.3. Notwithstanding anything contained herein to the contrary,
except as specified in this Section 8.3, Seller shall have no obligation to take
any steps, bring any action or proceeding or incur any effort or expense
whatsoever to cure any title or survey objection, provided, however,
notwithstanding the foregoing, Seller shall cause to be removed as exceptions to
title (a) the liens of any mortgages or deeds of trust of Seller affecting the
Premises (other than the Assumed Loan, to the extent that Purchaser assumes it
as provided in Section 49 hereof), and (b) any mechanic’s or materialmen’s liens
filed against the Premises due to work performed at the Premises by Seller at
Seller’s direction (and Seller shall have the right to adjourn the Closing Date
one or more times (but for not more than twenty (20) days in the aggregate) in
order to effectuate same), and (c) any lien or encumbrance placed upon the
Property subsequent to the Effective Date without Seller’s consent and not as a
result of Seller’s action or omission, provided, however, the total amount
required to be expended by Seller in respect of this Section 8.3(c) shall not
exceed $75,000.00 (and Seller shall have the right to adjourn the Closing Date
one or more times (but for not more than fifteen (15) days in the aggregate) in
order to effectuate same).

 

           9. Disposition of Downpayment.

 

            If (a) Purchaser is entitled to and does elect to terminate this
Agreement in accordance with the provisions of Sections 5, 8, 11, 14, 20, 35, 
36  or 52  of this Agreement, or (b) Seller is entitled to and does elect to
terminate this Agreement in accordance with the provisions of Section 11 of this
Agreement, then Seller and Purchaser shall direct Escrow Agent to refund to
Purchaser the Downpayment (or such portion thereof as shall have been deposited
with Escrow Agent).  Upon such delivery of the Downpayment to Purchaser, this
Agreement shall terminate and neither party to this Agreement shall have any
further rights or obligations hereunder, except for the Post-Termination
Obligations (as hereinafter defined), which shall survive such termination.

 



--------------------------------------------------------------------------------

 

 

           10.          Purchaser’s Default.

 

(a)                If Purchaser shall default hereunder (after taking into
consideration any cure periods specified in Section 10(b) below, if applicable)
in its obligation to purchase the Premises in the manner required pursuant to
this Agreement or otherwise fails or refuses to perform Purchaser’s obligation
to purchase the Premises in accordance with this Agreement (including, without
limitation, such a failure which is due to a breach of any of Purchaser’s
Representations (as hereinafter defined) discovered prior to Closing) (such
default, a “Closing Default”), Seller, as Seller’s sole remedy (except as
provided in this Section 10), shall have the right to cause Escrow Agent to
deliver to Seller the Downpayment, as and for Seller’s liquidated damages (the
parties hereto acknowledging that it would be difficult or impossible to
accurately ascertain the amount of Seller’s damages), whereupon this Agreement
shall terminate and neither party shall have any further rights or obligations
under this Agreement other than the Post-Termination Obligations, which shall
survive such termination.  If Purchaser shall default under this Agreement as a
result of a breach of Section 17.4 or Section 34, then the Seller shall have all
rights available to it at law or in equity without limitation.  Notwithstanding
the foregoing, the liquidated damages limitation set forth above shall have no
application to any claim made by Seller against Purchaser based on Purchaser’s
obligations under the Post-Termination Obligations, and in the event Seller has
a claim against Purchaser based on any such Post-Termination Obligations, Seller
shall be entitled to recover damages for such claim in addition to retention of
the Downpayment.  For example, if under Section 17.4 of this Agreement Purchaser
is obligated to indemnify Seller for damages of $10,000 and Purchaser defaults
under this Agreement, then Seller shall be entitled to receive $10,000 plus the
entire Downpayment plus amounts under Section 32 of this Agreement.

 

(b)   If, at any time on or prior to the Closing Date, Purchaser shall default
hereunder and, by the nature of such default, such default is capable of being
cured (such a default, a “Curable Default”), Purchaser shall have until the
earlier to occur of (x)  the date ten (10) days after Purchaser receives notice
from Seller of such Curable Default, and (y) the Closing Date, to cause such
Curable Default to be cured to the reasonable satisfaction of Seller.  If such
Curable Default is not cured on or before the earlier of such dates, then the
Purchaser shall be deemed to have defaulted under this Agreement and the
provisions of Section 10(a) above shall apply to such default.

 

                        11.  Representations.  

 

                        11.1. Seller hereby represents and warrants to Purchaser
that, as of the Effective Date:

 

                        (a)  Seller is a limited liability company duly
organized and in good standing under the laws of the State of Delaware, and is
(or will be by Closing) in good standing under the laws of the State where the
Premises are located;

 

                       (b) the execution, delivery and performance of this
Agreement by Seller (i) are within Seller’s corporate, partnership, limited
liability company or other applicable powers and (ii) have been duly authorized
by all necessary corporate, partnership, limited liability company or other
applicable action;

 

                      (c) reserved;

 

                        (d) attached hereto as Exhibit Q is a rent roll (the
“Rent Roll”) for the Premises, which Rent Roll, is accurate in all material
respects as of the Effective Date;

 

16 

 

--------------------------------------------------------------------------------

 

 

                      (e)  except as set forth on Exhibit R, there is no
litigation pending with respect to the Premises (other than as is covered by
insurance), and, to the actual knowledge of Seller, there is no litigation
threatened in writing with respect to the Premises (other than as is covered by
insurance);

 

                     (f) Seller is not a “foreign person” within the meaning of
Section 1445 of the Code;

 

                      (g) except with respect to Purchaser, Seller has not
granted to any person or entity any option or other right to purchase to the
Property and no person or entity has any option or other right to purchase the
Property;

 

                      (h) Seller has not (i) made a general assignment for the
benefit of creditors, (ii) filed a petition for voluntary bankruptcy or filed a
petition or answer seeking reorganization or any arrangement or composition,
extension or readjustment of its indebtedness, (iii) consented, in any
creditor’s proceeding, to the appointment of a receiver or trustee of Seller or
any of its property or any part thereof, of (iv) been named as a debtor in an
involuntary bankruptcy proceeding or received a written notice threatening the
same;

 

(i)                          no condemnation or eminent domain proceedings are
pending or, to the actual knowledge of Seller,  have been threatened in writing
with respect to the Premises;

 

                     (j) Seller does not directly employ any employees;

 

                      (k)  to the actual knowledge of Seller, except as set
forth in the environmental reports listed on Exhibit S, Seller has not received
any written notice alleging a violation of any law with respect to the Premises
relating to any Environmental Conditions (as hereinafter defined);

 

                       (l)   Exhibit B sets forth a true, correct and complete
list of all Existing Leases in effect as of the Effective Date (and none of the
Existing Leases have been modified, except as set forth on Exhibit B).  Each
Existing Lease set forth on Exhibit B represents the entire written agreement
between Seller and the applicable tenant with respect to the Premises;

 

                     (m) to the actual knowledge of Seller, except as set forth
on Exhibit D, Seller has not received any written notice of any Existing
Violation which remains uncured as of the Effective Date; 

 

                      (n)   except as otherwise set forth on Exhibit T, Seller
has performed all work required of the landlord under the Existing Leases and
paid in full all Leasing Costs payable by Seller in connection with the Existing
Leases;

 

                     (o) Seller is not (i) identified on any Governmental List
(as hereinafter defined), or otherwise qualifies as a Prohibited Person (as
hereinafter defined) or (ii) in violation of any applicable law, rule or
regulation relating to anti-money laundering or anti-terrorism, including,
without limitation, any applicable law, rule or regulation related to
transacting business with Prohibited Persons or the requirements of any
Anti-Terrorism Law (as hereinafter defined).  As used herein the term (A)
“Anti-Terrorism Law” shall mean (w) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT) Act of 2001, Pub. Law No. 107-56, 115 Stat. 296 (2001); (x) the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et. seq. (2003);
(y) the Trading with the Enemy Act, 50 U.S.C. App. §§ 1 et. seq. (2003); and (z)
other similar laws enacted or promulgated from time to time; in each case,
together with any executive orders, rules or regulations promulgated thereunder,
including, without limitation, temporary regulations, all as amended or
otherwise modified from time to time; (B) “Governmental List” shall mean (x) the
List of Specially Designated Nationals and Blocked Persons promulgated by the
U.S. Department of the Treasury Office of

17 

 

--------------------------------------------------------------------------------

 

 

Foreign Assets Control from time to time and (y) any other similar list
(including, without limitation, any list of Prohibited Persons) promulgated by
any governmental authority from time to time; and (C) “Prohibited Person” shall
mean any Person who is (x) designated by the United States federal government as
a terrorist or as a suspected terrorist, whether on a Governmental List, or
otherwise or (y) otherwise subject to trade, anti-money laundering or
anti-terrorism restrictions under United States federal or state law from time
to time, including, without limitation, under any Anti-Terrorism Law;

 

                    (p) Seller has not delivered any written notices to any of
the tenants under the Existing Leases asserting that such tenant is in default
under any of the Existing Leases (other than defaults which have been cured or
waived), and, to Seller’s actual knowledge, no tenant is in default under any of
the Existing Leases;

 

                   (q) Except as set forth in the Existing Leases, no tenants of
the Premises under Existing Leases are entitled to any concessions, rebates,
allowances, or free rent for any period after the Closing; and

 

                   (r) to the actual knowledge of Seller, no event of default
currently exists under the Assumed Loan.

 

                   11.2.  Purchaser hereby represents and warrants to Seller
that, as of the Effective Date:

 

                    (a) Except as provided in this Agreement, Purchaser has not
paid or agreed to pay any consideration to Seller or to any agent or
representative of Seller in order to induce Seller to enter into this Agreement;

 

                    (b) Purchaser is a limited liability company, validly
existing, duly organized and in good standing under the laws of the State of
Ohio and is (or will be by Closing) in good standing under the laws of the State
where the Premises are located;

 

                     (c) the execution, delivery and performance of this
Agreement by Purchaser (i) are within Purchaser’s corporate, partnership,
limited liability company or other applicable powers, and (ii) have been duly
authorized by all necessary corporate, partnership, limited liability company or
other applicable action;

 

                    (d) Purchaser is not and is not acting on behalf of (i) an
“employee benefit plan” within the meaning of Section 3(3) of ERISA/the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), (ii) a “plan”
within the meaning of Section 4975 of the Code or (iii) an entity deemed to hold
“plan assets” within the meaning of 29 C.F.R. §2510.3-101, as modified by
Section 3(42) of ERISA, of any such employee benefit plan or plan;

 

                  (e) Neither Purchaser, nor any person or entity who owns any
direct or indirect equity or other interest in or controls Purchaser is (x)
identified on any Governmental List, or otherwise qualifies as a Prohibited
Person or (y) in violation of any applicable law, rule or regulation relating to
anti-money laundering or anti-terrorism, including, without limitation, any
applicable law, rule or regulation related to transacting business with
Prohibited Persons or the requirements of any Anti-Terrorism Law.  No funds or
assets directly or indirectly invested in Purchaser constitute the property of
or are beneficially owned, directly or indirectly, by any person or entity which
is (A) identified on any Governmental List, or otherwise qualifies as a
Prohibited Person or (B) in violation of any applicable law, rule or regulation
relating to anti-money laundering or anti-terrorism, including, without
limitation, any applicable law, rule or regulation related to transacting
business with Prohibited Persons or the requirements of any Anti-Terrorism Law;
and

--------------------------------------------------------------------------------

 

 

 

             (f) Purchaser is a Permitted Assignee (as hereinafter defined) or
an Affiliated Assignee (as hereinafter defined).

 

            11.3. (a)  Each of the representations and warranties set forth in
Section 11.1 of this Agreement (collectively, “Seller’s Representations”) shall
be deemed to have been remade at and as of the Closing Date with the same force
and effect as if first made on and as of the Closing Date; provided, that, at
the Closing, Seller may submit to Purchaser one (1) or more schedules, certified
by Seller as true and correct as of the Closing Date, which modify or update any
of Seller’s Representations, or any exhibits referred to therein, to reflect
matters, if any, which arise subsequent to the Effective Date, and Seller’s
Representations shall be deemed to have been remade with the changes, if any,
set forth in such schedule or schedules; provided, however, notwithstanding
anything to the contrary contained in this Agreement, including, without
limitation, Section 11, Seller’s Representation made in Section 11.1(r) shall
not be required to be remade at and as of the Closing Date (i.e., such Seller’s
Representation shall only be required to be true in all material respect as of
the Effective Date).

 

(b) If prior to Closing, Seller’s Representations, as made as of the Effective
Date, are determined to be untrue in any material respect as of the Effective
Date or if Seller’s Representations, as remade on the Closing Date, shall result
in Seller’s Representations made as of the Effective Date being untrue in any
material respect as of the Closing Date, then, Purchaser may, at Purchaser’s
option and as Purchaser’s sole remedy (Purchaser specifically waiving any right
to bring any action against Seller for damages arising therefrom), either (i)
terminate this Agreement by notice in writing to Seller, in which event (subject
to the provisions of this Section 11.3) the provisions of Section 9 of this
Agreement shall apply to such termination, and, solely in the event that a
Seller’s Representation was actually false in any material respect when made on
the Effective Date (as opposed to a Seller’s Representation that first becomes
untrue after the Effective Date, due to changed circumstances or matters which
arise or first come to Seller’s attention after the Effective Date), Seller
shall reimburse Purchaser for Purchaser’s reasonable out-of-pocket expenses
actually incurred by Purchaser in connection with the transaction contemplated
by this Agreement, through the date of such termination; provided, however, such
expenses shall not exceed Seventy Five Thousand and 00/100 Dollars ($75,000), in
the aggregate, when taking into account any other Seller reimbursement of
Purchaser’s expenses set forth in this Agreement)(such obligation of Seller
shall survive such termination of this Agreement and shall be payable upon
demand by Purchaser), or (ii) waive the same and accept title to the Premises
without any abatement of the Purchase Price; provided, however, that Purchaser
shall have no right to terminate this Agreement as a result of any modification
to or updating of Seller’s Representations to reflect (it being acknowledged and
agreed that Purchaser may still have other rights to terminate this Agreement
pursuant to the express terms and conditions of this Agreement, including,
Sections 5, 14  and 36): 

 

                   (w) Approved New Leases and/or Approved Lease Amendments;

 

                     (x)  changes after the Effective Date to the Rent Roll that
arise after the Effective Date (it being expressly acknowledged and agreed by
Purchaser that the risk of changes to the Rent Roll or the leasing status of the
Premises, for any reason after the Effective Date is Purchaser’s risk and no
such change is intended to grant Purchaser any right to terminate this Agreement
or obtain any damages from Seller);

 

                     (y)  changes after the Effective Date to the schedule of
litigation set forth in Exhibit R to reflect any additions or deletions other
than litigation that, if adversely determined, would affect title to the
Premises (it being expressly acknowledged and agreed that (A) the risk of
changes after the Effective Date to the schedule of litigation for any reason
that does not affect title to the Premises or does not seek to restrain or
prevent the sale of the Property to Purchaser, including, without limitation,
landlord/tenant

--------------------------------------------------------------------------------

 

 

litigation and claims covered by insurance, after the Effective Date is
Purchaser’s risk (meaning that no such change is intended to grant Purchaser any
right to terminate this Agreement or obtain any damages from Seller); provided,
however, if at Closing, the change to the schedule of litigation is a claim
against Seller which relates to the Premises, which is not covered by insurance
and, if adversely determined, is anticipated to result in losses and damages
exceeding $100,000, as reasonably determined by Seller, then Purchaser shall be
entitled to terminate this Agreement (if at all) subject to and in accordance
with the provisions of this Section 11.3 but no such changes to the schedule of
litigation shall, if not cured by Seller, entitle Purchaser to bring any action
against Seller or constitute a breach of any representation or warranty of
Seller, including, without limitation, any Seller’s Representation), and (B)
changes after the Effective Date to the schedule of litigation for matters
affecting title to the Premises, including, without limitation, any lawsuit,
arbitration or other legal proceeding which seeks to restrain or prevent the
sale of the Property to Purchaser, is Seller’s risk (it being acknowledged that
any such changes to the schedule of litigation (other than pursuant to clause
(A) above) shall (1) entitle Seller to terminate this Agreement by delivering
notice of such termination to Purchaser, in which event the provisions of
Section 9 of this Agreement shall apply to such termination or (2) entitle
Purchaser to terminate this Agreement (if at all) subject to and in accordance
with the provisions of this Section 11.3 but no such changes to the schedule of
litigation shall, if not cured by Seller, entitle Purchaser to bring any action
against Seller or constitute a breach of any representation or warranty of
Seller, including, without limitation, any Seller’s Representation);

 

                    (z) actions that Seller is not prohibited from taking
pursuant to the terms of this Agreement;

 

                  (aa) any Violations that are not listed on Exhibit D attached
hereto or condemnation or eminent domain proceedings commenced after the
Effective Date (it being agreed that Purchaser’s rights in respect of Violations
are governed by Section 5 above and Purchaser’s rights in respect of
condemnation and eminent domain proceedings are governed by Section 14 below);
or

 

                 (bb)  any written notices of default delivered by Seller to any
of the tenants under the Existing Leases after the Effective Date asserting that
such tenant is in default under any of the Existing Leases (or any default that
Seller first obtains actual knowledge of after the Effective Date); provided,
however, if at Closing there are events of default existing under the Existing
Leases which relate to the failure by tenants under such Existing Leases to make
payments of base rental amounts and other charges due under such Existing Leases
in excess of $100,000 (on an aggregate basis for all such Existing Leases),
then, Purchaser shall be entitled to terminate this Agreement (if at all)
subject to and in accordance with the provisions of this Section 11.3 but no
such event of defaults shall, if not cured by Seller, entitle Purchaser to bring
any action against Seller or constitute a breach of any representation or
warranty of Seller, including, without limitation, any Seller’s Representation).

 

                (cc) Notwithstanding the provisions of Section 11.3(b) of this
Agreement, Purchaser shall have no right to terminate this Agreement pursuant to
the provisions of this Section 11.3 as a result of the untruth of any Seller’s
Representation if, within ten (10) days after the delivery of Purchaser’s notice
terminating this Agreement, Seller delivers written notice to Purchaser of
Seller’s intention to cure, in which event Purchaser’s notice of termination
shall be without effect and Seller shall, at Seller’s option, either:

 

                (x) cause such untrue Seller’s Representation to be corrected at
or before Closing (and Seller shall be entitled to adjourn the Closing Date one
or more times (but for not more than fifteen (15) days in the aggregate) to
effectuate such cure), and if Seller fails to effectuate such cure on or before
the Closing Date (as same may have been adjourned), then Purchaser shall have
the right at Closing, as Purchaser’s sole remedy (Purchaser specifically waiving
any right to bring an action against Seller for damages arising therefrom), to
either (i) terminate this Agreement by notice in writing to Seller, in which
event

20 

 

--------------------------------------------------------------------------------

 

 

(subject to the provisions of this Section 11.3) the provisions of Section 9 of
this Agreement shall apply to such termination, and, solely in the event that a
Seller’s Representation was actually false in any material respect when made on
the Effective Date (as opposed to a Seller’s Representation that first becomes
untrue after the Effective Date, due to changed circumstances or matters which
arise or first come to Seller’s attention after the Effective Date), Seller
shall reimburse Purchaser for Purchaser’s reasonable out-of-pocket expenses
actually incurred by Purchaser in connection with the transaction contemplated
by this Agreement, through the date of such termination; provided, however, such
expenses shall not exceed Seventy Five Thousand and 00/100 Dollars ($75,000), in
the aggregate, when taking into account any other Seller reimbursement of
Purchaser’s expenses set forth in this Agreement)(such obligation of Seller
shall survive such termination of this Agreement and shall be payable upon
demand by Purchaser), or (ii) waive the same and accept title to the Premises
without any abatement of the Purchase Price; or

 

                  (y) credit Purchaser at Closing with an amount equal to the
diminution of value to the Premises caused by the untrue Seller’s Representation
(it being agreed that if there is a dispute as to the amount of the credit under
this subparagraph (y) then the provisions of Section 42 of this Agreement shall
apply).

 

                 (d) If (i) prior to the Closing Date, Purchaser delivers notice
to Seller that any Seller’s Representations are false in any material respect as
hereinabove provided and/or (ii) on the date to which Seller adjourns the
Closing pursuant to Section 11.3(c)(x) above, Purchaser delivers notice to
Seller that Seller has failed to cure the relevant untrue Seller’s
Representations, then Purchaser shall be required to elect one of the remedies
set forth in Section 11.3(b) or Section 11.3(c)(x) (as applicable) above prior
to the Closing Date and if Purchaser fails to make such an election same shall
conclusively mean that Purchaser has determined to proceed under clause (i) of
Section 11.3(b) above or clause (i) of Section 11.3(c)(x) above (as
applicable).  Without limitation of the foregoing, on or before the earlier to
occur of (x) the Closing Date or (y) the date that is ten (10) days after the
date that Purchaser becomes aware that any of Seller’s Representations are
untrue in any material respect, Purchaser shall deliver notice thereof to Seller
stating whether Purchaser desires to proceed in respect thereof under clause (i)
or clause (ii) of Section 11.3(b) above, or clause (i) or clause (ii) of Section
11.3(c)(x) above, whichever is applicable.  In the event that Purchaser fails to
so notify Seller of any such untrue Seller’s Representation(s)  within such ten
(10) day (or shorter) period, then Purchaser shall be deemed to have waived
Purchaser’s right to terminate this Agreement and/or assert the untruth of such
representation against Seller pursuant to the terms hereof.  Without limitation
of the foregoing, in the event that Purchaser becomes aware that any of Seller’s
Representations are untrue in any material respect prior to the Closing Date and
nonetheless proceeds to Closing without making a claim under this Section 11.3,
then same shall be deemed to be a waiver by Purchaser of any further right to
make a claim arising out of such untrue nature of such Seller’s
Representation(s).

 

                    11.4. Seller’s Representations (as modified or updated by
Seller in accordance with the provisions of Section 11.3 of this Agreement)
shall survive the Closing for a period of one (1) year.  Each of the
representations and warranties set forth in Section 11.2 of this Agreement
(collectively, “Purchaser’s Representations”) shall be deemed to have been
remade at and as of the Closing Date with the same force and effect as if first
made on and as of the Closing Date.  Purchaser’s Representations shall survive
the Closing for a period of one (1) year; provided, however, the Purchaser’s
Representations set forth in Sections 11.2 (b), (c), (d), and (f) shall survive
the Closing indefinitely.

 

                   11.5. If any of Purchaser’s Representations or Seller’s
Representations is discovered to be untrue in any material respect after
Closing, and a claim is asserted within the time periods set forth in Section
11.4 of this Agreement, then Seller or Purchaser, as the case may be, shall,
subject to the provisions of Sections 19 and 37  of this Agreement, have the
right to pursue any and all remedies available against Purchaser or Seller, as
the case may be, as a result of such inaccuracy.

--------------------------------------------------------------------------------

 

 

               11.7.  For purposes of this Agreement, (a) the term “to the
actual knowledge of Seller” and words of similar import, shall mean the actual
knowledge of Randall C. Stein and Thomas R. Pisano without any obligation to
make inquiry of any kind, and (b) the term “to the actual knowledge of
Purchaser” and words of similar import, shall mean the actual knowledge of Hal
Scudder and Joel Staffilino.

 

             12.       Fixtures and Personal Property.

 

             All of Seller’s right, title and interest in and to all fixtures,
machinery, equipment and other articles of personal property attached or
appurtenant to, or used in connection with, the Premises are included in this
sale.

 

            13.        Brokers. 

 

             13.1.  Purchaser represents and warrants that Purchaser has not
dealt with any broker, agent, finder or similar party in connection with the
transaction contemplated hereby other than CB Richard Ellis (“Broker”) and
Purchaser hereby indemnifies and holds harmless Seller and each Seller
Exculpated Party (as hereinafter defined) from any liability, cost or expense
(including, without limitation, reasonable attorneys’ fees and costs of
enforcement of the foregoing indemnity) arising out of the falsity of the
foregoing representation.

 

            13.2.  Seller represents and warrants that Seller has not dealt with
any broker, agent, finder or similar party in connection with the transaction
contemplated hereby other than Broker, and Seller hereby indemnifies and holds
harmless Purchaser and each Purchaser Exculpated Party (as hereinafter defined)
from any liability, cost or expense (including, without limitation, reasonable
attorneys’ fees and costs of enforcement of the foregoing indemnity) arising out
of the falsity of the foregoing representation.  Seller agrees to pay Broker a
commission pursuant to a separate agreement.

 

                      13.3.  The provisions of this Section 13 shall survive the
Closing or any earlier termination of this Agreement.

 

          14.        Condemnation and Destruction.

 

                       14.1.   If, prior to the Closing Date, a Non-Material
Taking (as hereinafter defined) occurs, then (i) Seller shall notify Purchaser
of such fact, (ii) Purchaser shall not have any right or option to terminate
this Agreement and this Agreement shall continue in effect, (iii) at the
Closing, Purchaser shall accept the Premises subject to such Non-Material Taking
or so much of the Premises as remains after such Non-Material Taking, as the
case may be, with no abatement of the Purchase Price, and (iv) at the Closing,
Seller shall assign and turn over to Purchaser, and Purchaser shall be entitled
to receive and keep, all of Seller’s interest in and to all awards for such
Non-Material Taking.  If, prior to the Closing Date, a Material Taking (as
hereinafter defined) occurs, then (a) Seller shall notify Purchaser of such fact
and (b) Purchaser shall have the right to terminate this Agreement by delivering
notice of such termination to Seller on or before the earlier of the Closing
Date or the date ten (10) days after it receives such notice from Seller.   In
the event that Purchaser delivers a notice of termination within such ten (10)
day (or shorter) period (or fails to waive its termination right in writing
within such ten (10) day (or shorter) period)), this Agreement shall terminate
upon the delivery of the notice of termination (or upon the expiration of such
ten (10) day (or shorter period) in the event the Purchase fails to waive the
termination right in writing) and the provisions of Section 9 of this Agreement
shall apply to such termination.  If Purchaser waives its termination right in
writing within such ten (10) day (or shorter) period, then (x) Purchaser shall
not have any right or option to terminate this Agreement due to such

22 

 

--------------------------------------------------------------------------------

 

 

Material Taking and this Agreement shall continue in effect, (y) at the Closing,
Purchaser shall accept the Premises subject to such Material Taking or so much
of the Premises as remains after such Material Taking, as the case may be, with
no abatement of the Purchase Price, and (z) at the Closing, Seller shall assign
and turn over to Purchaser, and Purchaser shall be entitled to receive and keep,
all of Seller’s interest in and to all awards for such Material Taking.

 

                     14.2.  If, prior to the Closing Date, a Non-Material
Casualty (as hereinafter defined) occurs, then (i) Seller shall notify Purchaser
of such fact, (ii) Purchaser shall not have any right or option to terminate
this Agreement and this Agreement shall continue in effect, (iii) at the Closing
Purchaser shall accept the Premises in the then “as is” condition of such
Premises with no abatement of the Purchase Price, and (iv) at the Closing,
Seller shall assign and turn over to Purchaser, and Purchaser shall be entitled
to receive and keep, all of Seller’s interest in and to all insurance proceeds
payable in connection with such Non-Material Casualty, and Purchaser shall
receive a credit against the Purchase Price at the Closing in the amount of any
loss deductible payable in connection with such insurance proceeds.  If, prior
to the Closing Date, a Material Casualty (as hereinafter defined) occurs, then
(a) Seller shall notify Purchaser of such fact and (b) Purchaser shall have the
right to terminate this Agreement by delivering notice of such termination to
Seller on or before the earlier of the Closing Date or the date ten (10) days
after it receives such notice from Seller.  In the event that Purchaser delivers
a notice of termination within such ten (10) day (or shorter) period (or fails
to waive its termination right in writing within such ten (10) day (or shorter)
period)), this Agreement shall terminate upon the delivery of the notice of
termination (or upon the expiration of such ten (10) day (or shorter period) in
the event the Purchase fails to waive the termination right in writing) and the
provisions of Section 9 of this Agreement shall apply to such termination.  If
Purchaser waives its termination right in writing within such ten (10) day (or
shorter) period, then (x) Purchaser shall not have any right or option to
terminate this Agreement due to such Material Casualty and this Agreement shall
continue in effect, (y) at the Closing Purchaser shall accept the Premises in
the then “as is” condition of the Premises with no abatement of the Purchase
Price, and (z) at the Closing, Seller shall assign and turn over to Purchaser,
and Purchaser shall be entitled to receive and keep, all of Seller’s interest in
and to all insurance proceeds payable in connection with such Material Casualty,
and Purchaser shall receive a credit against the Purchase Price at the Closing
in the amount of any loss deductible payable in connection with such insurance
proceeds. 

 

           14.3. Notwithstanding anything to the contrary set forth in this
Section 14, Seller shall have no obligation to repair any damage or destruction
to the Premises caused by any Casualty (as hereinafter defined) or to otherwise
restore the Premises after any Taking (as hereinafter defined), and Seller shall
have no other obligation or liability of any kind or nature in respect of any
Casualty or Taking affecting the Premises, provided however, notwithstanding the
foregoing, Seller shall reasonably secure the Premises.

 

          14.4.  As used herein, the following terms shall have the following
meanings:

 

                     “Casualty” means the destruction of all or a portion of the
Premises by fire or other casualty.

 

                    “Material Casualty” means a Casualty affecting more than ten
percent (10%) of the Premises.

 

                    “Material Taking” means a Taking (a) affecting more than ten
percent (10%) of the Premises or (b) affecting any means of ingress thereto or
egress therefrom.

 

                  “Non-Material Casualty” means any Casualty other than a
Material Casualty.

 

                  “Non-Material Taking” means any Taking other than a Material
Taking.

 

23 

 

--------------------------------------------------------------------------------

 

 

                       “Taking” means any taking of any portion of the Premises
by condemnation or eminent domain.

 

          15.      Escrow. 

 

          15.1.   Escrow Agent shall deposit the Deposit in an interest bearing
escrow account in a federally insured institution. 

 

           15.2.  If the Closing takes place, Escrow Agent shall deliver the
Downpayment to, or upon the instructions of, Seller at the Closing.

 

           15.3.  If Purchaser or Seller terminates this Agreement pursuant to
the express provisions of this Agreement (including Section 9 of this
Agreement), then Escrow Agent shall pay the Downpayment as required by the terms
of this Agreement, provided, however, that notwithstanding the foregoing, Escrow
Agent shall not pay over the Downpayment to any party hereunder unless and until
the following procedure is complied with:

 

(a)                            the party requesting disbursement of the
Downpayment (the “Requesting Party”) shall deliver notice to Escrow Agent and
the other party hereto requesting such disbursement;

 

(b)                           within five (5) days after receipt of such notice
of request, Escrow Agent shall deliver notice to all other parties hereto
stating that the Requesting Party has requested such disbursement (and including
a copy of the Requesting Party’s notice);

 

(c)                            within ten (10) days after receipt of Escrow
Agent’s notice, the non-requesting party shall either (i) agree to permit such
disbursement by Escrow Agent, or (ii) inform Escrow Agent that the
non-requesting party does not agree to permit such disbursement;

 

(d)                           if the non-requesting party acts under clause (i)
of Section 15.3(c), then Escrow Agent shall make the disbursement as requested
by the Requesting Party;

 

(e)                            if the non-requesting party acts under clause
(ii) of Section 15.3 (c), then Escrow Agent shall not make any disbursement
except as provided in Section 15.5 of this Agreement; and

 

                      (f)                  if the non-requesting party fails to
respond during the foregoing ten (10) day period, same shall be deemed to be the
response of the non-requesting party under clause (i) of Section 15.3(c) on the
last day of such ten (10) day period.

 

                   15.4.   It is agreed that;

 

(a)                      the duties of Escrow Agent are only as herein
specifically provided and are purely ministerial in nature, and Escrow Agent
shall incur no liability whatever except for willful misconduct or gross
negligence, as long as Escrow Agent has acted in good faith;

 

(b)                      in the performance of Escrow Agent’s duties hereunder,
Escrow Agent shall be entitled to rely upon any document, instrument or
signature believed by it to be genuine and signed by either or both of the
parties or their successors;

 

(c)                       Escrow Agent may assume that any person purporting to
give any notice or instructions in accordance with the provisions hereof has
been duly authorized to do so;

 

--------------------------------------------------------------------------------

 

 

(d)                        Escrow Agent shall not be bound by any modification,
cancellation or rescission of this Agreement unless in writing and signed by
Seller and Purchaser, and to the extent such modification, cancellation or
rescission of this Agreement would affect Escrow Agent’s rights or obligations
under this Agreement, by Escrow Agent;

 

(e)                         Seller and Purchaser shall jointly and severally
reimburse and indemnify Escrow Agent for, and hold it harmless against, any and
all loss, liability, costs or expenses in connection herewith, including
reasonable attorneys’ fees and disbursements, incurred without willful
misconduct or gross negligence on the part of Escrow Agent arising out of or in
connection with Escrow Agent’s acceptance of, or the performance of Escrow
Agent’s duties and obligations under, this Agreement, as well as the reasonable
costs and expenses of defending against any claim or liability arising out of or
relating to this Agreement; and

 

(f)                          Seller and Purchaser each hereby release Escrow
Agent from any act done or omitted to be done by Escrow Agent in good faith
without gross negligence or willful misconduct in the performance of Escrow
Agent’s duties hereunder.

 

                     15.5.          Escrow Agent is acting as a stake-holder
only with respect to the Downpayment.  If there is any dispute as to whether
Escrow Agent is obligated to deliver all or any portion of the Downpayment or as
to whom the proceeds of the Downpayment are to be delivered, Escrow Agent shall
not be required to make any delivery, but in such event Escrow Agent shall hold
the Downpayment until receipt by Escrow Agent of an authorization in writing,
signed by all of the parties having any interest in such dispute, directing the
disposition of the Downpayment, or, in the absence of such authorization, Escrow
Agent shall hold the Downpayment, until the final determination of the rights of
the parties in an appropriate proceeding.  If such written authorization is not
given, or proceedings for such determination have not begun within ninety (90)
days after the date Escrow Agent receives written notice of such dispute, and
thereafter diligently continued, Escrow Agent may, but is not required to, bring
an appropriate action or proceeding for leave to deposit the Downpayment in
court, pending such determination.  Escrow Agent shall be reimbursed for all
costs and expenses of such action or proceeding including, without limitation,
reasonable attorneys’ fees and disbursements, by the party determined not to be
entitled to the Downpayment, or if the Downpayment is split between the parties
hereto, such costs of Escrow Agent shall be split, pro  rata, between Seller and
Purchaser, based upon the amount of Downpayment received by each.  Upon making
delivery of the Downpayment, in the manner provided in this Agreement, Escrow
Agent shall have no further liability hereunder.

 

                 15.6.           Escrow Agent has executed this Agreement solely
to confirm (i) receipt of the Deposit and (ii) that Escrow Agent, upon receipt
thereof, will hold the Downpayment in escrow, pursuant to the provisions of this
Agreement.

 

          16. Closing Costs.

 

           Purchaser shall pay (a) (i) fifty percent (50%) all title insurance
premiums (after taking into consideration any so-called re-issue credit
available to Seller based on Seller’s existing owner’s title policy), and (ii)
any and all premiums charged by the Title Company for endorsements (except those
endorsements, if any, that Seller expressly agrees in writing to pay for)  and
affirmative coverages to the title policy and all other title insurance company
charges, (b) all survey costs in connection with the transaction contemplated by
this Agreement, (c) fifty percent (50%) of any escrow fees charged by Escrow
Agent, (d) all due diligence costs incurred by or on behalf of Purchaser, (e)
all recording fees and charges for the Deed, (f) all sales and use taxes with
respect to the transaction contemplated hereby, if any, and (g) except as
expressly provided in Section 49 below, all costs relating to the assumption of
the Assumed Loan by Purchaser (whether or not Purchaser assumes the Assumed
Loan).  Seller shall pay (x)

--------------------------------------------------------------------------------

 

all state, county, municipal and/or local conveyance taxes with respect to the
recording of the Deed, and (y) fifty percent (50%) of any escrow fees charged by
Escrow Agent, (z) cost to record the mortgage release if the Assumed Loan is not
assumed by Purchaser, and (aa) fifty percent (50%) all title insurance premiums
(after taking into consideration any so-called re-issue credit available to
Seller based on Seller’s existing owner’s title policy); provided, however, in
no event shall Seller have to pay any premiums charged by the Title Company for
endorsements (except those endorsements, if any, that Seller expressly agrees in
writing to pay for), and affirmative coverages to the title policy and all other
title insurance company charges.  Each party hereto shall pay such party’s own
legal fees and all of such party’s other expenses in connection with this
transaction.

 

          17.        Seller’s Covenants.

 

          Seller agrees as follows:

 

                            17.1. Between the Effective Date and the Closing
Date or earlier termination of this Agreement, Seller will provide or cause to
be provided substantially such services with respect to the Premises that have
been provided by Seller in the past in accordance with Seller’s customary
practice.

 

                            17.2. Between the Effective Date and the Closing
Date or earlier termination of this Agreement, Seller will maintain casualty and
liability insurance with respect to the Premises (which insurance may be
effected under a blanket policy or policies of insurance) in accordance with
Seller’s past practice.

 

                            17.3. Between the Effective Date and the Closing
Date or earlier termination of this Agreement, subject to Section 34 of this
Agreement, Seller will make all books, records, billing information, Leases, the
Sanborn Contract, and other documents relating to the operation of the Premises
available to Purchaser and Purchaser’s accountants and attorneys, upon advance
written request therefor, and will permit Purchaser’s accountants and attorneys
to examine the same, during regular business hours, at Purchaser’s sole cost and
expense, provided, however, notwithstanding the foregoing, Seller shall not be
required to make available to Purchaser any of the foregoing to the extent that
same (i) constitutes privileged information pertaining to any potential or
existing litigation or other proceeding or (ii) constitutes confidential
information prepared by Seller pertaining to the Premises (including internal
evaluations, appraisals, reports or other documentation and information
pertaining to the business relationships among the members comprising Seller). 
The making available to Purchaser of the foregoing shall in no event be deemed
to constitute a representation by Seller as to the accuracy, correctness or
completeness thereof.

 

                         17.4. Between the Effective Date and the Closing Date
or earlier termination of this Agreement, subject to the rights of all tenants
and other occupants of the Premises, Seller will permit Purchaser and
Purchaser’s engineers, architects, agents and employees, at Purchaser’s sole
cost and expense, to inspect the Premises and all portions thereof from time to
time upon reasonable advance request therefor and accompanied by a
representative of Seller; provided, however, Purchaser will not be permitted to
perform any such inspection unless and until Purchaser delivers to Seller
reasonably satisfactory evidence that Purchaser has obtained such insurance as
Seller shall reasonably require in connection with any such inspection, which
insurance shall name Seller and Seller’s managing agent as additional insureds
(it being agreed by Purchaser that such insurance shall include (i) policies of
workers’ compensation and employers’ liability for all employees of Purchaser,
(ii) commercial general liability insurance which insure Purchaser’s
Representatives (as hereinafter defined) with liability insurance limits of not
less than $3,000,000 combined single limit on a per location and occurrence
basis for personal injury and property damage, (iii) pollution legal liability
coverage of not less than $3,000,000 per claim/annual aggregate for any of
Purchaser’s environmental consultants), and (iv) Automobile Liability

26 

 

--------------------------------------------------------------------------------

 

 

Insurance for Bodily Injury and Property Damage in the amount of $1,000,000
combined and covering all owned, non-owned and hired vehicles.   In no event
shall Purchaser be permitted to conduct any drilling or other invasive testing
of the Premises without the prior written consent of Seller.  Purchaser hereby
agrees to repair and restore any portion of the Premises damaged as a result of
any inspection of the Premises by Purchaser and, in addition, hereby indemnifies
and holds harmless Seller and each Seller Exculpated Party from and against any
and all damages, demands, claims, losses, liabilities, costs (including the cost
of remediation, if necessary) and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements and costs incurred in the
enforcement of the foregoing indemnity) incurred by Seller and any Seller
Exculpated Party by reason of or in connection with any entry onto, or
inspection of, the Premises by Purchaser or Purchaser’s agents, employees,
representatives or contractors in connection therewith, which indemnity shall
survive the Closing or earlier termination of this Agreement.

 

                        17.5. Between the Effective Date and the Closing Date or
earlier termination of this Agreement, Seller will cause to be performed all
normal operational repairs and replacements required to be made to the Premises
in order to maintain the Premises in the condition of the Premises as of the
Effective Date, reasonable wear and tear and natural deterioration and damage by
fire or other casualty or condemnation excepted, provided that nothing set forth
in this Section 17.5 shall have the effect of requiring Seller to make any
repairs or replacements of a capital nature to the Premises.

 

                       17.6. Between the Effective Date and the Closing Date or
earlier termination of this Agreement, if requested in writing by Purchaser,
Seller shall provide Purchaser with copies of any updated rent rolls and
accounts receivable reports that may have been prepared by Seller as of the date
of such written request.

 

                       17.7. Between the Effective Date and the Closing Date or
earlier termination of this Agreement, (i) Seller shall not show or otherwise
offer for sale the Property or any interest therein, and (ii) Seller shall not
commit, agree to, or acquiesce in, any act which could, affect or impair the
current zoning of the Premises.

 

                       17.8. Between the Effective Date and the Closing Date or
earlier termination of this Agreement, Seller shall (i) promptly deliver any
written notice of default received by Seller under the Assumed Loan (it being
agreed that no such notice of default shall constitute a default by Seller
hereunder, constitute a failure of condition precedent in favor of Purchaser or
grant Purchaser any right or remedy), and (ii) use commercially reasonably
efforts to provide any non-privileged or confidential information received by
Seller related to any litigation covered by insurance prior to the expiration of
the Due Diligence Period (and thereafter) (it being agreed that Seller’s
inability to provide such information (and no information actually provided)
shall constitute a default by Seller hereunder, constitute a failure of
condition precedent in favor of Purchaser or grant Purchaser any right or
remedy).

 

          18. Approval of Leases, Contracts.

 

                      18.1. From and after the Effective Date through the
earlier of the Closing Date or the termination of this Agreement in accordance
with the terms hereof, in the event that Seller desires to enter into (i) any
amendment, modification, renewal or extension of any Existing Lease (a “Proposed
Lease Amendment”) or (ii) any new lease affecting any portion of the Premises (a
“Proposed New Lease”), Seller shall deliver written notice (“Leasing Notice”) to
Purchaser, which Leasing Notice shall contain a copy of such Proposed Lease
Amendment or Proposed New Lease and request Purchaser’s consent to such Proposed
Lease Amendment or Proposed New Lease.  Within five (5) Business Days after
Seller delivers the Leasing Notice to Purchaser, Purchaser shall deliver written
notice to Seller approving or disapproving such Proposed Lease Amendment or such
Proposed New Lease (and if Purchaser disapproves such Proposed Lease Amendment
or Proposed New Lease Purchaser shall specify in such

27 

 

--------------------------------------------------------------------------------

 

 

notice the reasons for such disapproval).  Purchaser shall not unreasonably
withhold Purchaser’s consent to any such Proposed Lease Amendment or Proposed
New Lease.  In the event that Purchaser fails to deliver notice either approving
or disapproving a Proposed Lease Amendment or a Proposed New Lease within the
five (5) Business Day period set forth above, Purchaser shall be deemed to have
disapproved such Proposed Lease Amendment or such Proposed New Lease.  If
Purchaser shall approve a Proposed Lease Amendment or a Proposed New Lease, then
Seller shall have the right to execute such Proposed Lease Amendment or Proposed
New Lease and upon such execution and delivery, the same shall be deemed to be
an “Approved Lease Amendment” or an “Approved New Lease”, as the case may be,
for purposes of this Agreement.  If Purchaser shall reasonably disapprove a
Proposed Lease Amendment or a Proposed New Lease, then Seller shall not enter
into such Proposed Lease Amendment or Proposed New Lease, as applicable.

 

                      18.2. Seller shall have the right, without the necessity
of obtaining the approval of Purchaser, to execute any amendment, modification,
renewal or extension of an Existing Contract and any new contract affecting the
Premises if and to the extent that such amendment, modification, renewal or
extension of an Existing Contract or such new contract will not be binding upon
Purchaser after the Closing Date.  At Closing, Seller shall terminate (at
Seller’s cost) any management agreement in existence with respect to the
Premises.

 

          19.    Non-Liability. 

 

          Notwithstanding anything to the contrary contained in this Agreement,
no director, officer, employee, shareholder, member, manager, partner or agent
of Seller nor any of the directors, officers, employees, shareholders, members,
managers, partners, joint venturers or agents of any of the directors, officers,
employees, shareholders, members, managers, partners, joint venturers or agents
of Seller nor any other person, partnership, limited liability company,
corporation, joint venture or trust, as principal of Seller, whether disclosed
or undisclosed (collectively, the “Seller Exculpated Parties”), shall have any
personal obligation or liability hereunder, and Purchaser shall not seek to
assert any claim or enforce any of Purchaser’s rights hereunder against any
Seller Exculpated Party.

 

          Notwithstanding anything to the contrary contained in this Agreement,
no director, officer, employee, shareholder, member, manager, partner or agent
of Purchaser nor any of the directors, officers, employees, shareholders,
members, managers, partners, joint venturers or agents of any of the directors,
officers, employees, shareholders, members, managers, partners, joint venturers
or agents of Purchaser nor any other person, partnership, limited liability
company, corporation, joint venture or trust, as principal of Purchaser, whether
disclosed or undisclosed (collectively, the “Purchaser Exculpated Parties”),
shall have any personal obligation or liability hereunder, and Seller shall not
seek to assert any claim or enforce any of Seller’s rights hereunder against any
Purchaser Exculpated Party.

 

          20.   Seller’s Default.

 

            Subject to the provisions of Sections 19 and 37  of this Agreement,
if Seller shall default under this Agreement, then Purchaser, as Purchaser’s
sole remedy (Purchaser specifically waiving any right to bring an action for
monetary damages, including, without limitation, consequential, speculative or
punitive damages), may either:

 

                  20.1. deliver written notice to Seller that Purchaser elects
to terminate this Agreement, in which event the provisions of Section 9 of this
Agreement shall apply to such termination (and in the event of any such
termination under this Section 20.1, Seller shall reimburse Purchaser for
Purchaser’s reasonable out-of-pocket expenses actually incurred by Purchaser in
connection with the transaction contemplated by this Agreement, through the date
of such termination; provided, however, such expenses

--------------------------------------------------------------------------------

 

 

shall not exceed Seventy Five Thousand and 00/100 Dollars ($75,000), in the
aggregate, when taking into account any other Seller reimbursement of
Purchaser’s expenses set forth in this Agreement) (such obligation of Seller
shall survive such termination of this Agreement and shall be payable upon
demand by Purchaser); or  

 

                  20.2. bring an action against Seller to seek specific
performance of Seller’s obligations hereunder with respect to the Premises
within sixty (60) days following the earlier of (x) the scheduled Closing Date
or (y) the date of Purchaser’s knowledge of Seller’s breach.  Such action for
specific performance will not be construed to require Seller to cure any title
defect (except as specifically provided in Section 8.3 of this Agreement), cure
any untrue representation, comply with any covenant hereunder, cure any physical
condition existing at the Premises (except as specifically provided in Section
17.5 of this Agreement), or cause any third party to take any action with
respect to the Premises or Seller).

 

Notwithstanding anything to the contrary contained in this Agreement, in the
event that Purchaser becomes aware that Seller has defaulted in any respect
under this Agreement prior to the Closing Date and nonetheless proceeds to
Closing, then same shall be deemed to be a waiver by Purchaser of any further
right to make a claim arising out of such default.  For the avoidance of doubt,
Purchaser and Seller acknowledge that a breach of Seller’s Representations that
is alleged by Purchaser under this Agreement shall not be deemed to fall within
this Section 20 (it being acknowledged that Purchaser’s remedies in respect
thereof are as set forth in Section 11 of this Agreement).

 

            21. Condition of Premises.

 

                  21.1. Except as otherwise expressly provided in this Agreement
and except for the Seller’s Representations, Purchaser shall accept the Premises
at the Closing in the “as is”, “where is” condition of the Premises with all
faults as of the Closing Date.  Purchaser agrees that, except as expressly set
forth in this Agreement, Seller shall not be liable for any construction, latent
or patent defects in the Premises, and shall not be bound in any manner
whatsoever by any guarantees, promises, projections, operating expenses, set-ups
or other information pertaining to the Premises made, furnished or claimed to
have been made or furnished by Seller or any other person or entity, including,
without limitation, Broker, or any partner, member, manager, shareholder,
employee, agent, attorney or other person representing or purporting to
represent Seller or Broker, whether verbally or in writing.  Purchaser
acknowledges that neither Seller nor any of the employees, agents or attorneys
of Seller has made any verbal or written representations or warranties
whatsoever to Purchaser, whether express, implied, statutory, or by operation of
law, except as expressly set forth in this Agreement and, in particular, that no
such representations and warranties have been made with respect to the physical
or environmental condition or operation of the Premises, the layout or footage
of the Premises, the actual or projected revenue and expenses of the Premises or
any of the Leases, zoning, environmental, and other laws, regulations and rules
applicable to the Premises, or the compliance of the Premises therewith, the
quantity, quality or condition of the articles of personal property and fixtures
included in the transactions contemplated hereby, the use or occupancy of the
Premises or any part thereof or any other matter or thing affecting or relating
to the Premises or the transactions contemplated hereby, except as specifically
set forth in this Agreement.  Purchaser has not relied and is not relying upon
any representations or warranties, other than Seller’s Representations and the
representations of Seller set forth in Section 13.2 of this Agreement, or upon
any statements made in any informational materials with respect to the Premises
provided by Seller or any other person or entity, including Broker or any
shareholder, member, manager, employee, agent, attorney or other person
representing or purporting to represent Seller or Broker.  Without limitation of
the foregoing, Purchaser specifically acknowledges and agrees that it has
assumed the risk of changes in the condition of the Premises between the
Effective Date and the Closing Date and no adverse change in such condition
shall grant Purchaser any right to terminate this Agreement (except as expressly
set forth in Section 14 of this Agreement) or to obtain any damages against
Seller.  IN ADDITION TO, AND

29 

 

--------------------------------------------------------------------------------

 

 

WITHOUT LIMITATION OF THE FOREGOING, EXCEPT AS SET FORTH IN THIS AGREEMENT,
SELLER MAKES NO WARRANTY, EXPRESS, IMPLIED, STATUTORY, OR BY OPERATION OF LAW,
AS TO THE QUANTITY, QUALITY, MERCHANTABILITY, TITLE, MARKETABILITY, FITNESS, OR
SUITABILITY FOR A PARTICULAR PURPOSE OF THE PREMISES OR ANY COMPONENT THEREOF,
AND THE PREMISES AND EACH COMPONENT THEREOF ARE SOLD IN AN “AS IS”, “WHERE IS”
CONDITION, WITH ALL FAULTS. BY EXECUTING THIS AGREEMENT, EXCEPT AS SET FORTH IN
THIS AGREEMENT, PURCHASER AFFIRMS AND AGREES THAT (A) PURCHASER HAS NOT RELIED
ON SELLER’S SKILL OR JUDGMENT TO SELECT OR FURNISH THE PREMISES OR ANY COMPONENT
THEREOF FOR ANY PARTICULAR PURPOSE, (B) SELLER MAKES NO WARRANTY THAT THE
PREMISES OR ANY COMPONENT THEREOF ARE FIT FOR ANY PARTICULAR PURPOSE, (C) THERE
ARE NO REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED, STATUTORY, OR BY
OPERATION OF LAW, WITH RESPECT TO THE PREMISES OR ANY COMPONENT THEREOF, (D)
PURCHASER HAS BEEN GIVEN THE OPPORTUNITY TO INSPECT THE PREMISES AND EACH
COMPONENT THEREOF AND HAS DETERMINED TO PURCHASE THE PREMISES AND EACH COMPONENT
THEREOF BASED ON SUCH INSPECTION, AND (E) UPON CLOSING, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING, BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND
PURCHASER, ON CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED, AND
RELEASED SELLER FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION
(INCLUDING, WITHOUT LIMITATION, CAUSES OF ACTION IN TORT, LOSSES, DAMAGES,
LIABILITIES, COSTS, AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES
AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, THAT
PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER AT ANY TIME BY REASON OF
OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL
CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER ACTS,
OMISSIONS, EVENTS, CIRCUMSTANCES, OR MATTERS REGARDING THE PREMISES.

 

                 21.2. Without limiting the generality of the provisions of
Section 21.1 of this Agreement, Purchaser specifically acknowledges and agrees
as follows:

 

                          (a) except as expressly set forth in the Seller’s
Representations, neither Seller nor any other party acting (or purporting to
act) on behalf of Seller, has made any (and Seller hereby disclaims any)
representation or warranty of any kind or nature concerning any environmental
condition existing at the Premises;

 

                          (b) Seller has delivered to Purchaser copies of the
environmental reports listed on Exhibit S (the matters stated therein being
referred to as the “Environmental Disclosed Matters”); 

 

                        (c) Purchaser shall take title to the Premises subject
to any and all environmental conditions thereat (or the presence of any matter
or substance relating to any such environmental condition at the Premises),
whether known or unknown, disclosed or undisclosed, including, without
limitation, the Environmental Disclosed Matters, all of the obligations under
the O&M Plan Documents and any and all claims and/or liabilities relating to (in
any manner whatsoever) any hazardous, toxic or dangerous materials or substances
located in, at, about or under the Premises, or for any and all claims or causes
of action (actual or threatened) based upon, in connection with or arising out
of the Comprehensive Environmental Response, Compensation, and Liability Act, 42
U.S.C. §9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
§6901 et seq., and the Superfund Amendments and Reauthorization Act, 42 U.S.C.
§9601 et seq., or any other law or cause of action (including any federal

30 

 

--------------------------------------------------------------------------------

 

 

or state based statutory, regulatory or common law cause of action) related to
environmental matters or liability (“Environmental Laws”) with respect to or
affecting the Premises (any of the foregoing described in this clause (c) being
referred to as “Environmental Conditions”); 

 

                         (d)  Purchaser hereby releases Seller and each Seller
Exculpated Party from any liability of any kind or nature relating to
Environmental Laws or otherwise arising with respect to any Environmental
Conditions and, specifically, agrees that if any claim is brought against
Purchaser arising out of any Environmental Conditions Purchaser shall have no
claim of any kind or nature against Seller or any Seller Exculpated Party;
provided, however, subject to the terms of this Agreement, including, without
limitation, Sections 11 and 37, Seller shall remain liable for Seller’s
Representations;

 

                        (e) Purchaser hereby assumes liability for any and all
Environmental Conditions and hereby indemnifies and holds harmless Seller and
each Seller Exculpated Party from any and all liabilities, claims, losses,
costs, expenses and damages (including, without limitation, reasonable
attorneys’ fees, costs and disbursements and costs incurred in the enforcement
of the foregoing indemnification obligation) arising out of any Environmental
Condition, whether or not pre-existing at the Closing and whether or not
disclosed to Purchaser, it being the intention of the parties hereto that from
and after the Closing (i) Seller shall have no further liability or obligation
in respect of environmental matters of any kind or nature pertaining to the
Premises, and (ii) Purchaser shall fully assume any such liability or
obligation, including, without limitation, the cost of any cleanup, remediation
or removal of any hazardous substances or other Environmental Conditions;
provided, however, subject to the terms of this Agreement, including, without
limitation, Sections 11 and 37, Seller shall remain liable for Seller’s
Representations.

 

                    21.3. PURCHASER, WITH PURCHASER’S COUNSEL, HAS FULLY
REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, THOSE SET FORTH IN THIS SECTION 21, AND UNDERSTANDS THEIR
SIGNIFICANCE AND EFFECT.  PURCHASER ACKNOWLEDGES AND AGREES THAT THE DISCLAIMERS
AND OTHER AGREEMENTS SET FORTH IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
THOSE SET FORTH IN THIS SECTION 21, ARE AN INTEGRAL PART OF THIS AGREEMENT, AND
THAT SELLER WOULD NOT HAVE AGREED TO SELL THE PREMISES TO PURCHASER FOR THE
PURCHASE PRICE WITHOUT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH IN THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THOSE SET FORTH IN THIS SECTION 21. 
THE TERMS AND CONDITIONS OF THIS SECTION 21 WILL EXPRESSLY SURVIVE THE CLOSING
AND WILL NOT MERGE WITH THE PROVISIONS OF ANY CLOSING DOCUMENTS.

 

                       Initials of
Seller:                                             Initials of Purchaser:

 

 

                       _____CL__________                                     
_____RM__________ 

 

            22.    Notices. 

 

                     22.1. All notices or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be considered as properly given or made (i) upon the date of personal delivery
(if notice is delivered by personal delivery), (ii) on the date of delivery, as
confirmed by electronic answerback (if notice is delivered by facsimile
transmission), (iii) on the day one (1) Business Day after deposit with a
nationally recognized overnight courier service (if notice is delivered by
nationally recognized overnight courier service); provided, however, with
respect to the Diligence Notice

31 

 

--------------------------------------------------------------------------------

 

(as hereinafter defined) such notice shall be considered as properly given or
made on the same day it is deposited with a nationally recognized overnight
courier service (if notice is delivered by nationally recognized overnight
courier service) so long as such notice is also delivered to Seller prior to the
expiration of the Due Diligence Period by email, or (iv) on the third (3rd)
Business Day following mailing from within the United States by first class
United States mail, postage prepaid, certified mail return receipt requested (if
notice is given in such manner), and in any case addressed to the parties at the
addresses set forth below (or to such other addresses as the parties may specify
by due notice to the other). The parties also agree to endeavor to send a
courtesy copy via email of any notice delivered hereunder; provided, however,
except pursuant to the proviso in clause (iii) above, in no event shall the
failure to so deliver such courtesy copy via email negate or otherwise nullify
the effect of any notice otherwise delivered in accordance with this Section
22.1. 

 

            If to Seller:

 

            AG/WP Fairlawn Owner, L.L.C.

            c/o Angelo, Gordon & Co., L.P.

245 Park Avenue, 26th Floor

New York, New York 10167

Attention: Michael Chang

Facsimile: (212) 867-5436

Email: mchang@angelogordon.com 

 

with a copy to:

 

            WP Realty, Inc.

            940 Haverford Road

            Byrn Mawr, Pennsylvania 19010

            Attention:         Jerry Rosenberg, Esq.

            Facsimile:         (610) 552-6004

            Email: jrosenberg@WPRealty.com 

 

            with an additional copy to:

 

            Duval & Stachenfeld LLP

            101 Park Avenue, 11th Floor

            New York, New York 10178

            Attention:        Terri L. Adler, Esq.

            Facsimile:        (212) 883-8883

            Email: tadler@dsllp.com 

 

            If to Purchaser:

 

            Phillips Edison Group LLC

            11501 Northlake Drive

            Cincinnati, Ohio 45249

            Attention:        Hal Scudder and Joel Staffilino

            Facsimile:        (513) 956-5660

            Email:              hscudder@phillipsedison.com 

                                    jstaffilino@phillipsedison.com 

 

--------------------------------------------------------------------------------

 

 

            With a copy to:

 

            Honigman Miller Schwartz and Cohn

            39400 Woodward Avenue, Suite 101

            Bloomfield Hills, Michigan  48304

            Attention:         J. Adam Rothstein, Esq.

            Facsimile:         (248) 566-8479

            Email:   JRothstein@honigman.com 

 

            If to Escrow Agent:

 

            Land Services USA, Inc.

            1835 Market Street, Suite 420

            Philadelphia, Pennsylvania 19103

            Attention:        Michael G. Moyer, Esquire

Facsimile:        (215) 568-8219

            Email:    moyer@lsutitle.com 

 

                      22.2.      Purchaser acknowledges that in order for a
notice, consent, approval or any other communication from Seller to be effective
hereunder, such notice consent, approval or any other communication must be in
writing and must be executed by AG Real Estate Manager, Inc., a Delaware
corporation (“AG Real Estate Manager”), as manager of the sole member of Seller,
or AG Real Estate Manager’s duly appointed successor, on behalf of Seller
(Seller agrees that an email or other written communication from Adam R.
Schwartz or Michael Chang of Angelo, Gordon & Co., L.P. shall be deemed to be
effective on behalf of Seller in satisfaction of this sentence). 

 

           23.       Entire Agreement.

 

             This Agreement contains all of the terms agreed upon by and between
Purchaser and Seller with respect to the subject matter hereof, and all
agreements heretofore had or made by and between Purchaser and Seller are merged
in this Agreement which alone fully and completely expresses the agreement of
Purchaser and Seller with respect to the transaction set forth in this
Agreement.

 

           24.        Amendments. 

 

            Subject to the provisions of Section 15.4(d) of this Agreement, this
Agreement may not be changed, modified or amended, except by an instrument
executed by the parties hereto who are or will be affected by the terms of such
instrument.  Purchaser acknowledges that in order for any such change,
modification or amendment of this Agreement to be effective and binding with
respect to Seller, same must be executed by AG Real Estate Manager, as manager
of the sole member of Seller, or AG Real Estate Manager’s duly appointed
successor, on behalf of Seller (Seller agrees that an email or other written
communication from Adam R. Schwartz or Michael Chang of Angelo, Gordon & Co.,
L.P. shall be deemed to be effective on behalf of Seller in satisfaction of this
sentence).

 

          25.        No Waiver.

 

            No waiver by either Purchaser or Seller of any failure or refusal to
comply with Purchaser’s or Seller’s, as applicable, obligations under this
Agreement shall be deemed a waiver of any other or subsequent failure or refusal
to so comply.

 



33 

 

--------------------------------------------------------------------------------

 

 

         26.          Successors and Assigns.

 

                        26.1.     The provisions of this Agreement shall inure
to the benefit of, and shall be binding upon, the heirs, executors,
administrators, successors and assigns of the respective parties, provided,
however, Purchaser may not assign this Agreement or any of Purchaser’s rights
thereunder, or permit a Change of Ownership (as hereinafter defined) in respect
of Purchaser without the prior written consent of Seller, provided, further,
however, Seller’s consent shall not be required for (a) an assignment of this
Agreement by Purchaser to an Affiliated Assignee or a Permitted Assignee or (b)
a Permitted Change of Ownership (as hereinafter defined) in respect of
Purchaser, provided, that the following shall apply with respect to any such
assignment to an Affiliated Assignee or a Permitted Assignee or to a Permitted
Change of Ownership:

 

(a)                        In the event of a proposed assignment of this
Agreement by Purchaser to an Affiliated Assignee or a Permitted Assignee, (i)
Purchaser shall provide Seller with the name, signature block, address and
federal taxpayer identification number and, to the extent reasonably requested
by the Title Company, any other information pertaining to the proposed Permitted
Assignee or Affiliated Assignee, as applicable, reasonably requested by Seller
(including, without limitation, evidence that the Permitted Assignee or
Affiliated Assignee, as applicable, satisfies the ownership and control
requirements set forth in the definition of same) not later than five (5) days
prior to the Closing Date, (ii) such Permitted Assignee or Affiliated Assignee,
as applicable, assumes all of the obligations of Purchaser under this Agreement
pursuant to an assignment and assumption agreement in form reasonably acceptable
to Seller, (iii) no assignment of this Agreement to a Permitted Assignee or
Affiliated Assignee, as applicable, shall relieve Purchaser from any of
Purchaser’s obligations hereunder, (iv) no such assignment shall have the effect
of delaying the Closing in any respect, (v) such Permitted Assignee or
Affiliated Assignee, as applicable, shall be fully and completely liable for any
and all state, county, municipal and local transfer taxes that may be payable in
connection with such assignment, (vi) no such assignment shall obligate any
Seller to cause any other third party to re-deliver any document, instrument or
other agreement previously delivered by such third party pursuant to the terms
of this Agreement and (vii) any such assignment will not be effective until the
Closing Date (i.e., Purchaser’s ability to assign hereunder shall be limited to
an assignment that is effective concurrently with the Closing hereunder).

 

(b)                       In the event of a proposed Change of Ownership in
respect of Purchaser, (i) Purchaser shall provide Seller with such information
pertaining to Purchaser and the proposed Change of Ownership reasonably
requested by Seller (including, without limitation, evidence that after the
consummation of the proposed change of ownership, Purchaser satisfies the
ownership and control requirements set forth in the definition of Permitted
Change of Ownership) not later than five (5) Business Days prior to the Closing
Date, (ii) no such proposed Change of Ownership shall have the effect of
delaying the Closing in any respect, (iii) Purchaser shall be fully and
completely liable for any and all State and local transfer taxes that may be
payable in connection with such proposed Change of Ownership, and (iv) no such
proposed Change of Ownership shall obligate Seller to cause any third party to
re-deliver any document, instrument or other agreement previously delivered by
such third party pursuant to the terms of this Agreement.

 

For the avoidance of doubt, no permitted assignment of this Agreement shall
relieve Purchaser from any of Purchaser’s obligations hereunder.

 

                        26.2.    As used herein the following capitalized terms
shall have the following definitions:

 

                                  “Affiliated Assignee” shall mean an entity
which is 100% owned and controlled

by Purchaser or a Permitted Assignee.

 

34 

 

--------------------------------------------------------------------------------

 

 

                                  “Controlled” shall mean, with respect to any
natural person, partnership, corporation, limited liability company or any other
form of business or legal entity, possession, directly or indirectly, through
one or more intermediaries, of the power to direct or cause the direction of the
management and policies of such natural person, partnership, corporation,
limited liability company or any other form of business or legal entity, whether
through ownership of voting securities or by contract.

 

                                     “Change of Ownership” shall mean any direct
or indirect change in the ownership structure or control of Purchaser,
including, without limitation, any direct or indirect change of beneficial
ownership and any change of managing member, general partner or other control
party, and any agreement to do any of the foregoing.

 

                                  “Permitted Assignee” shall mean an entity that
is Controlled and directly or indirectly owned by one (1) or more Purchaser
Principals.

 

                                     “Permitted Change of Ownership” shall mean
any Change of Ownership such that after the completion thereof Purchaser would
satisfy the requirements of a Permitted Assignee or Affiliated Assignee.

 

                                  “Purchaser Principals” shall mean Michael C.
Phillips and Jeffrey S. Edison.

 

             27.        Partial Invalidity.

 

             If any term or provision of this Agreement or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or circumstances other than such persons or
circumstances as to which such term or provision is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and be enforced to the fullest extent permitted by
law.

 

             28.       Paragraph Headings.

 

             The headings of the various paragraphs of this Agreement have been
inserted only for the purposes of convenience, and are not part of this
Agreement and shall not be deemed in any manner to modify, explain or restrict
any of the provisions of this Agreement.

 

             29.         Governing Law.

 

             This Agreement shall be governed by, and shall be interpreted,
construed and enforced in accordance with, the laws of the State where the
Premises are located without regard to the rules regarding conflicts of law in
such laws of such State.

 

             30.        Binding Effect.

 

             This Agreement does not constitute an offer to sell and shall not
bind Seller unless and until Seller, in Seller’s sole discretion, elects to be
bound hereby by executing and delivering to Purchaser an original counterpart
hereof.

 

             31.        No Recording or Lis Pendens.

 

(a)                       The parties hereto agree that neither this Agreement
nor any memorandum of notice hereof shall be recorded, and, except as otherwise
provided in Section 31(b) below, Purchaser

35 

 

--------------------------------------------------------------------------------

 

 

agrees not to file any lis pendens or other instrument against the Premises in
connection herewith.  In furtherance of the foregoing, Purchaser:

 

                                        (i) acknowledges that the filing of a
lis pendens or other evidence of Purchaser’s rights or the existence of this
Agreement against or encumbering the Premises could cause significant monetary
and other damages to Seller; and

 

                                        (ii)       hereby indemnifies Seller
(and each Seller Exculpated Party) from and against any and all liabilities,
damages, losses, costs or expenses (including, without limitation, reasonable
attorneys’ fees and costs incurred in the enforcement of the foregoing
indemnification obligation) arising out of the breach by Purchaser of any of
Purchaser’s obligations under this Section 31(a).  

 

                           (b)           Notwithstanding the provisions of
Section 31(a) above, Purchaser shall have the right to file a lis pendens
against the Premises solely under circumstances under which Purchaser is seeking
specific performance of Seller’s obligations hereunder, provided (A) Purchaser
files such claim within sixty (60) days following the earlier of (x) the
scheduled Closing Date or (y) the date of Purchaser’s knowledge of Seller’s
breach and (B) if it is ultimately determined by a court order that Purchaser
was not entitled to specific performance under this Agreement and that Purchaser
acted in a manner that constitutes gross negligence, willful misconduct, fraud
and/or bad faith in connection with the filing of such lis pendens by Purchaser,
Purchaser shall, and hereby does, indemnify and hold harmless Seller (and each
Seller Exculpated Party) from and against any and all liabilities, damages,
losses, costs or expenses (including, without limitation, reasonable attorneys’
fees and costs incurred in the enforcement of the foregoing indemnification
obligation) arising out of the filing of such lis pendens by Purchaser
(including, without limitation, consequential damages incurred by Seller as a
result thereof).

 

                          (c)         The provisions of this Section 31 shall
survive the termination of this Agreement.

 

            32.        Prevailing Party to Receive Attorneys’ Fees.

 

             In the event of any litigation arising out of this Agreement, the
Prevailing Party (as hereinafter defined) shall be entitled to receive from the
losing party an amount equal to the Prevailing Party’s costs incurred in such
litigation, including, without limitation, the prevailing party’s attorneys’
fees, costs and disbursements. For purposes of this Section 32, (a) the term
“Prevailing Party” shall be deemed to be that party who obtains substantially
the result sought, whether by settlement, mediation, judgment or otherwise, and
(b) the term “attorneys’ fees” shall include, without limitation, the reasonable
attorneys’ fees incurred in retaining counsel for advice, negotiations, suit,
appeal and any other legal proceeding, including mediation and arbitration.  The
provisions of this Section 32 shall survive the Closing or any earlier
termination of this Agreement.

 

            33.       Tax-Deferred Exchange.

 

                         33.1.           In the event that Seller desires to
effectuate the transaction contemplated by this Agreement as a tax-free
exchange, then upon request made by Seller, Purchaser shall cooperate fully with
Seller in effectuating such tax-free exchange, such cooperation to include,
without limitation, executing and delivering all documents and instruments
necessary, for such purpose, provided that (i) Seller shall reimburse Purchaser
for any costs or expenses incurred by Purchaser in connection with such
cooperation, (ii) Seller shall indemnify and hold harmless Purchaser for, from
and against any and all costs, loss, liability or damages incurred by Purchaser
in cooperating with such tax free exchange on a post-tax basis, (iii) Purchaser
shall not be required to take title to any other property in connection with
such tax free exchange, (iv) Seller shall reimburse Purchaser for any costs or
expenses incurred by

36 

 

--------------------------------------------------------------------------------

 

Purchaser in connection with such cooperation, (v) Purchaser shall not be
required to undertake any additional liability in connection with such
cooperation, and (vi) such tax-free exchange shall not delay the Closing.

 

                         33.2.           In the event that Purchaser desires to
effectuate the transaction contemplated by this Agreement as a tax-free
exchange, then upon request made by Purchaser, Seller shall cooperate fully with
Purchaser in effectuating such tax-free exchange, such cooperation to include,
without limitation, executing and delivering all documents and instruments
necessary, for such purpose, provided that (i) Purchaser shall not be released
from liability under the Agreement in connection with any assignment of the
Agreement made by Purchaser to effectuate such tax free exchange, (ii) Purchaser
shall indemnify and hold harmless Seller for, from and against any and all
costs, loss, liability or damages incurred by Seller in cooperating with such
tax free exchange on a post-tax basis, (iii) Seller shall not be required to
take title to any other property in connection with such tax free exchange, (iv)
such tax-free exchange shall not delay the Closing or obligate Seller to cause
any other third party to re-deliver any document, instrument or other agreement
previously delivered by such third party pursuant to the terms of this
Agreement, and (vi) Purchaser shall reimburse Seller for any costs or expenses
incurred by Seller in connection with such cooperation (and that Seller shall
not be required to undertake any additional liability in connection with such
cooperation).

 

                       33.3          The provisions of this Section 33 shall
survive the Closing.

 

            34.      Confidentiality. 

 

            Purchaser acknowledges and agrees that the terms and provisions of
any confidentiality agreement delivered by Purchaser (or any affiliate of
Purchaser) shall be applicable to Purchaser and shall remain in effect on and
after the execution and delivery of this Agreement.  In furtherance of the
foregoing, any documents, instruments, records or other information delivered by
Seller to Purchaser pursuant to the provisions of this Agreement shall be deemed
confidential information for purposes of such confidentiality agreement.  The
provisions of this Section 34 shall survive the Closing or any earlier
termination of this Agreement.

 

            35.       Due Diligence Period.

 

             Purchaser shall have the right to conduct a due diligence review
(the “Due Diligence Review”) of the Premises during the period beginning on the
Effective Date and ending on December 19, 2012, at 11:59 P.M. (New York time)
(the “Due Diligence Period”).  On or before the expiration of the Due Diligence
Period, Purchaser shall deliver written notice (the “Diligence Notice”) to
Seller stating either:

 

                           35.1.     that Purchaser elects to terminate this
Agreement, in which event the provisions of Section 9 of this Agreement shall
apply to such termination; or

 

                           35.2.     that Purchaser elects not to terminate this
Agreement, in which event Purchaser shall thereupon be deemed to have waived any
right to terminate this Agreement pursuant to the provisions of this Section 35,
this Agreement shall continue in full force and effect in accordance with its
terms, and the Deposit shall thereupon become nonrefundable (except as expressly
set forth in this Agreement).

 

Purchaser shall be deemed to have delivered a Diligence Notice at 11:59 P.M.
(New York time) on the last day of the Due Diligence Period under Section 35.1
above if Purchaser fails to deliver any Diligence Notice to Seller during the
Due Diligence Period.  In the event that Purchaser has delivered a Diligence
Notice under Section 35.2 on or prior to the expiration of the Due Diligence
Period, but nevertheless fails

37 

 

--------------------------------------------------------------------------------

 

 

to deliver the Additional Deposit to Escrow Agent pursuant to Section 2.2 of
this Agreement on or prior to one (1) Business Day after the expiration of the
Due Diligence Period, then Purchaser shall be in default under this Agreement
and Seller shall have it remedies under Section 10 above.  The parties
acknowledge and agree that the failure of Purchaser to deliver the Additional
Deposit as required by this Agreement is not a Curable Default.  Time shall be
of the essence with respect to Purchaser’s delivery of the Diligence Notice and
the Additional Deposit. 

 

            36.        Estoppel Certificates.

 

                          36.1.     During the period commencing on the
Effective Date and ending on the Closing Date or earlier termination of this
Agreement, Seller shall exercise reasonable efforts to obtain an estoppel
certificate (each, a “Tenant Estoppel Certificate”) from each tenant under a
Lease as of the Closing Date (any space demised to a tenant under a Lease as of
the Closing Date being referred to as “Leased Space”). 

 

                         36.2.      As a condition precedent to Purchaser’s
obligation to acquire the Premises, Seller shall deliver Tenant Estoppel
Certificates at least five (5) days prior to the then scheduled Closing from (a)
the tenants (the “Required Tenants”) listed on Exhibit W (the “Required Estoppel
Certificates”) and (b) a sufficient number of tenants such that estoppel
certificates received in aggregate shall cover seventy-five percent (75%) of the
Leased Space (inclusive of the square footage of the Leases of the Required
Tenants) (the “Estoppel Condition”).  In the event that Seller is unable to
satisfy the Estoppel Condition on or before at least five (5) days prior the
Closing (it being acknowledged that Seller shall have the right to adjourn the
Closing Date one or more times (but for not more than thirty (30) days in the
aggregate) in order to satisfy the Estoppel Condition) then Purchaser shall have
the right, as Purchaser’s sole remedy (Purchaser specifically waiving any right
to bring an action against Seller for damages), by written notice to Seller on
or before the Closing Date (as may be adjourned by Purchaser pursuant to Section
4.2 above), to either (i) terminate this Agreement (in which event the
provisions of Section 9 of this Agreement shall apply to such termination) or
(ii) waive the same and accept title to the Premises without any abatement of
the Purchase Price (it being agreed that in the event that Seller is unable to
satisfy the Estoppel Condition at least five (5) days prior to the Closing Date,
and Purchaser does not deliver any such notice to Seller on or before the
Closing Date, Purchaser shall be deemed to have elected under clause (i) above),
provided, however, Purchaser shall not have the right to terminate this
Agreement under clause (i) as a result of the failure of Seller to satisfy the
Estoppel Condition in the event that Seller delivers an estoppel certificate
from Seller (each, a “Seller Estoppel Certificate”) in the form attached hereto
as Exhibit X on behalf of sufficient tenants of Leased Space such that the
Estoppel Condition is satisfied by either Tenant Estoppel Certificates or Seller
Estoppel Certificates (or a combination of both), provided, further,  however,
(x) Seller shall not be permitted to deliver a Seller Estoppel Certificate in
place of a Required Estoppel Certificate, and (y) Seller shall only be permitted
to deliver Seller Estoppels for up to ten percent (10%) of the Leased Space
based on the total square footage of all Leased Space (exclusive of the square
footage of the Leases of the Required Tenants).  Purchaser hereby acknowledges
and agrees that Seller shall have no obligation whatsoever to deliver a Seller
Estoppel Certificate with respect to any Tenant of the Premises or any Leased
Space.  Purchaser specifically acknowledges and agrees that the failure of
Seller to deliver Tenant Estoppel Certificates or the existence of adverse
matters disclosed in Tenant Estoppel Certificates or Seller Estoppel
Certificates shall not give rise to any remedy of any kind against Seller (other
than any extension rights set forth in this Agreement and the termination right
in accordance with and subject to the provisions of this Section 36.2). 

 

                         36.3.      For purposes of this Section 36, Seller and
Purchaser agree that the following shall apply:

 

(a)                          Seller shall request Tenant Estoppel Certificates
from the tenants in the form attached hereto as Exhibit Y (the “Form Tenant
Estoppel Certificate”).  The delivery of a Tenant

38 

 

--------------------------------------------------------------------------------

 

 

Estoppel Certificate from a tenant in form substantially similar to the Form
Tenant Estoppel Certificate shall be deemed to be the delivery of a Tenant
Estoppel Certificate from such tenant for purposes of Section 36.2, provided,
however, if the tenant fails or refuses to deliver a Tenant Estoppel Certificate
in the form of the Form Tenant Estoppel Certificate, then the delivery of a
Tenant Estoppel Certificate by such tenant that substantially complies with the
estoppel requirements in such tenant’s Lease shall be deemed to be the delivery
of a Tenant Estoppel Certificate from such tenant for purposes of Section 36.2
(it being acknowledged that if a Lease provides for a Tenant Estoppel
Certificate containing certain specified items and such other items as landlord
may “reasonably require”, then the delivery by the tenant thereunder of a Tenant
Estoppel Certificate without any items other than the specified items shall be
deemed to be the delivery of a Tenant Estoppel Certificate by such tenant in
compliance with the terms of such Lease), provided, further, however, Purchaser
acknowledges and agrees that notwithstanding the foregoing provisions of this
Section 36.3(a), (A) if any tenant under the Lease is the General Services
Administration, the United States Postal Service or any other governmental
agency, such tenant shall be deemed to have delivered a Tenant Estoppel
Certificate in form acceptable to Purchaser (subject to the provisions of
Section 36.3(b), (d)  and (e)) if (i) such tenant furnishes such tenant’s Tenant
Estoppel Certificate with respect to its Lease on such tenant’s then current
standard form (notwithstanding any other form that is attached to such tenant’s
Lease), or (ii), in the event tenant is required by the terms of applicable
federal, state, county, municipal or other local law not to furnish a Tenant
Estoppel Certificate, such tenant furnishes a letter or certificate in
compliance with the requirements or restrictions of such applicable federal,
state, county, municipal or other local law, and (B) with respect to any
statement regarding hazardous substances from the Form Tenant Estoppel
Certificate, if any tenant under the Lease (i) does not include such statement
or (ii) does include such statement, but modifies it in any way, then, in either
such case, the delivery of such a Tenant Estoppel Certificate from such tenant
shall be deemed to be the delivery of a Tenant Estoppel Certificate from such
tenant for purposes of Section 36.2 (and Purchaser shall not have any right or
remedy against Seller as result thereof).

 

(b)                 In order to be treated as a delivered Tenant Estoppel
Certificate for purposes of Section 36.2, the estoppel certificate delivered by
a tenant shall be dated no earlier than December 4, 2012, provided  however, if
the Closing Date is after January 31, 2013, then no estoppel certificate
delivered by a tenant shall be dated any earlier than forty-five (45) days prior
to Closing.

 

(c)                The Seller Estoppel Certificates shall (i) be in the form of
Exhibit X, (ii) be dated the day before the Closing Date, and (iii) survive the
Closing for a period of one hundred eighty (180) days (the “Estoppel Survival
Period”).  

 

(d)                 (i) Subject to Section 36.3(d)(ii) below, if a Tenant
Estoppel Certificate or a Seller Estoppel Certificate contains material and
adverse information or omissions unacceptable to Purchaser in its reasonable
discretion, Purchaser shall object thereto by written notice to Seller within

the earlier of three (3) Business Days after receipt by Purchaser of the
objectionable Tenant Estoppel Certificate or Seller Estoppel Certificate or the
Closing Date.  If no such notice is delivered by Purchaser, Purchaser shall be
deemed to have waived such condition and accepted such Tenant Estoppel
Certificate or a Seller Estoppel Certificate.  If such written notice is
delivered, then Seller shall either (x) cure such objection prior to Closing
(and Seller shall be entitled to adjourn the Closing one or more times (but for
not more than thirty (30) days in the aggregate) to effectuate such cure), or
(y) notify Purchaser that Seller does not intend to cure such objection.  If
Seller acts under clause (x) above, then Seller shall exercise reasonable
efforts to cure the applicable objection prior to Closing, provided that if
Seller is unable (in spite of the exercise of reasonable efforts by Seller) to
cause such objection to be cured at or prior to Closing, then Purchaser’s sole
remedy at Closing shall be either to (X) terminate this Agreement, in which
event the provisions of Section 9 of this Agreement shall apply to such
termination or (Y) elect to proceed to the Closing without abatement of the
Purchase Price and without further obligation of Seller in respect of such
Tenant Estoppel Certificate or a Seller Estoppel Certificate.  If Seller acts
under clause (y)  

39 

 

--------------------------------------------------------------------------------

 

 

above, then Purchaser shall, on or before the earlier of three (3) Business Days
after Purchaser receives notice from Seller pursuant to such clause (y) or the
Closing Date, deliver notice to Seller stating either (A) that Purchaser elects
to proceed to the Closing without abatement of the Purchase Price and without
further obligation of Seller in respect of such Tenant Estoppel Certificate or a
Seller Estoppel Certificate or (B) that Purchaser elects to terminate this
Agreement, in which event the provisions of Section 9 of this Agreement shall
apply to such termination.

 

(ii)                             Notwithstanding the foregoing provisions of
Section 36.3(d)(i) above, a Tenant Estoppel Certificate or a Seller Estoppel
Certificate that discloses defaults by the tenant under the applicable Lease
(including, for example, a statement that the tenant is in default and/or in
bankruptcy and as a result has not paid rent for an extended period of time)
that has occurred on or after the Effective Date shall nonetheless be deemed to
be the delivery of a Tenant Estoppel Certificate or a Seller Estoppel
Certificate for purposes of Section 36.2 and no such delivery of a Tenant
Estoppel Certificate or Seller Estoppel Certificate shall entitle Purchaser to
any remedy against Seller, it being acknowledged that for all purposes of this
Agreement the risk of tenant defaults on or after the Effective Date is solely
that of Purchaser, provided, however, if a Tenant Estoppel Certificate discloses
that Seller has defaulted under a Lease or discloses that Seller’s
Representations contained in Section 11.1(d), Section 11.1(l), Section 11.1(n),
Section 11.1(p) or Section 11.1(q) of this Agreement are untrue in a material
respect, then (x) same shall nonetheless be deemed to be the delivery of a
Tenant Estoppel Certificate for purposes of Section 36.2, (y) the provisions of
Section 36.3(e) shall apply with respect to any Seller default under a Lease and
(z) the provisions of Section 11.3 shall apply with respect to any materially
untrue Seller Representation.

 

(e)                If a Tenant Estoppel Certificate delivered by a tenant
discloses a default by Seller under such tenant’s Lease, then Seller shall
either (i) cure such default prior to Closing (and Seller shall be entitled to
adjourn the Closing one or more times (but for not more than twenty (20) days in
the aggregate) to effectuate such cure), or (ii) notify Purchaser that Seller
does not intend to cure such default, provided, however, if the total cost to
cure a default by Seller referenced in a Tenant Estoppel Certificate (when
aggregated with costs to cure defaults by Seller under all other Tenant Estoppel
Certificates) is less than $100,000, then Seller shall not act under clause
(ii).   

 

                                                (x)      If Seller acts under
clause (i) above, then Seller shall exercise reasonable efforts to cure the
applicable default by Seller prior to Closing, provided that if Seller is unable
(in spite of the exercise of reasonable efforts by Seller) to cause such default
to be corrected at or prior to Closing, then Purchaser’s sole remedy at Closing
shall be either to (A) terminate this Agreement, in which event the provisions
of Section 9 of this Agreement shall apply to such termination, or (B) elect to
proceed to the Closing without abatement of the Purchase Price and without
further obligation of Seller in respect of such Tenant Estoppel Certificate.

 

                                                    (y)        If Seller acts
under clause (ii) above, then Purchaser shall, on or before the earlier of three
(3) Business Days after Purchaser receives notice from Seller pursuant to such
clause (ii) or the Closing Date, deliver notice to Seller stating either (A)
that Purchaser elects to proceed to the Closing without abatement of the
Purchase Price and without further obligation of Seller in respect of such
Tenant Estoppel Certificate or (B) that Purchaser elects to terminate this
Agreement, in which event the provisions of Section 9 of this Agreement shall
apply to such termination and Seller shall reimburse Purchaser for Purchaser’s
reasonable out-of-pocket expenses actually incurred by Purchaser in connection
with the transaction contemplated by this Agreement, through the date of such
termination; provided, however, such expenses shall not exceed Seventy Five
Thousand and 00/100 Dollars ($75,000), in the aggregate, when taking into
account any other Seller reimbursement of Purchaser’s expenses set forth in this
Agreement)(such obligation of Seller shall survive such termination of this
Agreement and shall be payable upon demand by Purchaser).

40 

 

--------------------------------------------------------------------------------

 

 

                        36.4.       In the event that one (1) or more Seller
Estoppel Certificates is delivered by Seller pursuant to the provisions of this
Section 36, then the following shall apply:

 

(a)                  In the event that Purchaser discovers after the Closing
Date but prior to the expiration of the Estoppel Survival Period, that a
statement of Seller set forth in a Seller Estoppel Certificate is false in a
material respect as of the date made, then Purchaser shall have the right to
make a claim (each, an “Estoppel Claim”) against Seller for an amount equal to
the damages caused to Purchaser as a result of such false statement, provided
that the maximum amount recoverable by Purchaser for an Estoppel Claim (when
aggregated with all other claims under this Agreement) shall not exceed the
Maximum Amount (as hereinafter defined).  In order to properly assert an
Estoppel Claim against Seller, Purchaser shall be required to deliver written
notice (an “Estoppel Claim Notice”) of such Estoppel Claim (stating in
reasonable detail the basis for the Estoppel Claim) to Seller on or before the
expiration of the Estoppel Survival Period.  In the event that Purchaser has not
delivered an Estoppel Claim Notice by the expiration of the Estoppel Survival
Period, then Purchaser shall be deemed to have waived any right to assert an
Estoppel Claim.

 

(b)                      If Purchaser delivers an Estoppel Claim Notice prior to
the end of the Estoppel Survival Period, then Seller shall within fifteen (15)
days after Seller receives the Estoppel Claim Notice, deliver notice (an
“Estoppel Response Notice”) to Purchaser stating either (i) that Seller agrees
with the Estoppel Claim made by Purchaser, in which event Seller shall reimburse
Purchaser for the amount equal to the damages caused to Purchaser as asserted in
the Estoppel Claim or (ii) Seller disputes the Estoppel Claim made by Purchaser,
in which event Purchaser shall have the right to make a claim against Seller for
an amount equal to the damages caused to Purchaser as asserted in the Estoppel
Claim, provided that (x) the maximum amount recoverable by Purchaser for an
Estoppel Claim (when aggregated with all other claims under this Agreement)
shall not exceed the Maximum Amount, and (y) in no event shall Purchaser have
any right to recover speculative, consequential or punitive damages against
Seller all of which are expressly hereby waived by Purchaser.

 

(c)                     If subsequent to the delivery of a Seller Estoppel
Certificate with respect to a tenant’s Leased Space, Seller delivers the
applicable Tenant Estoppel Certificate from such tenant and such Tenant Estoppel
Certificate confirms the information provided in such Seller Estoppel
Certificate, then the Seller Estoppel Certificate will be without further force
or effect and Purchaser shall rely solely upon the applicable Tenant Estoppel
Certificate.

 

           37.         Survival. 

 

                         37.1.      Except as otherwise specifically herein
provided or provided in a Seller Document (as hereinafter defined), no
representation, warranty, covenant or obligation of Seller set forth in (a) this
Agreement or (b) Seller Document, shall survive the Closing and the delivery of
the Deed. In addition, any representation, warranty, indemnification or other
obligation of Seller that is stated in this Agreement or any Seller Document to
survive the Closing and the delivery of the Deed shall survive the Closing for a
period of one (1) year (unless a shorter period of time is specifically herein
provided or provided in any Seller Document in which case such shorter period of
time shall apply). Any representation, warranty, indemnification or other
obligation of Purchaser that is stated in this Agreement, any Seller Document or
any other documents to survive the Closing shall survive the Closing for a
period of one (1) year (unless a longer period of time is specifically herein
provided or provided in any Seller Document or such other documents in which
case such longer period of time shall apply).  For purposes of this Agreement, a
“Seller Document” means any document or instrument executed and delivered by
Seller to Purchaser in connection herewith, including, without limitation, the
Deed, the Bill of Sale, the Assignment and Assumption of Leases, the Assignment
and Assumption of Contract, the Assignment and

41 

 

--------------------------------------------------------------------------------

 

Assumption of Intangible Property, the Assignment and Assumption of O&M Plan
Documents and any Seller Estoppel Certificate.

 

     37.2.    Notwithstanding anything to the contrary set forth in this
Agreement, (a) Purchaser shall not pursue any claim against Seller that causes
damage to Purchaser that is less than the Floor (as hereinafter defined), and
(b) the maximum amount of liability that Seller shall have under any
circumstance for any surviving obligation under this Agreement (including,
without limitation, any obligation arising out of any Seller’s Representation
that survives the Closing, any indemnification or other obligation contained
herein that is specifically stated to survive the Closing, any obligation of
Seller under any Seller Estoppel Certificate, any liability under any other
document or instrument delivered by Seller in connection with the Closing, and
any Post-Termination Obligation) shall not exceed a total aggregate amount of
six-hundred thousand dollars ($600,000) (the “Maximum Amount”).  As used herein,
the term “Floor” shall mean, with respect to any claim against Seller for the
breach of any of Seller’s Representations an amount equal to $10,000.

 

            38.        Arbitration of Matters in Dispute.

 

             38.1.       In the event that there is a disagreement between
Purchaser and Seller as to any matter arising out of this Agreement for which
arbitration is expressly stated to be the sole procedure or mechanism for the
resolution of such disagreement (the “Matter in Dispute”), then the Matter in
Dispute shall be submitted to arbitration pursuant to the rules of the American
Arbitration Association within the City of Fairlawn or the County of Summit,
State of Ohio.  The arbitrators will be entitled to award monetary damages,
declaratory relief and injunctive relief interpreting the provisions of this
Agreement, however the arbitrators will not be entitled to award punitive or
consequential damages or to act inconsistently with the terms of this
Agreement.  The arbitrators will be entitled, but not required, to provide that
the losing party in any arbitration will pay all or a portion of the prevailing
party’s costs incurred in connection therewith, including, without limitation,
the costs and fees of the arbitrators, provided, however, if the arbitrators
decline to make such a provision, then the costs of the arbitration will be
split equally between the parties (except that each party will bear such party’s
own attorneys’ fees).  The determination of the arbitrators in the foregoing
proceeding shall be binding upon the parties, subject only to the provision of
Section 38.3 below.

 

38.2.     In the event that the arbitrators make a determination in favor of a
party (the “Prevailing Party”) and the Matter in Dispute is monetary in nature,
then the other party (the “Non-Prevailing Party”) shall pay to the Prevailing
Party the amount determined by the arbitrators to be necessary to make the
Prevailing Party whole (the “Arbitrated Amount”) within ten (10) days after the
determination is made in such arbitration proceeding, provided, however, in the
event this Agreement expressly provides that an escrow of funds (each, a “Funds
Escrow”) be established (and such Funds Escrow is established) by the
Non-Prevailing Party with respect to a monetary Matter in Dispute and the amount
in the Funds Escrow is greater than the Arbitrated Amount, then the
Non-Prevailing Party shall, within such ten (10) day period, instruct the escrow
agent for the Funds Escrow to disburse an amount equal to the Arbitrated Amount
from the Funds Escrow to the Prevailing Party and, unless otherwise provided in
this Agreement, the Non-Prevailing Party shall be entitled to a return of the
remaining funds in the Funds Escrow.  In the event that the arbitrators make a
determination in favor of the Prevailing Party and the Matter in Dispute is
non-monetary in nature, then the Non-Prevailing Party shall take such action as
is required by the arbitrators in connection therewith within ten (10) days
after the determination is made in such arbitration proceeding.

 

38.3.      The parties agree that the arbitration proceeding described in this
Section 38 is the sole and exclusive manner in which the parties may resolve
Matters in Dispute and the parties fully waive any right to commence any action
or proceeding in any court arising out of any Matter in Dispute,

--------------------------------------------------------------------------------

 

 

subject only to the right of a party hereto to bring an action in court to
enforce the determination made in an arbitration proceeding.  For the avoidance
of doubt the parties hereto acknowledge and agree that any dispute arising out
of this Agreement that is not a Matter in Dispute shall not be required to be
submitted to arbitration as hereinabove provided.

 

            39.         Submission To Jurisdiction.

 

PURCHASER AND SELLER EACH HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT SITTING IN SUMMIT COUNTY, STATE OF OHIO, OVER ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.  SOLELY IN
THE EVENT THAT SELLER IS UNABLE TO GET JURISDICTION IN ANY STATE OR FEDERAL
COURT SITTING IN SUMMIT COUNTY, STATE OF OHIO, OVER ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THEN IN SUCH EVENT
SELLER MAY ELECT THE STATE OF NEW YORK, NEW YORK COUNTY, OR THE UNITED STATES OF
AMERICA, FEDERAL DISTRICT COURT HAVING JURISDICTION OVER NEW YORK COUNTY, STATE
OF NEW YORK, AS THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING.  PURCHASER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE TO SUCH VENUES AS BEING AN INCONVENIENT FORUM.  THE
PROVISIONS OF THIS SECTION 39 SHALL SURVIVE THE CLOSING OR EARLIER TERMINATION
OF THIS AGREEMENT.

 

            40.          Waiver Of Jury Trial.

 

            PURCHASER AND SELLER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THIS AGREEMENT OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY PURCHASER AND SELLER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE.  SELLER OR PURCHASER, AS APPLICABLE, IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY PURCHASER OR SELLER, AS APPLICABLE.  THE PROVISIONS
OF THIS SECTION 40 SHALL SURVIVE THE CLOSING OR EARLIER TERMINATION OF THIS
AGREEMENT.

 

             41.         Certain Definitions.

 

             As used herein, the following capitalized terms shall have the
following definitions:

 

                          “Business Day” shall mean any day other than (a) a
Saturday or a Sunday, (b) a national holiday, or (c) a day on which banks are
not required to be open for business within the State of Ohio or the State of
New York.

 

                          “Post-Termination Obligations” shall mean the
obligations of Purchaser and/or Seller pursuant to Sections 13, 17.4, 31, 32,
34  39  and 40  of this Agreement that are expressly stated to survive the
termination of this Agreement.

 



43 

 

--------------------------------------------------------------------------------

 

           42.         Determination of Estimated Calculations.

 

                          The parties acknowledge and agree that, in the event
that this Agreement provides that (A) Purchaser is entitled to receive a credit
under this Agreement, or a sum is to be escrowed hereunder at Closing, or an
amount hereunder is to be prorated or adjusted, or another calculation or
determination is to be made hereunder at or before Closing (each, a
“Calculation”) and (B) disputes in respect of the amount of such Calculation are
to be determined pursuant to this Section 42, then the following shall apply:

 

(a)                        if Seller and Purchaser do not agree upon a
Calculation, Seller shall at any time prior to the Closing deliver to Purchaser
a notice (“Seller’s Calculation Notice”) setting forth (i) Seller’s estimate of
the amount of such Calculation (“Seller’s Calculation”), and (ii) the reasons
(which may include (but shall not require) third party bids or estimates
regarding any work to which such credit to Purchaser, proration, adjustment,
escrowed sum or other calculation, as applicable, applies) for Seller’s
Calculation;

 

(b)                       Purchaser shall have until the date that is five (5)
Business Days following the receipt of Seller’s Calculation Notice (and if the
expiration of such five (5) Business Day period is after the Closing Date, then
the Closing Date shall automatically be adjourned to the date five (5) Business
Days following the receipt of Seller’s Calculation Notice), in which to deliver
a notice to Seller (“Purchaser’s Calculation Response”), stating either (i) that
Purchaser agrees with Seller’s Calculation, or (ii) that Purchaser disagrees
with Seller’s Calculation, and if Purchaser delivers Purchaser’s Calculation
Response under this clause (ii), such Purchaser’s Calculation Response shall
further set forth (x) Purchaser’s estimate of the Calculation (“Purchaser’s
Calculation”) and (y) the reasons (which may include (but shall not require)
third party bids or estimates regarding any work to which such Calculation
applies) for Purchaser’s Calculation;

 

(c)                       in the event Purchaser delivers Purchaser’s
Calculation Response under clause (i) of Section 42(b) above, then Seller’s
Calculation shall be deemed to be the Calculation, and the Closing shall take
place, and the amount of the Calculation shall equal the Seller’s Calculation;
and

 

(d)                      in the event Purchaser delivers Purchaser’s Calculation
Response under clause (ii) of Section 42(b) above, then, the amount of the
Calculation (for purposes of the Closing only) shall equal the lesser of
Purchaser’s Calculation and Seller’s Calculation, and the difference between
such Calculations shall be withheld from the Purchase Price, and paid over to
Escrow Agent and held by Escrow Agent in escrow and, subsequent to the Closing,
the parties hereto shall submit the dispute to arbitration pursuant to Section
38 of this Agreement, the determination of which shall be conclusive and binding
upon the parties and the costs of which shall be paid by the substantially
losing party (i.e., the non-prevailing party), and the escrowed amount shall be
released and disbursed in accordance with such determination. To the extent the
provisions of this Section 42(d) become applicable at Closing (i.e., funds are
escrowed with Escrow Agent pursuant to the terms of this Section 42(d)), then
the provisions of this Section 42(d) shall survive the Closing.

 

            43.        No Third Party Beneficiaries.

 

             PURCHASER AND SELLER HEREBY ACKNOWLEDGE AND AGREE THAT, EXCEPT AS
EXPRESSLY SET FORTH HEREIN TO THE CONTRARY, THERE ARE NO THIRD PARTY
BENEFICIARIES TO THIS AGREEMENT, AND, ACCORDINGLY, EXCEPT AS EXPRESSLY SET FORTH
HEREIN TO THE CONTRARY, NO THIRD PARTY (INCLUDING, WITHOUT LIMITATION, ANY
BROKER) SHALL HAVE THE RIGHT TO ENFORCE THIS AGREEMENT FOR THE BENEFIT OF SUCH
THIRD PARTY OR AGAINST THE INTERESTS OF PURCHASER

44 

 

--------------------------------------------------------------------------------

 

 

OR SELLER.  EITHER OF SELLER OR PURCHASER IS HEREBY AUTHORIZED TO FILE A COPY OF
THIS SECTION IN ANY PROCEEDING BROUGHT BY ANY SUCH THIRD PARTY AGAINST SELLER OR
PURCHASER IN CONNECTION WITH THIS AGREEMENT AS CONCLUSIVE EVIDENCE OF THE
PARTIES INTENTIONS.

 

            44.        Time of Performance.

 

             In the event the provisions of this Agreement provide for the
performance of an obligation by Purchaser or Seller on a day other than a
Business Day, then the time for the performance of such obligation shall be
automatically adjourned to the first (1st) Business Day immediately succeeding
the day on which such obligation would otherwise be required to be performed. 
In the event the provisions of this Agreement provide that Purchaser or Seller
shall have the right to adjourn the performance of an obligation by Purchaser or
Seller, as applicable, to a day that is other than a Business Day, then
Purchaser or Seller, as applicable, shall have the right to adjourn the time for
the performance of such obligation to the first (1st) Business Day immediately
succeeding the day on which such adjourned obligation would otherwise be
required to be performed.

 

            45.        Counterpart Execution; Execution by Facsimile
Transmission/.PDF Format.

 

            This Agreement may be executed in more than one counterpart, each of
which, when taken together, shall be deemed to be one (1) instrument.  This
Agreement may be executed by facsimile transmission or by email via .pdf format,
in each case, with the same force and effect as originals.

 

            46.         Ambiguities Not Construed Against Drafter.

 

             Ambiguities in this Agreement shall not be construed against the
party drafting this Agreement, notwithstanding any contrary rule of construction
or interpretation at law or in equity.

 

            47.        No Special Relationship Between Seller and Purchaser.

 

             Purchaser and Seller acknowledge and agree that the relationship
between Purchaser and Seller is solely a commercial relationship, and the
execution of this Agreement by Purchaser and Seller shall not create (and
neither Purchaser nor Seller intends to create) any relationship of principal
and agent between Purchaser and Seller, or any partnership or joint venture
relationship between Purchaser and Seller.  Neither Purchaser nor Seller shall
be deemed to be a fiduciary of the other party.

 

           48.        No Financing Contingency.

 

Notwithstanding anything to the contrary contained in this Agreement, including,
without limitation, Section 49 below, Purchaser expressly acknowledges and
agrees that Purchaser’s obligations under this Agreement are not in any way
conditioned upon or qualified by Purchaser’s ability to obtain financing of any
type or nature whatsoever (i.e., whether by way of debt financing, equity
investment, or otherwise) to consummate the transaction contemplated by this
Agreement, including, without limitation, the Assumed Loan.

 

49.        Assumed Loan.

 

            Seller and Purchaser acknowledge and agree that (a) the Premises is
currently subject to that certain loan from Wells Fargo Bank, National
Association (together with its successors and assigns, the “Lender”) to Seller
in the original principal amount of up to $23,100,000.00 (the “Assumed Loan”)
pursuant to the terms of the Assumed Loan Documents (as hereinafter defined),
(b) in connection with

45 

 

--------------------------------------------------------------------------------

 

 

Purchaser’s proposed acquisition of the Premises, Purchaser may (but shall not
be required to) assume the Assumed Loan and the Assumed Loan Documents and (c)
Lender’s consent to the sale of the Premises and the assumption of the Loan by
Purchaser is required pursuant to the terms of the Assumed Loan Documents
(including, without limitation, the replacement of the Guarantors (as defined in
the Assumed Loan Documents) with a guarantor satisfactory to the Lender).  In
connection with the foregoing, the following shall apply:

 

                          49.1    In connection with the assumption of the
Assumed Loan by Purchaser, Purchaser shall (i) promptly provide such information
as is required by Lender regarding Purchaser and deliver such documents,
agreements and opinions as are required by the Lender (including, without
limitation, organizational documents of Purchaser and its direct and indirect
constituent entities, non-consolidation opinions, enforceability opinions,
certificates and any other information or documentation reasonably required by
Lender), (ii) reserved, (iii) cause its organizational structure to satisfy the
special purpose entity/separateness requirements of the Lender and the Assumed
Loan Documents, (iv) cause the new property manager and management agreement to
satisfy the requirements of the Lender, (v) cause to be provided a substitute
guarantor that is acceptable to Lender and (vi) take such other steps and
deliver such other documents and agreements as are reasonably required to be
taken or delivered to the Lender (it being acknowledged that any application
fee, assumption fee, and the fees and costs charged by the Lender in connection
with reviewing the assumption, approving Purchaser, preparing the assumption
documents, any title charges, appraisal costs and other amounts charged by the
Lender in approving Purchaser shall be paid by Purchaser, which payment
obligation shall survive the Closing or earlier termination of this Agreement;
provided, however, if the Closing occurs and Purchaser assumes the Assumed Loan
in accordance with the terms and conditions of this Agreement, Seller shall be
obligated to pay up to one and one-half percent (1.5%) of the outstanding
principal balance of the Assumed Loan towards the assumption fee, if any,
charged by the Lender (it being agreed that such contribution by the Seller
shall not apply to any other amounts charged by Lender in connection with the
Purchaser’s assumption of the Assumed Loan, including, without limitation, any
attorneys’ fees of the Lender’s counsel and other fees charged by the Lender).

 

                         49.2      On or prior to the Closing Date, Purchaser
shall deliver to Seller evidence (in form satisfactory to Seller) that:

 

                                       (a)      Lender has consented to the
acquisition of the Premises by Purchaser and to the assumption of the Assumed
Loan by Purchaser (including, without limitation, approval of the assumption of
the Assumed Loan Documents, including, without limitation, the Swap Agreement
(as hereinafter defined), approval of the substitute guarantor, approval of the
form of opinions to be delivered by Purchaser, confirmation from the applicable
rating agencies, if any, and other deliveries or matters required from Purchaser
by Lender or required for the Assumed Loan to be assumed by Purchaser);

 

                                    (b)     Lender and Purchaser have agreed
upon the form of loan assumption document to be entered into by Purchaser and/or
the substitute guarantor at the Closing and Lender has agreed to execute and
deliver such agreed-upon form without condition other than (i) the payment by
Purchaser of the assumption fee and costs required to be paid to Lender, (ii)
the execution and delivery of the Loan Assumption Documents by Purchaser and
(iii) delivery by Purchaser of the opinions, certificates and other deliveries
required by Lender pursuant to the Assumed Loan Documents (the conditions set
forth in subclauses (a), (b), (c)  and (d), the “Loan Assumption Condition”; the
documents agreed to between Purchaser and Lender, the “Loan Assumption
Documents”);  

 

                                     (c)     the Loan Assumption Documents
provide, among other things, upon execution and delivery thereof that the Seller
and the Guarantors (as defined in the Loan Agreement) shall be released from all
liability under the Assumed Loan Documents (including, without limitation, under

46 

 

--------------------------------------------------------------------------------

 

 

any guaranties and/or environmental indemnities) first accruing from and after
the Closing Date, such release to be in form and substance acceptable to Seller,
in its sole discretion.;

 

                                          (d)      without limiting clause (c)
above, the Loan Assumption Documents provide, among other things, upon execution
and delivery thereof that the Seller and the Guarantors (as defined in the Loan
Agreement) shall not be liable for any amounts under the Swap Agreement,
including, without limitation, any termination fees, breakage cost and/or any
other amounts that would otherwise be payable had such Swap Agreement been
terminated; and

 

In connection with the foregoing, Purchaser shall, promptly (and in any event
not more than two (2) Business Days) after Seller’s or Lender’s request
therefor: (A) comply with Lender’s requests for information under Section 49.1
above and (B) participate in telephone calls and, if required and upon not less
than five (5) Business Days’ notice, personal face-to-face meetings to discuss
and negotiate the matters referenced in Sections 49.1 and 49.2. 

 

                         49.3     Seller and Purchaser acknowledge and agree as
follows:

 

(a)                 If the Loan Assumption Condition is not satisfied on or
prior to the Closing Date for any reason, then this Agreement shall remain in
full force and effect and the Closing shall be consummated on the Closing Date;
provided, however, in such event, the Purchase Price shall be Forty-Two Million
Two Hundred Fifty Thousand and 00/100 Dollars ($42,250,000).  Seller shall be
entitled to adjourn the Closing one or more times (but for not more than thirty
(30) days in the aggregate) in order to satisfy the Loan Assumption Condition. 
For the avoidance of doubt, the failure of the Loan Assumption Condition to be
satisfied shall not give rise to any remedy of any kind against Seller.

 

(b)                   In the event that the Loan Assumption Condition is
satisfied and the Closing occurs hereunder, Purchaser shall be required to
assume the Assumed Loan and execute the Loan Assumption Documents (and cause the
substitute guarantor to execute such Loan Assumption Documents as are required
by the Lender to be executed and delivered by such substitute guarantor) in the
form agreed upon between Purchaser and Lender on or prior to the Closing Date.

 

(c)                From and after the expiration of the Due Diligence Period, in
the event that Seller desires to enter into any amendment, modification or
extension of the Assumed Loan Documents (a “Proposed Loan Document Amendment”)
that would modify the terms of the Assumed Loan Documents, Seller shall deliver
written notice to Purchaser requesting Purchaser’s consent to such Proposed Loan
Document Amendment.  Within five (5) Business Days after Seller delivers such
request to Purchaser, Purchaser shall deliver written notice to Seller approving
or disapproving such Proposed Loan Document Amendment, in Purchaser’s sole and
absolute discretion.  In the event that Purchaser fails to deliver notice
disapproving a Proposed Loan Document Amendment within such five (5) Business
Day period, Purchaser shall be deemed to have disapproved such Proposed Loan
Document Amendment.  If Purchaser shall approve a Proposed Loan Document
Amendment, then Seller shall have the right to execute such Proposed Loan
Document Amendment and, promptly after execution thereof, Seller shall deliver a
true, correct and complete copy thereof to Purchaser.  If Purchaser shall
disapprove a Proposed Loan Document Amendment, then Seller shall not enter into
such Proposed Loan Document Amendment.

 

(d)                      For the avoidance of doubt, Seller and Purchaser
acknowledge and agree that (i) if the Loan Assumption Condition is not satisfied
as a result of an Event of Default (as defined in the Assumed Loan Documents)
under the Assumed Loan Documents then the provisions of Section 49.3(a) shall
apply and (ii) if on or before the Closing, an Event of Default occurs under the
Assumed Loan Documents, then, if Seller does not elect to cure such Event of
Default on or before the Closing Date (and Seller shall be entitled to adjourn
the Closing one or more times (but for not more than

--------------------------------------------------------------------------------

 

 

twenty (20) days in the aggregate) to effectuate such cure), then the provisions
of Section 49.3(a) shall apply.

 

                49.4       As used herein, “Assumed Loan Documents” shall mean
(a) that certain Loan Agreement, dated as of May 26, 2010, by and between Seller
and Lender, (b) that certain Promissory Note (Secured), dated as of May 26,
2010, by Seller in favor of Lender, (c) that certain Open-End Mortgage and
Absolute Assignment of Rents and Leases and Security Agreement (and Fixture
Filing), dated as of May 26, 2010, by Seller in favor of Lender, (d) that
certain Absolute Assignment of Leases and Rents, dated as of May 26, 2010, by
Seller in favor of Lender, (e) that certain Assignment of Management Contracts,
dated as of May 26, 2010, by Seller in favor of Lender, (f) that certain
Consent, Subordination and Agreement of Manager, dated as of May 26, 2010, by WP
Realty, Inc., in favor of Lender, (g) that certain Consent, Subordination and
Agreement of Broker, dated as of July 1, 2010, by Charter Realty and Development
Corp., in favor of Lender, (h) that certain Hazardous Materials Indemnity
Agreement (Unsecured), dated as of May 26, 2010, by and among AG Realty Fund VII
(TE), L.P., AG Realty Fund VII, L.P., AG Realty VII (AU) Investments, L.P., AG
Realty Fund  VII (AC), L.P., AG KIC Realty Fund, L.P., WP Real Estate Fund V,
L.P. (collectively, the “Fairlawn Guarantors”), Seller and Lender, (i) that
certain Limited Guaranty, dated as of May 26, 2010, by the Fairlawn Guarantors
in favor of Lender,  (j) that certain Certification of Taxpayer Identification
Number and Non-Foreign Status, dated as of May 26, 2010, by Seller and AG/WP
Fairlawn Parent, L.L.C., in favor of Lender, (k)  that certain Payment Method
Agreement, dated as of May 26, 2010, by Seller in favor of Lender, (l) that
certain Borrower’s Certification, dated as of May 26, 2010, by Seller in favor
of Lender, (m)  that certain Borrower Authorization Form, dated as of May 26,
2010, by Seller in favor of Lender, (n) that certain Arrearage Letter and Rent
Roll Certification Letter from Angelo Gordon Real Estate Inc. to Lender, dated
May 25, 2010, (o) that certain O&M Plan Letter, dated May 26, 2010, by Seller in
favor of Lender, (p) any tenant estoppel certificates and/or Subordination,
Non-Disturbance and Attornment Agreements executed in connection with the
Assumed Loan, (q) that certain Collateral Assignment of Interest Rate Protection
Agreement, dated as of May 26, 2010, by Seller in favor of Lender, and (r) that
certain ISDA Master Agreement, dated as of May 26, 2010, between Seller and
Lender, including all Schedules and SWAP Transaction Confirmations thereto
(collectively, the “Swap Agreement”). 

 

            50.         Acknowledgement. 

 

             Seller and Purchaser acknowledge that the transaction contemplated
by this Agreement is the sale and purchase of the Premises and that Purchaser is
not acquiring the membership interests in the Seller (accordingly Seller shall
remain solely liable for (i) its own federal and state income taxes, (ii) those
debts, liabilities and other obligations for which Seller alone is liable (it
being agreed that Seller shall not be liable for those debts, liabilities and
other obligations of Seller that Purchaser has agreed to assume or otherwise be
liable for pursuant to this Agreement or any of the Seller Documents), (iii) all
payments, benefits and contribution agreements with respect to past and/or
present employees of Seller or its affiliates in connection with the business of
Seller or its affiliates (including, but not limited to, salaries, wages,
commissions, bonuses, vacation pay, health and welfare contributions or benefits
including any group health continuation coverage obligation under COBRA,
pensions, profit sharing, severance or termination pay, or any other form of
compensation or fringe benefit).  For the avoidance of doubt, the parties do not
intend for this Section 50 to limit or otherwise modify Section 21 (and to the
extent there is any conflict between such Section 21 and this Section 50, then
the provisions of Section 21 shall prevail).

 

            51.          Books and Records.

 

Purchaser has advised Seller that Purchaser may be required to file, in
compliance with certain laws and regulations (including, without limitation,
Regulation S-X of the Securities and Exchange Commission), audited financial
statements, pro forma financial statements and other financial information

48 

 

--------------------------------------------------------------------------------

 

 

related to the Premises for up to three (3) fiscal years prior to Closing and
any interim period during the fiscal year in which the Closing occurs (the
“Financial Information”).  For a period of three (3) years after the Closing
(the “Cooperation Period”), Seller agrees to use its commercially reasonably
efforts to cooperate with Purchaser and its representatives and agents in the
preparation of the Financial Information to the extent such required
documentation and/or information is in Seller’s possession or control; provided,
however, Seller shall not be required to incur any out of pocket expenses or
costs unless Purchaser reimburses Seller for the same.  Seller shall maintain
and allow access to, during normal business hours, such books and records of
Seller and Seller’s manager of the Premises reasonably related to the Premises;
provided, however, any request for such access must be made in writing at least
thirty (30) days in advance and such access shall be limited to one (1) time
during the Cooperation Period.  Notwithstanding the foregoing, Seller shall not
be required to provide (a) any information concerning Seller’s capital structure
or debt, (b) any information concerning Seller’s financial analyses or
projections, investment analyses, account summaries or other documents prepared
solely for Seller’s internal purposes, (c) the tax returns of Seller (or any of
its direct or indirect owners) or (d) financial statements of Seller or any
affiliate of Seller (other than Premises-level financial statements), (e) any
information that constitutes privileged information pertaining to any litigation
or other proceeding, or (f) any information that constitutes any of the
following confidential information prepared by Seller pertaining to the
Property: internal evaluations, internal memos, internal appraisals, information
pertaining to the business relationships among the members comprising Seller or
documents showing Seller’s plans or strategy for the pricing or marketing of the
Premises.  Notwithstanding anything to the contrary contained in this Section 51
or elsewhere in this Agreement, (x) Seller shall not be require to conduct its
own audits or generate any requested materials that are not in its possession,
(y) neither Seller’s delivery of any documentation and/or information under this
Section 51 to Purchaser nor Seller’s cooperation in the preparation of the
Financial Information shall be deemed to constitute a representation by Seller
as to the accuracy, correctness or completeness of any documentation and/or
information (it being agreed that any such documentation and/or information
shall be for informational purposes), and (z) Purchaser agrees that nothing in
this Section 51 shall grant Purchaser any right or remedy against Seller or any
Seller Exculpated Party, including, without limitation, as a result of the
delivery of any documentation and/or information under this Section 51 (or the
use of such documentation and/or information by Purchaser or any of its
affiliates).

 

            52.          Giant Eagle Contingency.

 

The parties acknowledge and agree that it shall be a condition precedent to
Purchaser’s obligation to acquire the Premises that, as of the Closing Date,
Giant Eagle has not (i) filed for bankruptcy protection (or delivered Seller
written notice of its intent to do so), or (ii) permanently closed its store
located at the Premises (or delivered Seller written notice of its intent to do
so).  It being further agreed that if such condition is not satisfied as of the
Closing Date, then Purchaser’s sole and exclusive remedy shall be to either (a)
waive the same and accept title to the Premises without any abatement of the
Purchase Price, or (b) terminate this Agreement by notice in writing to Seller,
in which event the provisions of Section 9 of this Agreement shall apply to such
termination.  Without limiting the generality of the foregoing provision, in the
event that Purchaser takes title to the Premises without raising any objection
to such failed condition, same shall constitute a complete waiver of any right
Purchaser may have to object to such failed condition or to make any claim
against Seller on account thereof and any such claim is hereby waived by
Purchaser.

 

[The rest of this page is intentionally blank.]

        IN WITNESS WHEREOF, this Agreement has been duly executed by the parties
hereto as of the Effective Date.

 

SELLER: 

--------------------------------------------------------------------------------

 

 

 

AG/WP FAIRLAWN OWNER, L.L.C.,

a Delaware limited liability company

 

By:      AG/WP Fairlawn Parent, L.L.C.,

            a Delaware limited liability company, its sole member

  

                                                                        By:     
AG Real Estate Manager, Inc.,

                                                    
                               a Delaware corporation, its manager

 

 

By:         /s/ Christina Lyndon_____________

Name: Christina Lyndon

Title:  Vice President

 

Federal I.D. No. 27-2457051

 

(Signatures continue on next page)

--------------------------------------------------------------------------------

 

 

PURCHASER: 

 

THE PHILLIPS EDISON GROUP LLC, an Ohio limited liability company

 

By:       Phillips Edison Limited Partnership, a Delaware limited partnership,
its managing member

 

By:     Phillips Edison & Company, Inc., a Maryland corporation, its general
partner

 

 

 

By:        /s/ Robert F. Myers______________

Name:  Robert F. Myers

Title:  President

 

 

Federal I.D. No. 27-1449019 

 

51 

 

--------------------------------------------------------------------------------

 

 

 

             Escrow Agent has executed this Agreement solely to confirm Escrow
Agent’s acceptance of the duties of Escrow Agent as set forth in Section 15 of
this Agreement.

 

Land Services USA, Inc.

 

 

 

By:         /s/ Alison Neumann________

Alison Neumann

Title Services Coordinator

EXHIBIT A

Description of the Land

 

(Attached hereto)

 

 

52 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

Existing Leases

 

(Attached hereto)

[x55x0.jpg]

 

53 

 

--------------------------------------------------------------------------------

 

 

[x56x0.jpg]  

54 

 

--------------------------------------------------------------------------------

 

[x57x0.jpg]

55 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

Existing Contracts

 

CONTRACTOR

SERVICE

1.   Buckeye Sweeping, Inc.

Parking Lot Sweeping

2.   Cintas Corporation

Uniform Rental

3.   Midwest Property Tax Associates

Property Tax Services

4.   Nelson Contracting, Inc.

Landscaping

5.   Nelson Contracting, Inc.

Snow Removal

6.   Republic Services, Inc.

Trash Removal

7.   RWK Services, Inc.

Office Cleaning/Janitorial

8.   S.A. Communale Co., Inc.

Inspection and Testing f/s

9.   Sanborn, Head & Associates, Inc.

Environmental

10. Schindler Elevator Corporation

Elevator Preventative Maintenance

11. Tennant Sales & Service Co.

Equipment Maintenance

12. The Geopfert Co., Inc.

HVAC Preventative Maintenance (FL Office Building)

13. The Geopfert Co., Inc.

HVAC Preventative Maintenance (Post Office)

14. U.S. Protective Services

Sprinkler Alarm Monitoring (North Riser Room, former space 20)

56 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

Existing Violations

 

None

57 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

Form of Deed

 

 

LIMITED WARRANTY DEED

 

 

KNOW ALL MEN BY THESE PRESENTS, that AG/WP FAIRLAWN OWNER, L.L.C., a Delaware
limited liability company ("Grantor"), for and in consideration of the sum of
Ten Dollars ($10.00) and other valuable consideration, to it paid by
[_________________], a [____________] ("Grantee"), whose tax mailing address is
[_______________], the receipt and sufficiency of which is hereby acknowledged,
subject to the conditions, matters, and/or reservations herein set forth, if
any, and by these presents does grant, with limited warranty covenants, unto the
said Grantee, the following described property:

 

The real estate described on Exhibit “A” attached hereto.

 

DERIVATION: This being the same piece, parcel, or tract of land conveyed to
Grantor by Limited Warranty Deed recorded June 1, 2010, in the Office of the
Recorder of Summit County, Ohio as document number 55703478.

 

PM Nos.:          09-03156

                        09-03159

                        09-00666

                        09-00670

                        09-02030

 

TOGETHER WITH all and singular, the rights, members, hereditaments, and
appurtenances to the said premises belonging or in anywise incident or
appertaining.

 

THIS CONVEYANCE is made subject to easements, conditions, and restrictions of
record.

 

THIS CONVEYANCE is made subject to that certain Declaration of Use Restrictions
for Environmental Purposes, dated as of April 11, 2000, and filed for record
with the Office of the Recorder of Summit County on the 19th day of April, 2000
in File No. 54413203 as if the same were fully set forth herein.

 

TO HAVE AND TO HOLD all and singular the premises before mentioned unto the said
Grantee, its successors and assigns forever.

 

[Signature on following page]

--------------------------------------------------------------------------------

 

WITNESS Grantor’s hand and seal this day of [_____], 20[__].

 

             GRANTOR:

 

AG/WP FAIRLAWN OWNER, L.L.C.,

a Delaware limited liability company

 

By:                                                                   AG/WP
Fairlawn Parent, L.L.C.,

                                                                           a
Delaware limited liability company, its sole member

 

                                                                         By:    
AG Real Estate Manager, Inc.,

                                                                         a
Delaware corporation, its manager

 

 

By:     _________________________

Name:

Title:

 

 

 

 

STATE OF NEW YORK                                 )

)           SS.

COUNTY OF NEW YORK                             )

 

 

On this               day of                , ________, before me appeared
                    , to me personally known, who, being by me duly sworn, did
say that he is the ___________ of AG Real Estate Manager, Inc., a Delaware
corporation, the manager of AG/WP Fairlawn Parent, L.L.C., a Delaware limited
liability company, the sole member of AG/WP Fairlawn Owner, L.L.C., a Delaware
limited liability company, and that the foregoing instrument was signed in
behalf of said corporation, by authority of its board of directors; and
_________________  acknowledged said instrument to be the free act and deed of
said corporation.

  

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

 

____________________________________

Notary Public

My term expires:

 

__________________________

 

 

This instrument prepared by:

 

Joseph J. Galvano, Esquire
Duval & Stachenfeld LLP
101 Park Avenue, 11th Floor
New York, NY 10178



59 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Legal Description

 

(Attached hereto)

60 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

Form of Bill of Sale

 

            For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the undersigned, AG/WP FAIRLAWN OWNER, L.L.C., a
limited liability company organized under the laws of the State of Delaware (the
“Seller”), does hereby quitclaim unto [______________], a [_________]  organized
under the laws of the State of [________]  (the “Purchaser”), all of Seller’s
right, title and interest in and to all equipment, appliances, tools, machinery,
supplies, building materials and other personal property of every kind and
character located on and used in connection with the Premises described in
Schedule l attached hereto (the “Personalty”) relating to the real property
described in Schedule 2 hereto.  The conveyance contained in this Bill of Sale
is made without representation or warranty by the Seller of any kind or nature
and is expressly without recourse to the Seller of any kind or nature
whatsoever. 

 

             IN ADDITION TO, AND WITHOUT LIMITATION OF THE FOREGOING, SELLER
MAKES NO WARRANTY, EXPRESS, IMPLIED, STATUTORY OR BY OPERATION OF LAW, AS TO THE
QUALITY, QUANTITY, MERCHANTABILITY, TITLE, MARKETABILITY, FITNESS, OR
SUITABILITY FOR A PARTICULAR PURPOSE OF THE PERSONALTY, AND THE PERSONALTY IS
SOLD IN AN “AS IS”, “WHERE IS” CONDITION, WITH ALL FAULTS.  BY ACCEPTANCE OF
THIS BILL OF SALE, PURCHASER AFFIRMS AND AGREES THAT (A) PURCHASER HAS NOT
RELIED ON SELLER’S SKILL OR JUDGMENT TO SELECT OR FURNISH THE PERSONALTY FOR ANY
PARTICULAR PURPOSE, (B) SELLER MAKES NO WARRANTY THAT THE PERSONALTY IS FIT FOR
ANY PARTICULAR PURPOSE, AND (C) THERE ARE NO REPRESENTATIONS OR WARRANTIES,
EXPRESS, IMPLIED, STATUTORY, OR BY OPERATION OF LAW, WITH RESPECT TO THE
PERSONALTY.  PURCHASER HAS BEEN GIVEN THE OPPORTUNITY TO INSPECT THE PERSONALTY
AND HAS DETERMINED TO PURCHASE THE PERSONALTY BASED ON SUCH INSPECTION. 
PURCHASER HEREBY ASSUMES THE RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT
LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL CONDITIONS, MAY NOT HAVE
BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER HEREBY WAIVES,
RELINQUISHES, AND RELEASES SELLER FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS,
CAUSES OF ACTION (INCLUDING, WITHOUT LIMITATION, CAUSES OF ACTION IN TORT),
LOSSES, DAMAGES, LIABILITIES, COSTS, AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER,
KNOWN OR UNKNOWN, THAT PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER
AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT DEFECTS OR
PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER
ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES, OR MATTERS REGARDING THE PERSONALTY.

 

           This Bill of Sale is subject to the express provisions of that
certain Sale-Purchase Agreement, dated as of [___________], 20[__] (the
“Purchase Agreement”), by and between Seller and Purchaser [(as assignee of
[____________])], including, without limitation, the provisions of Sections 19,
29, 32, 37, 38, 39  and 40  thereof.  Unless otherwise stated herein, all
capitalized terms used in this Bill of Sale shall have the meanings specified in
the Purchase Agreement.

 

[Signatures Appear on the Following Page]

 

61 

 

--------------------------------------------------------------------------------

 

 

 

            IN WITNESS WHEREOF, intending to be legally bound, the parties have
executed this instrument as of this [____]  day of [________], 20[__].

 

 

SELLER: 

 

AG/WP FAIRLAWN OWNER, L.L.C.,

a Delaware limited liability company

 

By:                                                                  AG/WP
Fairlawn Parent, L.L.C.,

                                                                        a
Delaware limited liability company, its sole member

 

                                                                        By:     
AG Real Estate Manager, Inc.,

                                                                                   
a Delaware corporation, its manager

 

 

By:            _________________________

Name:

Title:

 

[Signatures Continue on the Following Page]

 

 

62 

 

--------------------------------------------------------------------------------

 

 

PURCHASER: 

 

[_____________________] 

 

By:      [____________________] 

 

 

By:      _________________________

Name:

Title:

 

63 

 

--------------------------------------------------------------------------------

 

 

Schedule l

Schedule of Personalty

 

          All equipment, appliances, tools, machinery, supplies, building
materials and other personal property of every kind and character owned by
Seller and located on and used in connection with that certain land (the “Land”)
and the improvements located thereon located in the County of Summit, State of
Ohio, which Land is more particularly described in Schedule 2 attached to the
Bill of Sale to which this Schedule 1 is attached.

 

 

64 

 

--------------------------------------------------------------------------------

 

 

Schedule 2

Legal Description of the Land

 

(Attached hereto)

       

65 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT G

Form of Assignment and Assumption of Leases

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”), made as of the
[____]  day of [________], 20[__] (the “Effective Date”), by and between AG/WP
FAIRLAWN OWNER, L.L.C., a limited liability company organized under the laws of
the State of Delaware, having an office at c/o Angelo, Gordon & Co., L.P., 245
Park Avenue, 26th Floor, New York, New York 10167, as assignor (“Assignor”), and
[__________________], a [___________]  organized under the laws of the State of
[___________], having an office [________________________], as assignee
(“Assignee”). 

 

W  I  T  N  E  S  S  E  T  H: 

 

             WHEREAS, Assignor is the landlord under the leases set forth on
Schedule A attached hereto and made a part hereof (the “Leases”), pursuant to
which Leases, Assignor has demised to the tenants thereunder certain premises
located in Fairlawn, Ohio, and more particularly described in Schedule B
attached hereto (the “Premises”); 

 

             WHEREAS, Assignor and The Phillips Edison Group LLC, an Ohio
limited liability company (“Contract Vendee”) are parties to that certain
Sale-Purchase Agreement, dated as of [________], 20[__] (as amended, the
“Purchase Agreement”), by and between Assignor, as seller, and Contract Vendee,
as purchaser, pursuant to which Purchase Agreement, Assignor has agreed to sell
to Contract Vendee, and Contract Vendee has agreed to purchase from Assignor,
the Premises;

 

            WHEREAS, Contract Vendee and Assignee are parties to that certain
[Assignment and Assumption Agreement, dated as of [__________], 20[__] (the
“Purchase Agreement Assignment”), by and between Contract Vendee, as assignor,
and Assignee, as assignee, pursuant to which Purchase Agreement Assignment,
Contract Vendee has assigned to Assignee, and Assignee has assumed from Contract
Vendee, all of Contract Vendee’s right, title and interest in, to and under the
Purchase Agreement;

 

            WHEREAS, in connection with the Purchase Agreement (a) Assignor is
required to assign, transfer and convey to the purchaser thereunder all of
Assignor’s right, title and interest in, to and under the Leases, together with
any and all right, title, estate and interest of Assignor in and to such
security deposits and prepaid rents, if any, as have been paid to Assignor
pursuant to such Leases, less any amounts deducted therefrom as provided in
Section 6.9 of the Purchase Agreement (collectively, the “Security Deposits”),
and (b) such purchaser is required to accept such assignment and to assume
Assignor’s obligations under the Leases and the Security Deposits from and after
the Effective Date; and

 

             WHEREAS, Assignee and Assignor are consummating the transactions
set forth in the Purchase Agreement on the Effective Date.

 

             NOW, THEREFORE, in consideration of the sum of Ten and 00/100
Dollars ($10.00) and other good and valuable consideration, the mutual receipt
and sufficiency of which are hereby acknowledged, the parties hereto to hereby
agree as follows:

 

 

1.                  Unless otherwise stated herein, all capitalized terms used
in this Assignment shall have the meanings specified in the Purchase Agreement.

 

2.                  Subject to the terms of the Purchase Agreement, Assignor
hereby assigns, transfers, releases and sets over unto Assignee all of the
right, title and interest of Assignor in, to and under (a) the

--------------------------------------------------------------------------------

 

 

Leases and (b) the Security Deposits.  Assignee acknowledges that concurrently
with the Effective Date and in connection with the consummation of the
transactions under the Purchase Agreement, Assignor has granted Assignee a
credit in an amount equal to the Security Deposits, and such amount constitutes
all of the Security Deposits due Assignee pursuant to the provisions of the
Purchase Agreement, including, without limitation, Section 6.9 thereof.

 

3.                  Assignee hereby accepts the foregoing assignment and hereby
assumes (a) all of the obligations of Assignor under the Leases from and after
the Effective Date and (b) all obligations of Assignor with respect to the
Security Deposits, including, without limitation, the obligation to return same
to the tenants under the Leases in accordance with the terms of such Leases.

 

            4.          Assignor hereby indemnifies and holds Assignee harmless
from and against any and all claims, expenses, costs, obligations or other
liabilities relating to acts or omissions of the Assignor with respect to the
Leases and Security Deposits accruing prior to the Effective Date.  The
foregoing indemnification obligation shall survive the delivery of this
instrument for a period of one (1) year and any claim not made within such one
(1) year period shall be deemed waived by Assignee.

 

            5.           Assignee hereby indemnifies and holds Assignor harmless
from and against any and all claims, expenses, costs, obligations, or other
liabilities relating to acts or omissions of the Assignee with respect to the
Leases and Security Deposits accruing from and after the Effective Date.  The
foregoing indemnification obligation shall survive the delivery of this
instrument for a period of one (1) year.

 

            6.           This Assignment may not be amended, modified or
terminated except by an instrument in writing executed by the parties hereto.

 

            7.          This Assignment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

8.                    This Assignment may be executed in counterparts, each of
which shall constitute an original, and all of which taken together shall
constitute one and the same instrument.  For purposes hereof, facsimile or .pdf
signatures transmitted electronically shall be binding on the parties to this
Assignment.

 

9.                  The provisions hereof are subject to the provisions of the
Purchase Agreement, including, without limitation, the provisions of Sections
19, 29, 32, 37, 38, 39  and 40  thereof.

 

[Signatures Appear on the Following Page]

67 

 

--------------------------------------------------------------------------------

 

 

 

     IN WITNESS WHEREOF, intending to be legally bound the parties hereto have
executed this Assignment as of the Effective Date.

 

 

ASSIGNOR: 

 

AG/WP FAIRLAWN OWNER, L.L.C.,

a Delaware limited liability company

 

By:                                                                  AG/WP
Fairlawn Parent, L.L.C.,

                                                                        a
Delaware limited liability company, its sole member

 

                                                                        By:     
AG Real Estate Manager, Inc.,

                                                                        a
Delaware corporation, its manager

 

 

By:_________________________

Name:

Title:

 

[Signatures Continue on the Following Page]

 

 

--------------------------------------------------------------------------------

 

 

ASSIGNEE: 

 

[__________], a [__________] 

 

By: [_________], a [__________], its [__________] 

 

 

 

By: _________________________

Name:

Title:

 

 

69 

 

--------------------------------------------------------------------------------

 

 

Schedule A

 

Leases

 

(Attached hereto)

70 

 

--------------------------------------------------------------------------------

 

 

Schedule B

 

Legal Description of the Premises

 

(Attached hereto)

 

71 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

Form of Assignment and Assumption of Contracts

 

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS  (this “Assignment”), made as of the
[____]  day of [________], 20[__] (the “Effective Date”), by and between AG/WP
FAIRLAWN OWNER, L.L.C., a limited liability company organized under the laws of
the State of Delaware, having an office at c/o Angelo, Gordon & Co., L.P., 245
Park Avenue, 26th Floor, New York, New York 10167, as assignor (“Assignor”), and
[__________________], a [___________]  organized under the laws of the State of
[___________], having an office [________________________], as assignee
(“Assignee”). 

 

W  I  T  N  E  S  S  E  T  H: 

 

              WHEREAS, Assignor is party to certain (the “Contracts”) contracts
with the parties set forth on Schedule A-1 attached hereto and made a part
hereof, pursuant to which Contracts Assignor has entered into certain agreements
regarding the provision of certain services and the supply of certain goods to
or for certain premises located Fairlawn, Ohio, and more particularly described
in Schedule B attached hereto (the “Premises”), as further described therein;

 

              WHEREAS, Assignor and The Phillips Edison Group LLC, an Ohio
limited liability company (“Contract Vendee”) are parties to that certain
Sale-Purchase Agreement, dated as of [________], 20[__] (as amended, the
“Purchase Agreement”), by and between Assignor, as seller, and Contract Vendee,
as purchaser, pursuant to which Purchase Agreement, Assignor has agreed to sell
to Contract Vendee, and Contract Vendee has agreed to purchase from Assignor,
the Premises;

 

             WHEREAS, Contract Vendee and Assignee are parties to that certain
[Assignment and Assumption Agreement, dated as of [__________], 20[__] (the
“Purchase Agreement Assignment”), by and between Contract Vendee, as assignor,
and Assignee, as assignee, pursuant to which Purchase Agreement Assignment,
Contract Vendee has assigned to Assignee, and Assignee has assumed from Contract
Vendee, all of Contract Vendee’s right, title and interest in, to and under the
Purchase Agreement;

 

             WHEREAS, in connection with the Purchase Agreement (a) Assignor is
required to assign, transfer and convey to the purchaser thereunder all of
Assignor’s right, title and interest in, to and under the Contracts, and (b)
such purchaser is required to accept such assignment and to assume Assignor’s
obligations under the Contracts from and after the Effective Date; and

 

              WHEREAS, Assignee and Assignor are consummating the transactions
set forth in the Purchase Agreement on the Effective Date.

 

              NOW, THEREFORE, in consideration of the sum of Ten and 00/100
Dollars ($10.00) and other good and valuable consideration, the mutual receipt
and sufficiency of which are hereby acknowledged, the parties hereto to hereby
agree as follows:

 

1.                           Unless otherwise stated herein, all capitalized
terms used in this Assignment shall have the meanings specified in the Purchase
Agreement.

 

2.                            Subject to the terms of the Purchase Agreement,
Assignor hereby assigns, transfers, releases and sets over unto Assignee all of
the right, title and interest of Assignor in, to and under the Contracts.

 

72 

 

--------------------------------------------------------------------------------

 

 

3.                           Assignee hereby accepts the foregoing assignment
and hereby assumes all of the obligations of Assignor under the Contracts from
and after the Effective Date.

 

4.                           Assignor hereby indemnifies and holds Assignee
harmless from and against any and all claims, expenses, costs, obligations or
other liabilities relating to acts or omissions of the Assignor with respect to
the Contracts accruing prior to the Effective Date.  The foregoing
indemnification obligation shall survive the delivery of this instrument for a
period of one (1) year and any claim not made within such one (1) year period
shall be deemed waived by Assignee.

 

5.                            Assignee hereby indemnifies and holds Assignor
harmless from and against any and all claims, expenses, costs, obligations, or
other liabilities relating to acts or omissions of the Assignee with respect to
the Contracts accruing from and after the Effective Date.  The foregoing
indemnification obligation shall survive the delivery of this instrument for a
period of one (1) year.

 

6.                           This Assignment may not be amended, modified or
terminated except by an instrument in writing executed by the parties hereto.

 

7.                           This Assignment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

8.                          This Assignment may be executed in counterparts,
each of which shall constitute an original, and all of which taken together
shall constitute one and the same instrument.  For purposes hereof, facsimile or
.pdf signatures transmitted electronically shall be binding on the parties to
this Assignment.

 

9.                          The provisions hereof are subject to the provisions
of the Purchase Agreement, including, without limitation, the provisions of
Sections 19, 29, 32, 37, 38, 39  and 40  thereof.

 

[Signatures Appear on the Following Page]

73 

 

--------------------------------------------------------------------------------

 

 

                   IN WITNESS WHEREOF, intending to be legally bound, the
parties hereto have executed this Assignment as of the Effective Date.

 

 

ASSIGNOR: 

 

AG/WP FAIRLAWN OWNER, L.L.C.,

a Delaware limited liability company

 

By:                                                                   AG/WP
Fairlawn Parent, L.L.C.,

                                                                         a
Delaware limited liability company, its sole member

 

By:                                                                  AG Real
Estate Manager, Inc.,

                                                                        a
Delaware corporation, its manager

 

 

By:_________________________

Name:

Title:

 

[Signatures Continue on the Following Page]

 

 

74 

 

--------------------------------------------------------------------------------

 

 

ASSIGNEE: 

 

[__________], a [__________] 

 

By:[_________], a [__________], its [__________] 

 

 

 

By:_________________________

Name:

Title:

75 

 

--------------------------------------------------------------------------------

 

 

Schedule A

 

List of Contract Parties

 

Sanborn, Head & Associates, Inc.

76 

 

--------------------------------------------------------------------------------

 

 

Schedule B

 

Legal Description of the Premises

 

(Attached hereto)

77 

 

--------------------------------------------------------------------------------

 

EXHIBIT I

Form of Assignment and Assumption of Intangible Property

 

THIS ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY (this “Assignment”), made
as of the [____]  day of [________], 20[__] (the “Effective Date”), by and
between AG/WP FAIRLAWN OWNER, L.L.C., a limited liability company organized
under the laws of the State of Delaware, having an office at c/o Angelo, Gordon
& Co., L.P., 245 Park Avenue, 26th Floor, New York, New York 10167, as assignor
(“Assignor”), and [__________________], a [___________]  organized under the
laws of the State of [___________], having an office [________________________],
as assignee (“Assignee”). 

 

W  I  T  N  E  S  S  E  T  H: 

 

              WHEREAS, Assignor and The Phillips Edison Group LLC, an Ohio
limited liability company (“Contract Vendee”) are parties to that certain
Sale-Purchase Agreement, dated as of [________], 20[__] (as amended, the
“Purchase Agreement”), by and between Assignor, as seller, and Contract Vendee,
as purchaser, pursuant to which Purchase Agreement, Assignor has agreed to sell
to Contract Vendee, and Contract Vendee has agreed to purchase from Assignor,
the premises located Fairlawn, Ohio, and more particularly described in Schedule
A attached hereto (the “Premises”), as further described therein;

 

             WHEREAS, Contract Vendee and Assignee are parties to that certain
[Assignment and Assumption Agreement, dated as of [__________], 20[__] (the
“Purchase Agreement Assignment”), by and between Contract Vendee, as assignor,
and Assignee, as assignee, pursuant to which Purchase Agreement Assignment,
Contract Vendee has assigned to Assignee, and Assignee has assumed from Contract
Vendee, all of Contract Vendee’s right, title and interest in, to and under the
Purchase Agreement;

 

             WHEREAS, in connection with the Purchase Agreement (a) Assignor is
required to assign, transfer and convey to the purchaser thereunder all of
Assignor’s right, title and interest in, to and under the Intangible Property
(as defined in the Purchase Agreement), and (b) such purchaser is required to
accept such assignment and to assume Assignor’s obligations with respect to the
Intangible Property from and after the Effective Date; and

 

              WHEREAS, Assignee and Assignor are consummating the transactions
set forth in the Purchase Agreement on the Effective Date.

 

              NOW, THEREFORE, in consideration of the sum of Ten and 00/100
Dollars ($10.00) and other good and valuable consideration, the mutual receipt
and sufficiency of which are hereby acknowledged, the parties hereto to hereby
agree as follows:

 

1.                       Unless otherwise stated herein, all capitalized terms
used in this Assignment shall have the meanings specified in the Purchase
Agreement.

 

2.                       Subject to the terms of the Purchase Agreement,
Assignor hereby assigns, transfers, releases and sets over unto Assignee all of
the right, title and interest of Assignor in, to and under Intangible Property. 
For purposes of this Assignment, Intangible Property shall include all of the
right, title and interest of Assignor in and to (a) the name “Fairlawn Town
Centre” and (b) the Permits.

.

3.                       Assignee hereby accepts the foregoing assignment and
hereby assumes all of the obligations of Assignor with respect to the Intangible
Property from and after the Effective Date.

 

--------------------------------------------------------------------------------

 

4.                       Assignor hereby indemnifies and holds Assignee harmless
from and against any and all claims, expenses, costs, obligations or other
liabilities relating to acts or omissions of the Assignor with respect to the
Intangible Property accruing prior to the Effective Date.  The foregoing
indemnification obligation shall survive the delivery of this instrument for a
period of one (1) year and any claim not made within such one (1) year period
shall be deemed waived by Assignee.

 

5.                       Assignee hereby indemnifies and holds Assignor harmless
from and against any and all claims, expenses, costs, obligations, or other
liabilities relating to acts or omissions of the Assignee with respect to the
Intangible Property accruing from and after the Effective Date.  The foregoing
indemnification obligation shall survive the delivery of this instrument for a
period of one (1) year.

 

6.                       This Assignment may not be amended, modified or
terminated except by an instrument in writing executed by the parties hereto.

 

7.                        This Assignment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

8.                       This Assignment may be executed in counterparts, each
of which shall constitute an original, and all of which taken together shall
constitute one and the same instrument.  For purposes hereof, facsimile or .pdf
signatures transmitted electronically shall be binding on the parties to this
Assignment.

 

9.                       The provisions hereof are subject to the provisions of
the Purchase Agreement, including, without limitation, the provisions of
Sections 19, 29, 32, 37, 38, 39  and 40  thereof.

 

[Signatures Appear on the Following Page]

 

79 

 

--------------------------------------------------------------------------------

 

 

          IN WITNESS WHEREOF, intending to be legally bound, the parties hereto
have executed this Assignment as of the Effective Date.

 

 

ASSIGNOR: 

 

AG/WP FAIRLAWN OWNER, L.L.C.,

a Delaware limited liability company

 

By:                                                                   AG/WP
Fairlawn Parent, L.L.C.,

                                                                        a
Delaware limited liability company, its sole member

 

                                                                       
By:       AG Real Estate Manager, Inc.,

                                                                                    
a Delaware corporation, its manager

 

 

By:_________________________

Name:

Title:

 

[Signatures Continue on the Following Page]

 

--------------------------------------------------------------------------------

 

 

ASSIGNEE: 

 

[__________], a [__________] 

 

By:[_________], a [__________], its [__________] 

 

 

 

By:_________________________

Name:

Title:

--------------------------------------------------------------------------------

 

Schedule A

Legal Description of the Premises

 

(Attached hereto)

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT J

Form of FIRPTA Certification

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person. 
For U.S. tax purposes (including section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity.  To
inform [___________________], a [___________________]  (“Transferee”), that
withholding of tax is not required upon the disposition of a U.S. real property
interest by AG/WP Fairlawn Parent, L.L.C., a Delaware limited liability company
(“Transferor”), the sole member of AG/WP Fairlawn Owner, L.L.C., a Delaware
limited liability company (a disregarded entity for federal tax purposes that
holds legal title to a U.S. real property interest under local law), Transferor
hereby certifies the following:

 

1.  Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

 

2.  Transferor is not a disregarded entity, as such term is defined in Internal
Revenue Code Income Tax Regulation § 1.1445–2(b)(2)(iii);

 

3.  Transferor’s U.S. employer identification number is 27-2457051; and

 

4.  Transferor’s office address is c/o Angelo, Gordon & Co., L.P., 245 Park
Avenue, 26th Floor, New York, New York 10167.

 

Transferor understands that this certificate (this “Certificate”) may be
disclosed to the Internal Revenue Service by Transferee and that any false
statement contained herein could be punished by fine, imprisonment, or both.

 

Under penalties of perjury, Transferor declares that Transferor has examined
this Certificate and to the best of Transferor’s knowledge and belief this
Certificate is true, correct and complete, and Transferor further declares that
Transferor has authority to sign this Certificate.

 

[Signature Appears on the Following Page]

 

83 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Certificate has been executed as of this [____]  day of
[_________], 20[__].

 

 

 

                                                                        AG/WP
FAIRLAWN PARENT, L.L.C.,

                                                                        a
Delaware limited liability company

 

                                                                         By:    
AG Real Estate Manager, Inc.,

                                                                                   
a Delaware corporation, its manager

 

 

By:_________________________

Name:

Title:

 

84 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT K

Form of Notice to Tenants

 

 

[_________], 20[__]

 

 

VIA [Insert Form of Delivery under the Lease] 

 

[Name of Tenant] 

[Address of Tenant] 

Town and Country, Missouri, 63017

 

Re:[Description of Lease], dated as of [Date of Lease]  (as amended, the
“Lease”), by and between AG/WP Fairlawn Owner, L.L.C., as landlord (“Landlord”),
and [Name of Tenant], as tenant (“Tenant”)__________________

 

Ladies & Gentlemen:

 

             Reference is made to the Lease.  Pursuant to the Lease, Tenant has
leased from Landlord certain premises located in that certain property known as
Fairlawn Town Centre, located in Fairlawn, Ohio (the “Property”). 

 

Landlord hereby notifies Tenant that Landlord is, on the date hereof, conveying
and otherwise transferring its interest in the Property to [_________] 
(“Purchaser”), including, without limitation, Landlord’s interest in the Lease.

 

            Please be advised that all future rentals and payments under the
Lease should be delivered to Purchaser (as the new landlord under the Lease) as
follows:

 

c/o [_________] 

[_________] 

[_________] 

Attention: [__________] 

 

           Please be further advised that all future notices and correspondence
under the Lease should be delivered to Purchaser (as the new landlord under the
Lease) as follows:

 

 

c/o [_________] 

[_________] 

[_________] 

Attention: [__________] 

85 

 

--------------------------------------------------------------------------------

 

 

 

with a copy to:

 

 

c/o [_________] 

[_________] 

[_________] 

Attention: [__________] 

 

           Please call Purchaser’s representative [_________], at [________], if
you have any questions regarding the Lease after the date hereof.

 

[Signatures Appear on the Following Page]

 

 

 

 

--------------------------------------------------------------------------------

 

 

Very truly yours,

 

Seller: 

 

AG/WP FAIRLAWN OWNER, L.L.C.,

a Delaware limited liability company

 

By:                                                                  AG/WP
Fairlawn Parent, L.L.C.,

                                                                        a
Delaware limited liability company, its sole member

 

                                                                         By:AG
Real Estate Manager, Inc.,

                                                                         a
Delaware corporation, its manager

 

 

By:_________________________

Name:

Title:

 

[Signatures Continue on the Following Page]

 

 

87 

 

--------------------------------------------------------------------------------

 

 

Purchaser: 

 

[__________] 

 

By:[__________], its [___________] 

 

 

By:_________________________

Name:

Title:

 

 

cc:[Required Notice Parties Under the Lease] 

 

88 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT L

Form of Notice to Contract Parties

 

 

[_________], 20[__]

 

 

VIA [Insert Form of Delivery under the Service Contract] 

 

[Name of Service Contractor] 

[Address of Service Contractor]    

[Address of Service Contractor] 

 

Re:Fairlawn Town Centre, located in Fairlawn, Ohio (the “Property”)

 

Ladies & Gentlemen:

 

              You have a contract (the “Service Contract”) for the supply of
services or the furnishing of goods to the owner of that certain property known
as Fairlawn Town Centre, located in Fairlawn, Ohio (the “Property”). 

 

            Please be advised that the current owner of the Property, AG/WP
Fairlawn Owner, L.L.C. (“Seller”), is, on the date hereof, conveying and
otherwise transferring its interest in the Property to [_________] 
(“Purchaser”), and in connection with such transfer, Seller is also assigning
its interest in the Service Contract to Purchaser.

 

             Please be advised that all demands for payment, correspondence and
notices under the Service Contract should be delivered to Purchaser (as the new
owner of the Property) as follows:

 

c/o [_________] 

[_________] 

[_________] 

Attention: [__________] 

 

             Please call Purchaser’s representative [_________], at [________],
if you have any questions regarding the Service Contract after the date hereof.

 

[Signatures Appear on the Following Page]

 

89 

 

--------------------------------------------------------------------------------

 

 

 

 

Very truly yours,

 

Seller: 

 

AG/WP FAIRLAWN OWNER, L.L.C.,

a Delaware limited liability company

 

By:                                                                  AG/WP
Fairlawn Parent, L.L.C.,

                                                                        a
Delaware limited liability company, its sole member

 

                                                                         By:   
AG Real Estate Manager, Inc.,

                                                                                  
a Delaware corporation, its manager

 

 

By:_________________________

Name:

Title:

 

[Signatures Continue on the Following Page]

 

 

90 

 

--------------------------------------------------------------------------------

 

 

Purchaser: 

 

[__________] 

 

By:[__________], its [___________] 

 

 

By:_________________________

Name:

Title:

 

--------------------------------------------------------------------------------

 

 

EXHIBIT M

 

Form of Assignment and Assumption of O&M Plan Documents

 

THIS ASSIGNMENT AND ASSUMPTION OF O&M PLAN DOCUMENTS (this “Assignment”), made
as of the [____]  day of [________], 20[__] (the “Effective Date”), by and
between AG/WP FAIRLAWN OWNER, L.L.C., a limited liability company organized
under the laws of the State of Delaware, having an office at c/o Angelo, Gordon
& Co., L.P., 245 Park Avenue, 26th Floor, New York, New York 10167, as assignor
(“Assignor”), and [__________________], a [___________]  organized under the
laws of the State of [___________], having an office [________________________],
as assignee (“Assignee”). 

 

W  I  T  N  E  S  S  E  T  H: 

 

             WHEREAS, Assignor and The Phillips Edison Group LLC, an Ohio
limited liability company (“Contract Vendee”) are parties to that certain
Sale-Purchase Agreement, dated as of [________], 20[__] (as amended, the
“Purchase Agreement”), by and between Assignor, as seller, and Contract Vendee,
as purchaser, pursuant to which Purchase Agreement, Assignor has agreed to sell
to Contract Vendee, and Contract Vendee has agreed to purchase from Assignor,
the premises located Fairlawn, Ohio, and more particularly described in Schedule
A attached hereto (the “Premises”), as further described therein;

 

            WHEREAS, Contract Vendee and Assignee are parties to that certain
[Assignment and Assumption Agreement, dated as of [__________], 20[__] (the
“Purchase Agreement Assignment”), by and between Contract Vendee, as assignor,
and Assignee, as assignee, pursuant to which Purchase Agreement Assignment,
Contract Vendee has assigned to Assignee, and Assignee has assumed from Contract
Vendee, all of Contract Vendee’s right, title and interest in, to and under the
Purchase Agreement;

 

            WHEREAS, in connection with the Purchase Agreement (a) Assignor is
required to assign, transfer and convey to the purchaser thereunder all of
Assignor’s right, title and interest in, to and under the O&M Plan Documents (as
defined in the Purchase Agreement), and (b) such purchaser is required to accept
such assignment and to assume Assignor’s obligations with respect to the O&M
Plan Documents from and after the Effective Date; and

 

             WHEREAS, Assignee and Assignor are consummating the transactions
set forth in the Purchase Agreement on the Effective Date.

 

             NOW, THEREFORE, in consideration of the sum of Ten and 00/100
Dollars ($10.00) and other good and valuable consideration, the mutual receipt
and sufficiency of which are hereby acknowledged, the parties hereto to hereby
agree as follows:

 

1.                       Unless otherwise stated herein, all capitalized terms
used in this Assignment shall have the meanings specified in the Purchase
Agreement.

 

2.                       Subject to the terms of the Purchase Agreement,
Assignor hereby assigns, transfers, releases and sets over unto Assignee all of
the right, title and interest of Assignor in, to and under the O&M Plan
Documents.

 

3.                       Assignee hereby accepts the foregoing assignment and
hereby assumes all of the obligations of Assignor with respect to the O&M Plan
Documents from and after the Effective Date.

 

92 

 

--------------------------------------------------------------------------------

 

 

4.                       Assignee hereby acknowledges receipt of the O&M Plan
Documents, as the same are listed on Schedule B attached hereto and made a part
hereof.

 

5.                       Assignee hereby indemnifies and holds Assignor harmless
from and against any and all claims, expenses, costs, obligations, or other
liabilities with respect to the O&M Plan Documents.  The foregoing
indemnification obligation shall survive the delivery of this instrument
indefinitely.

 

6.                       This Assignment may not be amended, modified or
terminated except by an instrument in writing executed by the parties hereto.

 

7.                       This Assignment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

8.                       This Assignment may be executed in counterparts, each
of which shall constitute an original, and all of which taken together shall
constitute one and the same instrument.  For purposes hereof, facsimile or .pdf
signatures transmitted electronically shall be binding on the parties to this
Assignment.

 

9.                       The provisions hereof are subject to the provisions of
the Purchase Agreement, including, without limitation, the provisions of
Sections 19, 29, 32, 37, 38, 39  and 40  thereof.

 

[Signatures Appear on the Following Page]

 

--------------------------------------------------------------------------------

 

 

 

           IN WITNESS WHEREOF, intending to be legally bound, the parties hereto
have executed this Assignment as of the Effective Date.

 

 

ASSIGNOR: 

 

AG/WP FAIRLAWN OWNER, L.L.C.,

a Delaware limited liability company

 

By:                                                                  AG/WP
Fairlawn Parent, L.L.C.,

                                                                        a
Delaware limited liability company, its sole member

 

                                                                        By:     
AG Real Estate Manager, Inc.,

                                   
                                                a Delaware corporation, its
manager

 

 

By:_________________________

Name:

Title:

 

[Signatures Continue on the Following Page]

 

94 

 

--------------------------------------------------------------------------------

 

 

ASSIGNEE: 

 

[__________], a [__________] 

 

By:[_________], a [__________], its [__________] 

 

 

 

By:_________________________

Name:

Title:

95 

 

--------------------------------------------------------------------------------

 

 

Schedule A

Legal Description of the Premises

 

(Attached hereto)

--------------------------------------------------------------------------------

 

 

 

Schedule B
O&M Plan Documents

 

[To be provided]

 

 

 

97 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT N

Form of Notice of O&M Plan Documents Transfer

 

AG/WP FAIRLAWN OWNER, L.L.C.

c/o Angelo, Gordon & Co., L.P.

245 Park Avenue, 26th Floor

New York, NY 10167

 

 

[__________] [__], 20[__]

 

 

 

VIA [___________________]

 

[__________], Director

[Ohio EPA – Director’s Office]

[50 West Town Street, Suite 700]

[Columbus, Ohio  43215]

 

RE:  FAIRLAWN TOWN CENTRE, NOTICE OF PROPERTY TRANSFER AND ASSIGNMENT OF
OBLIGATIONS UNDER NFA LETTER NO. 00FA093, COVENANT NOT TO SUE/ FINDINGS AND
ORDERS, AND OPERATION AND MAINTENANCE AGREEMENT

 

Dear [___________]:

 

           As you may be aware, the Ohio Environmental Protection Agency
(“OEPA”) previously issued E&A Northeast Limited Partnership (“E&A”) a Covenant
Not to Sue/ Findings and Orders dated January 29, 2002 (the “Covenant”) based
upon a No Further Action Letter, No.00NFA093, dated June 22, 2000, as amended
October 5, 2001 (the “NFA Letter”) relating to the Fairlawn Town Centre Property
in Fairlawn, Ohio (the “Property”).  In addition, OEPA entered into an Operation
and Maintenance Agreement with E&A dated January 29, 2002 (the “O&M
Agreement”).  Pursuant to that certain Assignment and Assumption of O&M
Documents, dated as of May 26, 2012, between E&A, as assignor, and AG/WP
Fairlawn Owner, L.L.C., a Delaware limited liability company (the “Seller”), as
assignee, E&A has assigned and transferred to Seller, and Seller has assumed and
accepted from E&A, all of the obligations of E&A from and after May 26, 2010
with respect to the Covenant, NFA Letter and O&M Agreement.

 

In accordance with the requirements of the Covenant and O&M Agreement, this
letter is written to notify you that, pursuant to that certain Sale-Purchase
Agreement, dated [________], 20[__] (as it may be amended, the “Purchase
Agreement”), by and between [____________], a [____________] [(as
successor-by-assignment to[________])] (“Purchaser”), and Seller, Purchaser has
acquired the Property on [____________], from Seller.

 

           In accordance with the requirements of Paragraphs 13.b. and c. of the
O&M Agreement, please note that the Purchase Agreement, attached hereto as
Schedule A, affirms the Purchaser’s intentions regarding on-going environmental
matters.  Pursuant to that certain Assignment and Assumption of O&M Documents,
dated as of the date hereof, a true, correct, and complete copy of which is
attached hereto as Schedule B, in addition to the foregoing, Seller has assigned
to Purchaser all of its rights and interests under the O&M Documents (which
include, but are not limited to the NFA Letter, Covenant, and O&M

98 

 

--------------------------------------------------------------------------------

 

 

Agreement), pertaining to the Property, and Purchaser has assumed these
obligations from and after the date hereof and further acknowledged its receipt
of the O&M Documents.

 

           In accordance with the requirements of Paragraphs 12 and 13.a. of the
O&M Agreement, the following information is hereby provided to you:

 

a.                  The name, address, and telephone number of the new Property
owner/ Transferee and the name of the contact person for the new Property owner/
Transferee: 

 

 

[________________]

 

[________________]                                                        
   Copy: [________________]

[________________]      
                                                               [________________]

[________________] 
                                                                    [________________]

[________________]    
                                                                 [________________]

 

 

 

 

[________________]
                                                              Copy:[________________]

[________________]                                   
                                    [________________]

[________________]                                                                       
[________________]

[________________]                                                                       
[________________]

 

 

b.                  A legal description of the portion of the Property being
transferred, if the transfer was limited to a portion of the Property:

 

The entire Property has been transferred to Purchaser.  A legal description of
the Property that has been transferred is attached hereto as Schedule C.   

 

c.                   The Closing date of the transfer of ownership of the
Property: 

 

As described above, Closing (as defined in the Purchase Agreement) on the
transfer of the Property occurred on [________________]. 

 

In accordance with the requirements of Paragraph 13.d. of the O&M Agreement, the
following information is also provided to you: 

 

In order to comply with the requirements of Paragraph 10 of the O&M Agreement,
Purchaser proposes a financial assurance mechanism in the form of an Irrevocable
Letter of Credit in the amount of $8,500; a copy of the proposed form of
Irrevocable Letter of Credit is attached hereto as Schedule D.   

 

In accordance with the requirements of Paragraph 12 of the Covenant and
Paragraph 11 of the Declaration of Use Restrictions for Environmental Purposes,
dated April 11, 2000 (the “Declaration”), a copy of the instrument conveying the
Property to Purchaser with the notice of the Declaration  is attached hereto as
Schedule E. 

 

Please acknowledge (i) your receipt of the attached, (ii) your approval of
Purchaser’s proposed financial assurance mechanism and (iii) your approval of
the cancellation of Seller’s irrevocable letter of credit in

99 

 

--------------------------------------------------------------------------------

 

 

the amount of $8,500, a copy of which is attached hereto as Schedule E, in each
case, by signing where indicated below and returning this letter to me at your
earliest convenience.  Upon receipt of this approval, Purchaser will have the
approved form of financial assurance mechanism fully executed and funded.

 

Please feel free to contact us if you need any additional information.

 

[Signatures Appear on the Following Page]

 

100 

 

--------------------------------------------------------------------------------

 

 

Sincerely,

 

AG/WP FAIRLAWN OWNER, L.L.C.,

a Delaware limited liability company

 

By:                                                                   AG/WP
Fairlawn Parent, L.L.C.,

                                                                         a
Delaware limited liability company, its sole member

 

                                                                         By:    
AG Real Estate Manager, Inc.,

                                                                                   
a Delaware corporation, its manager

 

 

By:_________________________

Name:

Title:

 

 

 

 

 

                                                                   
                Acknowledged and agreed:

 

                                                                                   
Ohio Environmental Protection Agency

 

 

                                                                                   
By:  _____________________________

                                                                                   
Name:  ___________________________

                                                                                   
Title:  ____________________________

                                                                                   
Date:  ____________________________

 

 

cc: [__________________]

101 

 

--------------------------------------------------------------------------------

 

Schedule A

Purchase Agreement

 

(Attached hereto)

--------------------------------------------------------------------------------

 

 

Schedule B

Assignment and Assumption of O&M Documents

 

(Attached hereto)

 

 

--------------------------------------------------------------------------------

 

Schedule C

Description of the Property

 

(Attached hereto)

 

104 

 

--------------------------------------------------------------------------------

 

 

Schedule D

Irrevocable Letter of Credit

 

(Attached hereto)

105 

 

--------------------------------------------------------------------------------

 

 

 

Schedule E

Seller’s Existing Irrevocable Letter of Credit

 

(Attached hereto)

 

106 

 

--------------------------------------------------------------------------------

 

 

Schedule E

Deed of Conveyance

 

(Attached hereto)

 

107 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT O

Form of Owner’s Affidavit

 

 

State of New York                               )

)          ss.                                         Commitment File No.
[__________]

County of New York                           )

 

On this [_______________] day of [_______________], 20[__] before me personally
appeared [_______________] (in his/her capacity as the Vice President of AG Real
Estate Manager, Inc., a Delaware corporation (“AG”), the manager of AG/WP
Fairlawn Parent, L.L.C., a Delaware limited liability company, the sole member
of AG/WP Fairlawn Owner, L.L.C., a Delaware limited liability company
(“Fairlawn”)), being duly sworn according to law and intending to be legally
bound, deposes and says the following statements are true and correct to the
knowledge of the undersigned:

 

1.                                                                                               
Fairlawn is the owner of the land described in the above-referenced commitment
(the “Land”). 

 

2.                                                                                               
As of the date hereof, all tenants or parties who have leasehold or tenancy
rights to occupy any portion of the premises are those listed on Exhibit A
attached hereto, and none of such parties has any right to said premises other
than its right as tenant, nor any optional right of first refusal to purchase
any portion of said premises.

 

3.                                                                                               
Fairlawn has not entered into any easements, deeds or mortgages that affect the
Land, except as shown on above-referenced commitment.

 

4.                                                                                               
There has not been any construction, repairs, alterations or improvements made,
ordered or contracted by Fairlawn to be made on or to the Land, nor materials
ordered therefore by Fairlawn, within the last ninety (90) days which have not
been paid for in full (or will be paid for), except for
[____________________].   The foregoing statement shall not apply to any
construction, repairs, alterations or improvements made, ordered or contracted
by any tenant on the Land to be made on or to the Land, nor materials ordered
therefore by any such tenants.

 

Notwithstanding the foregoing, (a) nothing contained herein shall be deemed to
apply to leases, documents, agreements, declarations, restrictions or other
matters delivered to [_________________] (the “Company”) (and/or their
authorized agent) for recordation concurrently with the sale by the undersigned
of the Land, (b) the maximum liability of the undersigned hereunder shall not
exceed [_________________] [Final Purchase Price to be inserted] in the
aggregate and (c) the certifications contained herein shall survive for a period
of ninety (90) days.

 

The undersigned makes the above statements for purposes of inducing the Company
to issue its owner’s policy to [________________________] pursuant to the
above-referenced commitment and may not be relied upon by anyone other than the
Company.

 

(Signature on Next Page)

--------------------------------------------------------------------------------

 

 



 

 

AG/WP FAIRLAWN OWNER, L.L.C.,

                                                         a Delaware limited
liability company

 

By:                                                   AG/WP Fairlawn Parent,
L.L.C.,

a Delaware limited liability company, its sole member

 

                                                                          By:   
AG Real Estate Manager, Inc.,

                                                                                   
a Delaware corporation, its manager

 

 

By:________________________

Name:

Title:

 

109 

 

--------------------------------------------------------------------------------

 

EXHIBIT P

Existing Title/Survey Matters

 

1.                  All exceptions listed on Part I of Schedule B of that
certain Policy of Title Insurance, dated June 1, 2010, Policy No.
O-9301-1474611, issued by Stewart Title Guaranty Company.

 

2.                  ALTA 2006 title policy standard preprinted exceptions,
exclusions and conditions, including preprinted exceptions, exclusions and
conditions contained in the outside and inside so-called jacket of such policy
and rights of possession, as tenants only.

 

3.                  Encroachments of stoop areas, cellar steps, trim and
cornices, if any, upon any street or highway.

 

4.                  Any state of facts as a physical inspection of the Premises
would disclose, and any additional facts that an update of the Survey, provided
that such update is not materially adverse to Purchaser.

 

5.                  Possible lack or revocable nature of the right, if any, to
maintain or use any space, facilities or appurtenances outside the building
lines, whether on, over or under the ground, including, without limitation, all
vaults, conduits, walls, columns, vent pipes, stone, brick or masonry work,
chimneys, decorations, planting, flagpoles, standpipes, marquees, signs and
sidewalk openings.

 

6.                  The lien of any unpaid real estate taxes, assessments, water
or sewer rents or charges, or vault charges, for fiscal and other tax years,
subject to Seller and Purchaser satisfying their respective obligations
regarding prorations and adjustments pursuant to the terms of this Agreement.

 

7.                  Variations between record lot lines of the Premises and
those shown on the Tax Map of the City of Fairlawn, Ohio.

 

8.                  Rights of the public and adjoining owners in highways,
streets, roads and lanes bounding or abutting the Premises.

 

9.                  Retaining walls or other walls, bushes, trees, hedges,
fences and the like, extending from or onto the Premises, and any portion of the
Premises lying in the bed of any street.

 

10.              Rights of the municipal, county and/or state government and/or
any subdivision thereof and/or any public or private utility or cable television
company to maintain, repair and operate lines, wires, cables, conduits, pipes,
poles, distribution boxes and other equipment, fixtures or facilities in, on,
over, through or under the Premises.

 

11.              Party walls and party wall agreements, if any.

 

12.              Consents, or lack of consents, by any present or former owner
of the Premises or any part thereof for the erection or maintenance of any
structure or structures on, under or over any abutting street or streets.

 

--------------------------------------------------------------------------------

 

 

13.              The effect of any present and future laws of the United States,
the State of Ohio and other governmental instrumentalities, agencies,
subdivisions or authorities relating to the rights and obligations of tenants
under their leases and the rents permitted to be charged them.

 

14.              Any judgments of record or unpaid franchise taxes of any person
or corporation which may have had an interest in the Premises, provided that the
Title Company is willing to insure Purchaser against collection of such sums.

 

15.              Consent to the erection and maintenance of a bridge, and other
openings and passages, connecting the Premises to property adjoining the
Premises, and to any state of facts existing by reason thereof.

 

16.              Right, lack of right or restricted right of any owner of the
Premises to construct and/or maintain any vault or vaulted area in or under the
sidewalks abutting the Premises, any licensing statute, ordinance or regulation
and the terms of any license pertaining thereto and any fees for vault space
which may hereafter be assessed.

 

17.              Right, lack of right or restricted right of any owner of the
Premises to construct and/or maintain marquees, canopies and signs over the
sidewalks abutting the Premises.

 

18.              Right, lack of right or restricted right of any owner of the
Premises to construct and/or maintain fuel chutes, sidewalks, elevators,
gratings, cellar steps, manholes, hoists or excavations under, in, upon or over
the sidewalks abutting the Premises.

 

19.              Consequences of the exercise and enforcement or attempted
enforcement of any governmental war or police powers over the Premises.

 

20.              All present and future zoning, building and other applicable
governmental laws, ordinances, codes, restrictions and regulations of the
municipality in which the Premises are located and all other governmental
authorities having jurisdiction, and all present or future violations thereof,
if any.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT Q

Rent Roll

 

(Attached hereto)

112 

 

--------------------------------------------------------------------------------

 

 

[x115x0.jpg]

113 

 

--------------------------------------------------------------------------------

 

 

[x116x0.jpg]

114 

 

--------------------------------------------------------------------------------

 

 

[x117x0.jpg]

115 

 

--------------------------------------------------------------------------------

 

 

[x118x0.jpg]

116 

 

--------------------------------------------------------------------------------

 

 

[x119x0.jpg]

117 

 

--------------------------------------------------------------------------------

 

 

 

[x120x0.jpg]

 

118 

 

--------------------------------------------------------------------------------

 

 

[x121x0.jpg]

119 

 

--------------------------------------------------------------------------------

 

 

[x122x0.jpg]

120 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT R

List of Material Litigation

 

None

 

121 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT S

Environmental Reports

 

1.      2012 06 29 Notification of Occupancy to Ohio EPA from SHA

2.      2012 04 02 Ohio EPA Review of 2011 Annual O&M letter to SHA

3.      2011 02 24 Ohio EPA Review of 2010 Annual O&M letter to SHA

4.      2010 07 08 Ohio EPA Acknowledgment of Transfer of O&M Obligations

5.      2010 05 26 Notification of Property Transfer and Transfer of O&M
Obligations

6.      2010 04 09 Phase I Environmental Site Assessment Report by Penn E&R

7.      2010 02 22 Ohio EPA Review of 2009 Annual O&M letter to SHA

8.      2009 12 07 Interim Status Report Jan 1 - Nov 20, 2009 by SHA

9.      2009 02 05 Ohio EPA Review of Annual O&M letter to SHA

10.  2008 01 07 Report of Asbestos unit 250 by HzW

11.  2008 03 06 Ohio EPA letter response to SHA 2007 Annual O&M

12.  2007 09 06 Meeting Minutes with Ohio EPA about Target Expansion

13.  2007 07 23 March & May 2007 Groundwater Sampling by SHA

14.  2007 04 02 Summary of analytical GW sampling Monitoring by SHA

15.  2007 02 21 FTC O&M 2006 O&M letter from Ohio EPA

16.  2005 07 12 Notification of Contingency Plan by SHA

17.  2005 01 31 Notification of Change Generator Status by SHA

18.  2004 03 10 FTC O&M Addendum 2004 O&M letter from Ohio EPA

19.  2004 02 24 2003 Annual Haz Waste Report Forms by SHA

20.  2003 02 28 FTC O&M 2002 O&M letter from Ohio EP A

21.  2003 02 03 2002 Annual Haz Waste Report Forms by SHA

22.  2002 03 13 COVENTANT NOT TO SUE (recorded original)

23.  2002 01 29 Issuance of CNS for FTC/former Fussy by Ohio EPA

24.  2001 10 05 Addendum to NFA Letter & Revised O&M Plan by SHA

25.  2001 09 18 Revised O&M Plan by SHA

26.  2000 06 01 Summary by Brad Hubbard with Earth Mgt Service

27.  2000 06 20 NFA Letter Form by SHA

28.  2000 05 03 (O&M Plan) Operations and Maintenance Plan by SHA

29.  2000 05 03 Phase II Property Assessment Report by SHA 4 volumes

30.  2000 04 20 Phase I Property Assessment Report by SHA

31.  2000 04 18 Risk Assessment Report by SHA

32.  2000 04 11 Declaration of Use Restrictions

33.  2000 03 06 EcoSearch ESA

34.  1998 09 18 EMG fax with cost breakdown and summary

35.  1998 08 24 Fairlawn Environmental Remediation Escrow Agreement

36.  2001 06 21 Ohio EPA Letter

37.  2000 11 01 Ohio EPA Letter

38.  2000 09 13 Ohio EPA Letter

39.  2011 Annual Report of O & M Monitoring dated March 2012 by SHA

40.  2010 Annual Report of O & M Monitoring dated February 2011 by SHA

41.  2009 Annual Report of O & M Monitoring dated February 2010 by SHA

42.  2008 Annual Report of O & M Monitoring dated January 2009 by SHA

43.  2007 Annual Report of O & M Monitoring dated January 2008 by SHA

44.  2006 Annual Report of O & M Monitoring dated January 2007 by SHA

45.  2005 Revised Annual Report of O & M Monitoring dated February 2006 by SHA

46.  2005 Annual Report of O & M Monitoring dated January 2006 by SHA

47.  2004 Annual Report of O & M Monitoring dated January 2005 by SHA

48.  2003 Annual Report of O & M Monitoring dated January 2004 by SHA

122 

 

--------------------------------------------------------------------------------

 

49.  2002 Annual Report of O & M Monitoring dated January 2003 by SHA

50.  2001 Annual Report of O & M Monitoring dated February 2002 by SHA

51.  2000 Annual Report of O & M Monitoring dated July 2001 by SHA

 

 

123 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT T

Existing Work Required Under Leases/Outstanding Leasing Costs

 

(Attached hereto)

--------------------------------------------------------------------------------

 

EXHIBIT U
Reserved

--------------------------------------------------------------------------------

 

 

 

EXHIBIT V
O&M Plan Documents

 

1.      2012 06 29 Notification of Occupancy to Ohio EPA from SHA

2.      2012 04 02 Ohio EPA Review of 2011 Annual O&M letter to SHA

3.      2011 02 24 Ohio EPA Review of 2010 Annual O&M letter to SHA

4.      2010 07 08 Ohio EPA Acknowledgment of Transfer of O&M Obligations

5.      2010 05 26 Notification of Property Transfer and Transfer of O&M
Obligations

6.      2010 04 09 Phase I Environmental Site Assessment Report by Penn E&R

7.      2010 02 22 Ohio EPA Review of 2009 Annual O&M letter to SHA

8.      2009 12 07 Interim Status Report Jan 1 - Nov 20, 2009 by SHA

9.      2009 02 05 Ohio EPA Review of Annual O&M letter to SHA

10.  2008 01 07 Report of Asbestos unit 250 by HzW

11.  2008 03 06 Ohio EPA letter response to SHA 2007 Annual O&M

12.  2007 09 06 Meeting Minutes with Ohio EPA about Target Expansion

13.  2007 07 23 March & May 2007 Groundwater Sampling by SHA

14.  2007 04 02 Summary of analytical GW sampling Monitoring by SHA

15.  2007 02 21 FTC O&M 2006 O&M letter from Ohio EPA

16.  2005 07 12 Notification of Contingency Plan by SHA

17.  2005 01 31 Notification of Change Generator Status by SHA

18.  2004 03 10 FTC O&M Addendum 2004 O&M letter from Ohio EPA

19.  2004 02 24 2003 Annual Haz Waste Report Forms by SHA

20.  2003 02 28 FTC O&M 2002 O&M letter from Ohio EP A

21.  2003 02 03 2002 Annual Haz Waste Report Forms by SHA

22.  2002 03 13 COVENTANT NOT TO SUE (recorded original)

23.  2002 01 29 Issuance of CNS for FTC/former Fussy by Ohio EPA

24.  2001 10 05 Addendum to NFA Letter & Revised O&M Plan by SHA

25.  2001 09 18 Revised O&M Plan by SHA

26.  2000 06 01 Summary by Brad Hubbard with Earth Mgt Service

27.  2000 06 20 NFA Letter Form by SHA

28.  2000 05 03 (O&M Plan) Operations and Maintenance Plan by SHA

29.  2000 05 03 Phase II Property Assessment Report by SHA 4 volumes

30.  2000 04 20 Phase I Property Assessment Report by SHA

31.  2000 04 18 Risk Assessment Report by SHA

32.  2000 04 11 Declaration of Use Restrictions

33.  2000 03 06 EcoSearch ESA

34.  1998 09 18 EMG fax with cost breakdown and summary

35.  1998 08 24 Fairlawn Environmental Remediation Escrow Agreement

36.  2001 06 21 Ohio EPA Letter

37.  2000 11 01 Ohio EPA Letter

38.  2000 09 13 Ohio EPA Letter

39.  2011 Annual Report of O & M Monitoring dated March 2012 by SHA

40.  2010 Annual Report of O & M Monitoring dated February 2011 by SHA

41.  2009 Annual Report of O & M Monitoring dated February 2010 by SHA

42.  2008 Annual Report of O & M Monitoring dated January 2009 by SHA

43.  2007 Annual Report of O & M Monitoring dated January 2008 by SHA

44.  2006 Annual Report of O & M Monitoring dated January 2007 by SHA

45.  2005 Revised Annual Report of O & M Monitoring dated February 2006 by SHA

46.  2005 Annual Report of O & M Monitoring dated January 2006 by SHA

47.  2004 Annual Report of O & M Monitoring dated January 2005 by SHA

--------------------------------------------------------------------------------

 

48.  2003 Annual Report of O & M Monitoring dated January 2004 by SHA

49.  2002 Annual Report of O & M Monitoring dated January 2003 by SHA

50.  2001 Annual Report of O & M Monitoring dated February 2002 by SHA

51.  2000 Annual Report of O & M Monitoring dated July 2001 by SHA

 

127 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT W
List of Required Estoppels

 

1.          Giant Eagle

2.          Marcs

3.          U.S. Post Office

4.          Home Goods

5.          Ashley Furniture

 

 

 

128 

 

--------------------------------------------------------------------------------

 

EXHIBIT X

Form of Seller Estoppel Certificate

 

To:       [_________] 

            [_________] 

            [_________] 

 

            Re:         [Description of Lease] 

 

Ladies & Gentlemen:

 

            [[___________]/[___________]  as assignee of [__________], as
landlord (the “Landlord”) entered into the above referenced lease (the “Original
Lease”; as amended pursuant to the amendments and modifications described in
Section 2 below, the “Lease”) with [__________], as tenant, for certain space
(the “Demised Premises”) located at [Description of Demised Premises], located
in the property known as Fairlawn Town Centre, located Fairlawn, Ohio (the
“Property”). 

 

             Pursuant to that certain Sale-Purchase Agreement, dated as of
[_________], 20[__] (as heretofore amended, the “Purchase Agreement”), and
knowing that Purchaser (as defined in the Purchase Agreement) and Purchaser’s
lender are relying upon the accuracy of the information contained herein,
Landlord certifies, to the actual knowledge of the undersigned, as follows:

 

1. The Lease is in full force and effect, and Tenant is in actual possession of
the Premises, except as follows: [____________]. 

 

2. The Original Lease has not been modified, supplemented or amended in any way
except as indicated therein or as follows: [____________]. 

 

3. All work required by the Lease to be performed by the Landlord has been
completed and is in accordance with the provisions of the Lease.

 

4.    (a) The fixed monthly rent presently payable under the terms of the Lease
is $[____________] 

 

(b) The fixed monthly rent payable under the terms of the Lease has been paid
through [__________] 

 

(c)All additional charges (rent or otherwise (i.e., taxes, insurance common area
maintenance, CPI or porter wage rate escalations, if applicable) payable under
the terms of the Lease has been paid through [__________________] 

 

(d) The Lease shall terminate on [______________]   

 

(e) The Lease contains a [_______]  year option to renew on the following terms
and conditions: [_____________________________]. 

 

5. Except as set forth in the Lease, there are no claims, offsets, set-offs,
rebates, concessions, abatements or defenses against or with respect to rent,
additional rent or other sums payable under the terms of the Lease.

 

129 

 

--------------------------------------------------------------------------------

 

6. There are no defaults under the terms of the Lease by the Landlord that have
continued beyond the expiration of any applicable grace period provided for in
the Lease for the cure thereof.  Landlord has not delivered any written notices
to the Tenants asserting that such Tenant is in default (other than defaults
which have been cured or waived), and, to Landlord’s actual knowledge, the
Tenant is not in default under the Lease.

 

7. The amount of the security deposit under the Lease is $[____________] 

 

8. Tenant has no option or right to purchase the Premises or any part thereof.

 

9. The provisions hereof are subject to the provisions of the Purchase
Agreement, including, without limitation, the provisions of Sections 11.1, 19,
29, 32, 36, 37, 38, 39  and 40  thereof.

 

[Signatures Appear on the Following Page]

130 

 

--------------------------------------------------------------------------------

 

 

 

 

In Witness whereof, the undersigned has executed this Seller’s Estoppel
Certificate (this “Certificate”) as of this [___]  day of [_________], 20[__].

 

Very truly yours,

 

AG/WP FAIRLAWN OWNER, L.L.C.,

a Delaware limited liability company

 

By:                                                       AG/WP Fairlawn Parent,
L.L.C.,

                                                                          a
Delaware limited liability company, its sole member

 

                                                                     By:        
AG Real Estate Manager, Inc.,

                                                                                   
a Delaware corporation, its manager

 

 

By: _________________________

Name:

Title:

 

 

 

Purchaser has executed this Certificate

to evidence Purchaser’s acceptance of this Certificate

and to acknowledge that this Certificate has been

delivered by Seller to Purchaser in accordance with the

provisions of Section 36 of the Purchase Agreement:

 

[_________], a [__________] 

 

By:      [__________], a [__________], 

            [__________] 

 

 

By:_________________________

            Name:

            Title:

 

131 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT Y

Form of Tenant Estoppel Certificate

 

To:       The Phillips Edison Group LLC, its successors and assigns
(“Purchaser”)

            11501 Northlake Drive

Cincinnati, Ohio 45249

 

Re:                                      Lease Pertaining to
________________________ (the "Project")

 

Ladies and Gentlemen:

 

The undersigned, as tenant ("Tenant"), hereby states and declares as follows:

 

1. Tenant is the lessee under that certain lease (the "Lease") pertaining to the
Project which is dated _______.

 

2 The name of the current Landlord (Seller) is: _________________.

 

3. The Lease is for the following portion of the Project
____________________________ (the "Demised Premises") (if the entire Project, so
state):

 

4.The Lease has not been modified or amended except by the following documents
(if none, so state): _________

 

5.The initial term of the Lease commenced on _________, 2____ and shall expire
on ______, 2_____, unless sooner terminated in accordance with the terms of the
Lease. Tenant has no option to renew or extend the term of the Lease, except as
follows (if none, so state): ______________

 

6.The Lease, as it may have been modified or amended, contains the entire
agreement of Landlord and Tenant with respect to the Demised Premises, and is in
full force and effect.

 

7.As of the date hereof, Tenant is occupying the Demised Premises and is paying
rent on a current basis under the Lease.

 

(a)The minimum monthly or base rent currently being paid by Tenant for the
Demised Premises

pursuant to the terms of the Lease is $______ per month.

 

(b)Percentage rent ("Percentage Rent"), if any, due under the Lease has been
paid through _________

and the amount of Percentage Rent for the last period paid was $________.

 

(c)Common area maintenance, taxes, insurance and other charges (the
"Reimbursables"), if any, due under the Lease have been paid through

 

8.Tenant has accepted possession of the Demised Premises, and all items of an
executory nature relating thereto to be performed by Landlord have been
completed, including, but not limited to, completion of construction thereof
(and all other improvements required under the Lease) in accordance with the
terms of the Lease and within the time periods set forth in the Lease.

Landlord has paid in full any required contribution towards work to be performed
by Tenant under the Lease, except as follows (if none, so state):

132 

 

--------------------------------------------------------------------------------

 

 

 

9.The Demised Premises shall be expanded by the addition of the following space
on the dates hereinafter indicated (if none, so state):  _________________.

 

10.No default or event that with the passage of time or notice would constitute
a default (hereinafter collectively a "Default") on the part of Tenant exists
under the Lease in the performance of the terms, covenants and conditions of the
Lease required to be performed on the part of Tenant.

 

11.To the best of Tenant's knowledge, no Default on the part of Landlord exists
under the Lease in the performance of the terms, covenants and conditions of the
Lease required to be performed on the part of Landlord.

 

12.Tenant has no option or right to purchase all or any part of the Project.

 

13.Tenant has not assigned, sublet, transferred, hypothecated or otherwise
disposed of its interest in the Lease and/or the Premises, or any part thereof.

 

14.Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as follows (if none, so state): 
______________________.

 

15.No hazardous substances are being generated, used, handled, stored or
disposed of by Tenant on the Demised Premises or on the Project in violation of
any applicable laws, rules or regulations or the terms of the Lease.

 

16.No rentals are accrued and unpaid under the Lease, except for Percentage
Rent, if any, or Reimbursables, if any, which are not yet due and payable.

 

17.No prepayments of rentals due under the Lease have been made for more than
one month in advance.  No security or similar deposit has been made under the
Lease, except for the sum of $_____ which has been deposited by Tenant with
Landlord pursuant to the terms of the Lease.

 

18.Tenant has no defense as to its obligations under the Lease and asserts no
setoff, claim or counterclaim against Landlord.

 

19.Tenant has not received notice of any assignment, hypothecation, mortgage or
pledge of Landlord's interest in the Lease or the rents or other amounts payable
thereunder, except as follows (if none, so state): ______________.

 

20.Tenant understands and acknowledges that Purchaser is about to purchase the
Project and that Purchaser is relying upon the representations and warranties
contained herein in making such purchase. 

 

21.The undersigned is authorized to execute this Tenant Estoppel Certificate on
behalf of Tenant.

 

22.This Tenant Estoppel Certificate may be executed in any number of separate
counterparts, each of which shall be deemed an original, but all of which,
collectively and separately, shall constitute one and the same instrument.

 

23.Purchaser and its lender, if any, and its successors and assigns, shall have
the right to rely on this Estoppel Certificate. 

 

Very truly yours,

133 

 

--------------------------------------------------------------------------------

 

 

TENANT:

_____________________________,

a ____________________________

 

By ___________________________

Name: ________________________

                     Its: _____________

 

134 

 

--------------------------------------------------------------------------------

 